Exhibit 10.42

 

 

 

 

 



 

 

 

 

 

 

 

 

AGREEMENT AND PLAN OF MERGER

 

by and among

 

HELIX TCS, INC.,

 

HELIX ACQUISITION SUB, INC.,

 

GREEN TREE INTERNATIONAL, INC.,

 

And

 

STEVE JANJIC, AS THE SECURITYHOLDER REPRESENTATIVE

 

Dated as of February 5, 2019

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

Table of Contents

 

 

Article I.   Definitions and Interpretation 1     Section 1.01 Certain
Definitions 1 Section 1.02 Certain Interpretations 12       Article II.   The
Merger 13       Section 2.01 The Merger 13 Section 2.02 The Closing 13 Section
2.03 Effective Time 13 Section 2.04 Effect of the Merger 13 Section 2.05 The
Surviving Corporation Articles of Incorporation 14 Section 2.06 The Surviving
Corporation Bylaws 14 Section 2.07 Directors and Officers 14 Section 2.08
Effects on Company Securities 14 Section 2.09 Effect on Capital Stock of Merger
Sub 16 Section 2.10 Exchange of Certificates 16 Section 2.11 Holdback Shares 17
Section 2.12 Release of Holdback Shares 18 Section 2.13 Contingent Consideration
18 Section 2.14 No Further Ownership Rights in Company Shares 19 Section 2.15
Restricted Securities; Legend 20 Section 2.16 No Interest 20 Section 2.17
Dissenting Shares 21 Section 2.18 Effects on Parent Directors 21 Section 2.19
The Approved Business Plan 21 Section 2.20 Ancillary Documents 21 Section 2.21
Necessary Further Actions 21       Article III.   Representations and Warranties
of the Company 22     Section 3.01 Incorporation, Good Standing and
Qualification 22 Section 3.02 Company Charter Documents 22 Section 3.03
Corporate Power; Enforceability 22 Section 3.04 Board and Shareholders Actions
23 Section 3.05 Non-Contravention 23 Section 3.06 Required Governmental
Approvals 24 Section 3.07 Company Capitalization 24 Section 3.08 Company
Subsidiaries 25 Section 3.09 Company Financial Statements 26 Section 3.10 No
Undisclosed Liabilities 27 Section 3.11 Absence of Certain Changes 27 Section
3.12 Material Contracts 27 Section 3.13 Real Property 30 Section 3.14 Personal
Property 31 Section 3.15 Intellectual Property 31 Section 3.16 Restrictions on
Business Activities 40 Section 3.17 Product Claims 40

 



i

 

 

Section 3.18 Privacy and Data Protection 40 Section 3.19 Tax Matters 42 Section
3.20 Employee Plans 44 Section 3.21 Labor and Employment Matters 47 Section 3.22
Permits 50 Section 3.23 Compliance with Laws; FCPA Matters 50 Section 3.24
Environmental Matters 51 Section 3.25 Litigation 52 Section 3.26 Insurance 52
Section 3.27 Related Party Transactions 53 Section 3.28 Anti-Takeover Statutes
53 Section 3.29 Accounts Receivable 53 Section 3.30 Brokers 53 Section 3.31
Information Statement 53       Article IV.   Representations and warranties of
Parent and Merger Sub 54     Section 4.01 Incorporation; Good Standing 54
Section 4.02 Corporate Power; Enforceability 54 Section 4.03 Non-Contravention
55 Section 4.04 Required Approvals 55 Section 4.05 Information Statement 55
Section 4.06 Brokers 56 Section 4.07 Operations of Merger Sub 56 Section 4.08
Parent and Merger Sub Board Approval 56 Section 4.09 Parent and Merger Sub
Capitalization 56 Section 4.10 Litigation 57 Section 4.11 Financial Statements
and Liabilities 57 Section 4.12 No Insolvency; Litigation 57 Section 4.13
Compliance with Laws, Etc. 57 Section 4.14 SEC Reports 58       Article
V.   Covenants of the Company 58       Section 5.01 Interim Conduct of Business
58 Section 5.02 No Solicitation 62 Section 5.03 Access 64 Section 5.04 Director
Resignations 64 Section 5.05 Company Shareholders’ Meeting 65 Section 5.06 Tail
Policy 66 Section 5.07 Financial Statements 66 Section 5.08 Company
Securityholder Schedule 67       Article VI.   Covenants of Parent and Merger
Sub 67       Section 6.01 Directors’ and Officers’ Indemnification and Insurance
67 Section 6.02 Employee Plans 68 Section 6.03 Obligations of Merger Sub 68
Section 6.04 Additional Covenants 69 Section 6.05 Books and Records 69

 



ii

 

 

Article VII.   Additional Covenants of all Parties 70     Section 7.01
Commercially Reasonable Efforts to Complete 70 Section 7.02 Regulatory Filings
70 Section 7.03 Anti-Takeover Statute 71 Section 7.04 Notification of Certain
Matters 71 Section 7.05 Public Statements and Disclosure 72 Section 7.06 No
Control of the Company’s or Parent’s Operations 72 Section 7.07 Articles of
Amendment; Shares 72       Article VIII.   Conditions to the Closing of the
Merger 73       Section 8.01 General Conditions 73 Section 8.02 Conditions to
the Obligations of Parent and Merger Sub 74 Section 8.03 Conditions to the
Company’s Obligations to Effect the Merger 76       Article IX.   Survival of
Representations, Warranties and Covenants; Indemnification 78       Section 9.01
Survival of Representations, Warranties and Covenants 78 Section 9.02
Indemnification by the Company Shareholders 78 Section 9.03 Indemnification by
the Parent 78 Section 9.04 Indemnification Procedure 79 Section 9.05 Maximum
Payments; Remedy 81 Section 9.06 Determination of Amount of Holdback Shares to
Which Parent is Entitled 81 Section 9.07 Purchase Price Adjustments 81 Section
9.08 Sole Remedy 81 Section 9.09 Knowledge 82 Section 9.10 Limitation on Damages
82       Article X.   Termination, Amendment and Waiver 82       Section 10.01
Termination 82 Section 10.02 Notice of Termination; Effect of Termination 83
Section 10.03 Fees and Expenses 83 Section 10.04 Amendment 83 Section 10.05
Extension; Waiver 84       Article XI.   The Securityholder Representative 84  
    Section 11.01 Appointment of Securityholder Representative 84 Section 11.02
Representations and Warranties of the Securityholder Representative 84 Section
11.03 Right to Rely 85 Section 11.04 Powers and Authorization of the
Securityholder Representative 85 Section 11.05 Reimbursement and Indemnification
of the Securityholder Representative 85       Article XII.   Tax Matters 86    
  Section 12.01 Filing of Tax Returns; Payment of Taxes 85 Section 12.02
Preparation and Filing of Pre-Closing and Post-Closing Period Tax Returns 86
Section 12.03 Cooperation on Tax Matters 86 Section 12.04 Amended Tax Returns 87
Section 12.05 Audits and Contests with Respect to Taxes 87 Section 12.06
Transfer Taxes 87

 



iii

 

 

Article XIII.   General Provisions 88       Section 13.01 Notices 88 Section
13.02 Assignment 88 Section 13.03 Entire Agreement 88 Section 13.04 Dispute
Resolution 89 Section 13.05 Third Party Beneficiaries 89 Section 13.06
Severability 89 Section 13.07 Remedies 89 Section 13.08 Governing Law 90 Section
13.09 Consent to Jurisdiction and Venue; WAIVER OF JURY TRIAL 90 Section 13.10
Specific Performance 91 Section 13.11 Counterparts 91

 

EXHIBITS

 

Exhibit A – Financial Statements Standards     Exhibit B – Form  of Leak-Out
Agreement     Exhibit C – Form of Upside Payment Agreement

 

iv

 

 

AGREEMENT AND PLAN OF MERGER

 

This Agreement and Plan of Merger (this “Agreement”) is entered into as of
February 5, 2019 (the “Effective Date”) by and among Helix TCS, Inc., a Delaware
corporation (“Parent”), Helix Acquisition Sub, Inc., a company organized under
the laws of the State of Colorado and a wholly owned subsidiary of Parent
(“Merger Sub”), Green Tree International, Inc., a company organized under the
laws of the State of Colorado (the “Company”) and, subject to Section 11.01,
Steve Janjic as the “Securityholder Representative.” Each of Parent, Merger Sub,
the Company, and the Securityholder Representative are referred to herein as a
“Party” and together as the “Parties.” Certain capitalized terms used in this
Agreement shall have the respective meanings ascribed thereto in Article I.

 

RECITALS

 

WHEREAS, the Parties wish to effect a business combination through a merger of
Merger Sub with and into the Company (the “Merger”), on the terms and subject to
the conditions set forth in this Agreement, with the Company continuing as the
surviving corporation in the Merger;

 

WHEREAS, the Board of Directors of the Company (the “Company Board”) has duly
approved, adopted and declared advisable, this Agreement, the Merger, the
Ancillary Agreements and the other transactions contemplated hereby and thereby
(the “Transactions”), and recommended that the Company Shareholders approve this
Agreement, the Merger, the Ancillary Agreements and the Transactions;

 

WHEREAS, the Board of Directors of Merger Sub and Parent, as the sole
shareholder of Merger Sub, have duly approved and declared advisable, this
Agreement, the Merger, the Ancillary Agreements and Transactions, and, in
connection with the execution and delivery of this Agreement, Parent has adopted
and approved this Agreement, the Merger, the Ancillary Agreements and the
Transactions; and

 

WHEREAS, the Parties desire to make certain representations, warranties,
covenants and agreements in connection with the Merger and also to prescribe
certain conditions to the Merger as specified herein;

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the Parties
agree as follows:

 

Article I. Definitions and Interpretation

 

Section 1.01 Certain Definitions. For all purposes of and under this Agreement,
the following capitalized terms shall have the following respective meanings:

 

(a)“Acquisition Proposal” shall mean any inquiry, offer or proposal, whether in
writing or otherwise (other than an offer or proposal by Parent or Merger Sub),
made by a Person or group (as defined in or under Section 13(d) of the Exchange
Act) relating to, or that is reasonably likely to lead to, an Acquisition
Transaction.

 



1

 

 

(b)“Action” means any claim, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory or otherwise, whether at law or in equity.

 

(c)“Acquisition Transaction” shall mean any transaction or series of related
transactions relating to (a) any direct or indirect acquisition, purchase, sale,
disposition, license, lease, exchange or transfer of 50% or more of the assets
of the Company and the Company Subsidiaries, taken as a whole (measured based on
either book value or fair market value), or to which 50% or more of the
Company’s consolidated revenues or earnings are attributable, (b) any direct or
indirect acquisition, sale or purchase (including by merger, consolidation or
otherwise) of 50% or more of any class of equity or voting securities of the
Company, (c) any tender offer or exchange offer that if consummated would result
in any Person (other than Parent or Merger Sub) beneficially owning 50% or more
of any class of equity or voting securities of the Company or any of the Company
Subsidiaries or of any resulting, surviving or successor company, (d) any
merger, share exchange, consolidation, business combination, recapitalization,
reorganization, joint venture, liquidation, dissolution or similar transaction
involving the Company, (e) any combination of the foregoing, or (f) any other
transaction the consummation of which would reasonably be expected to interfere
with, materially delay or prevent the consummation of the Merger, in each case
other than the Merger.

 

(d)“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, through one of more intermediaries, controls, is controlled by or is
under common control with such Person. For purposes of the immediately preceding
sentence, the term “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through ownership of voting securities, by contract or
otherwise.

 

(e)“Ancillary Agreements” shall mean the Ancillary Documents and other
agreements and instruments provided for, contemplated herein or executed and
delivered in connection with this Agreement.

 

(f)“Business Day” shall mean any day other than a Saturday, Sunday or other day
on which the banks in the Denver, Colorado are authorized by Law or executive
order to be closed.

 

(g)“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(h)“Common Exchange Ratio” shall mean the quotient of (a) the number of Parent
Shares equal to the Merger Consideration divided by (b) the number of shares of
Company Common Stock outstanding immediately prior to the Effective Time on a
Fully-Diluted Basis.

 

(i)“Company Balance Sheet” shall mean the audited, consolidated balance sheet of
the Company and the Company Subsidiaries as of December 31, 2018.

 

(j)“Company Balance Sheet Date” shall mean December 31, 2018.

 

(k)“Company Common Stock” shall mean the Company’s common stock, which has no
designated par value per share.

 



2

 

 

(l)“Company Intellectual Property” shall mean any Intellectual Property that has
been used, is used, or is held for use in the business of the Company or any of
the Company Subsidiaries as previously conducted, as currently conducted or as
currently proposed to be conducted.

 

(m)“Company Registered Intellectual Property” shall mean all of the Registered
Intellectual Property (i) owned by, under obligation of assignment to, or filed
in the name of the Company or any of the Company Subsidiaries or (ii) owned by,
under obligation of assignment to, or filed in the name of any Company
Securityholder or any of its Affiliates (other than the Company or any of the
Company Subsidiaries) and included in the Company Intellectual Property.

 

(n)“Company Material Adverse Effect” shall mean a Material Adverse Effect on the
Company and its Subsidiaries taken as a whole.

 

(o)“Company Options” shall mean any options to purchase Company Shares
outstanding immediately prior to the Effective Time.

 

(p)“Company Securities” shall mean, collectively, Company Shares, Company
Options and Company Warrants.

 

(q)“Company Securityholders” shall mean holders of Company Securities
immediately prior to the Effective Time.

 

(r)“Company Shareholders” shall mean holders of Company Shares.

 

(s)“Company Shares” shall mean shares of Company’s common stock, par value
$0.001 per share.

 

(t)“Company Software” shall mean all Software used in or necessary for the
conduct of the business of the Company or any of the Company Subsidiaries and
owned or held for use by the Company or any of the Company Subsidiaries.

 

(u)“Company Subsidiaries” shall mean any Subsidiary of the Company.

 

(v)“Company Technology” shall mean all Technology used in or necessary for the
conduct of the business of the Company or any of the Company Subsidiaries and
owned or held for use by the Company or any of the Company Subsidiaries.

 

(w)“Company Warrants” shall mean any warrants to purchase Company Shares which
are outstanding immediately prior to the Effective Time.

 

(x)“Contingent Consideration” means any of the payments that may be made by the
Company pursuant to Section 2.13.

 

(y)“Contract” shall mean any written or oral contract, subcontract, agreement,
commitment, note, bond, mortgage, indenture, lease, license, sublicense or other
legally binding instrument or arrangement.

 

(z)“Enforceability Exceptions” means (a) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar Laws of
general application affecting enforcement of creditors’ rights generally and
(b) general principles of equity.

 



3

 

 

(aa)“ERISA” shall mean the United States Employee Retirement Income Security Act
of 1974, as amended.

 

(bb)“Exchange Act” shall mean the United States Securities Exchange Act of 1934,
as amended.

 

(cc)“Expenses” shall mean, with respect to a Person, all fees and expenses,
including all out-of-pocket expenses (including all fees and expenses of legal
counsel, accountants, investment bankers, experts and consultants to a Party
hereto and its Affiliates), incurred by or on behalf of such Person in
connection with or related to the authorization, preparation, negotiation,
execution and performance of this Agreement, the Ancillary Agreements, and the
Transactions, including any bonus or other payments to employees paid in
connection with the Transactions and the preparation, printing, filing and
mailing, as the case may be, of the Information Statement and other required
filings and any amendments or supplements thereto, and the solicitation of the
Company Shareholder Approval and all other matters related to the Transactions.

 

(dd)“Fully-Diluted Basis” shall mean, with respect to the Person in question,
the aggregate number of outstanding shares of common stock of such Person
assuming (a) the conversion into common stock of all outstanding securities of
such Person convertible or exchangeable, directly or indirectly, for or into
common stock and (b) the exercise (whether or not then exercisable) of all
options, warrants and other rights entitling any holder thereof to purchase,
acquire or receive common stock of such Person or securities convertible or
exchangeable, directly or indirectly, for common stock of such Person.

 

(ee)“Fundamental Representations” shall mean the representations and warranties
of the Company contained in (a) Section 3.01 (Incorporation, Good Standing and
Qualification), (b) Section 3.02 (Company Charter Documents), (c) Section 3.03
(Company Power; Enforceability), (d) Section 3.04 (Board and Shareholder
Actions), (e) Section 3.07 (Company Capitalization), and (f) Section 3.08
(Company Subsidiaries).

 

(ff)“GAAP” shall mean generally accepted accounting principles, as applied in
the United States of America.

 

(gg)“Governmental Authority” shall mean any government, any governmental, quasi-
governmental or regulatory entity or body, department, commission, board, agency
or instrumentality, and any arbitrator, court, tribunal or judicial body of
competent jurisdiction, any stock exchange or similar self-regulatory
organization, or body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power of any nature, in each case whether federal, state, county, provincial,
and whether local or foreign.

 

(hh)“Governmental Authorization” means any (a) consent, license, registration,
or permit issued, granted, given, or otherwise made available by or under the
authority of any Governmental Authority or pursuant to any Law; or (b) right
under any Contract with any Governmental Authority.

 

(ii)“Holdback Shares” shall mean a number of unregistered Parent Shares equal to
thirty percent (30%) of the Closing Shares, which shall be comprised of all of
the Parent Shares designated to be issued to Steve Janjic and such additional
Parent Shares as to be issued to Adam Martin as required to total thirty percent
(30%) of the total Closing Shares.

 



4

 

 

(jj)“Indebtedness” shall mean, with respect to a Person, without duplication,
(a) all indebtedness whether or not contingent, for borrowed money or
indebtedness issued or incurred in substitution or exchange for indebtedness for
borrowed money, (b) all indebtedness for the deferred purchase price of property
or services (other than personal property, including inventory and services
purchased, trade payables, other expense accruals and deferred compensation
items arising in the Ordinary Course of Business), (c) all obligations evidenced
by notes, bonds, debentures or other similar instruments (other than
performance, surety and appeal bonds arising in the Ordinary Course of Business
in respect of which such Person’s liability remains contingent), (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired (even though the rights
and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all reimbursement, payment or similar
obligations, contingent or otherwise, under acceptance, letter of credit or
similar facilities, (g) all monetary obligations under interest rate swaps,
currency swaps, collars, caps, hedging and other derivative and similar
arrangements (valued at the termination date thereof), including all obligations
or unrealized losses pursuant to hedging or foreign exchange arrangements or
similar transactions, and (h) any liability of others described in clauses (a)
through (g) above which such Person has guaranteed or that is otherwise such
Person’s legal liability and including in clauses (a) through (g) above any
accrued and unpaid interest, penalties or premiums thereon or other fees and
expenses paid or required to be paid to satisfy such Indebtedness.

 

(kk)“Intellectual Property” shall mean all intellectual property and other
proprietary rights of any kind or nature, in any jurisdiction worldwide, whether
registered or unregistered, whether protected, created or arising under any Law,
including the following: (a) patents and applications therefor (including
provisional applications and design patents and applications) and all reissues,
divisions, divisionals, renewals, extensions, counterparts, continuations and
continuations-in-part thereof, and all patents, applications, documents and
filings claiming priority thereto or serving as a basis for priority thereof
(“Patents”), (b) trademarks, service marks, trade names, service names, brand
names, trade dress rights, logos, taglines slogans, Internet domain names, web
addresses, corporate names and other indicia of origin, together with the
goodwill associated with any of the foregoing, and all applications,
registrations, extensions and renewals thereof, (c) all works of authorship,
mask works and any and all other copyrights and copyrightable works, and all
applications, registrations, extensions, reversions and renewals thereof, (d)
information, know-how, inventions, discoveries, compositions, formulations,
formulas, practices, procedures, processes, algorithms, methods, knowledge,
trade secrets, technology, techniques, designs, drawings, tools, correspondence,
customer lists, customer contact information, customer licensing and purchasing
histories, manufacturing information, business plans and product roadmaps,
apparatuses, results, strategies, regulatory documentation and submissions, and
information pertaining to, or made in association with, filings with any
Governmental Authority or patent office, data, databases, aggregations of data,
compilations of data, data collections and data sets, (e) Software, (f) moral
rights, rights of publicity, industrial designs, and industrial property rights,
(g) the right to sue for past, present and future infringement of the foregoing,
including licenses, royalties, income, payments, claims, damages (including
attorneys’ fees and expert fees) and proceeds of suit and (h) derivatives,
improvements, modifications, enhancements, revisions and releases relating to
any of the foregoing.

 



5

 

 

(ll)“IRS” shall mean the United States Internal Revenue Service or any successor
thereto.

 

(mm)“Key Employee” shall mean each of Steve Janjic, Richard Schaeffer, Michael
Herron, Adam Martin and Lisa Hopkins.

 

(nn)“Knowledge of the Company”, with respect to any matter in question, shall
mean the actual knowledge of any director or Key Employee of the Company after
reasonable inquiry with respect to the issues which are in such Key Employee’s
fields of expertise or responsibilities.

 

(oo)“Knowledge of Parent”, with respect to any matter in question, shall mean
the actual knowledge of any director or executive officer of Parent after
reasonable inquiry with respect to the issues which are in such director’s or
executive officer’s fields of expertise or responsibilities.

 

(pp)“Law” shall mean any and all applicable federal, state, local, provincial,
municipal, foreign or other law, statute, treaty, constitution, principle of
common law, ordinance, code, rule, regulation, Order or other requirement of any
kind issued, enacted, adopted, promulgated, implemented or otherwise put into
effect by or under the authority of any Governmental Authority.

 

(qq)“Legal Proceeding” shall mean any lawsuit, claim, complaint, investigation,
petition, demand, subpoena, hearing, audit, warning letter, litigation,
arbitration or other similarly formal proceeding or request for information (in
each case, whether civil, criminal or administrative and whether at law or in
equity), brought by or pending before any Governmental Authority.

 

(rr)“Liabilities” shall mean, with respect to a Person, any direct or indirect
liability, obligation, guaranty, endorsement, claim, loss, damage, deficiency,
cost, expense, responsibility or commitment of any kind including, without
limitation, debts, commissions, duties, fees, salaries, performance or delivery
penalties, warranty liabilities and other liabilities and obligations (whether
pecuniary or not, including obligations to perform or forebear from performing
acts or services), fines or penalties of such Person whether known or unknown,
asserted or unasserted, determined, determinable or otherwise, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, incurred or
consequential, due or to become due, matured, unmatured or otherwise and whether
or not required to be recorded or reflected on a balance sheet prepared in
accordance with GAAP.

 

(ss)“Lien” shall mean any lien, mortgage, security interest, Tax lien,
attachment, levy, charge, preference, claim, prior claim, hypothec, assignment,
restriction, imposition, pledge, easement, covenant, encroachment, warrant,
lease, sublease, license, sublicense, title defect, right to possession,
priority or other security agreement, option, warrant, attachment, right of
first offer or refusal, transfer restriction, preemption right, conversion
right, put right, call right, conditional sale, encumbrance, conditional sale or
title retention arrangement, or any other interest in, restriction on transfer
of or preferential arrangement with respect to property, securities or assets
(or the income or profits therefrom) having substantially the same economic
effect, whether consensual or nonconsensual and whether arising by agreement or
under any Law or otherwise.

 



6

 

 

(tt)“Material Adverse Effect” shall mean any change, effect, circumstance, event
or development, (each a “Change”, and collectively, “Changes”), individually or
in the aggregate, and regardless of whether or not such Change constitutes a
breach of the representations or warranties made by the applicable Party in this
Agreement, that has had, is, or is reasonably likely to have, a material adverse
effect on (a) the financial condition, properties, assets (including intangible
assets), liabilities, business, capitalization, operations, or results of
operations of such applicable Party and its Subsidiaries, taken as a whole, or
(b) the ability of such Party to timely consummate the Merger or to perform its
obligations under this Agreement and the Ancillary Agreements; provided,
however, no Change (by itself or when aggregated or taken together with any and
all other Changes) to the extent resulting from or arising out of any of the
following shall be deemed to be or constitute a “Material Adverse Effect”: (i)
general economic conditions (or changes in such conditions) in the United States
of America, or conditions in the global economy generally; (ii) conditions (or
changes in such conditions) in the securities markets, capital markets, credit
markets, currency markets or other financial markets in the United States of
America or elsewhere in the world where the applicable Party and its
Subsidiaries operate; (iii) general conditions (or changes in such conditions)
affecting the industries in which the applicable Party and its Subsidiaries
conduct business; (iv) changes after the Effective Date in Law or other legal or
regulatory conditions (or the authoritative interpretation thereof) or changes
after the Effective Date in GAAP or other accounting standards applicable to the
Party or its Subsidiaries (or the authoritative interpretation thereof); (v) any
act of terrorism, war (whether declared or otherwise, and including the
worsening or escalation of any pre-existing conflict), national or international
calamity, natural disaster and other force majeure events in the United States
of America or any other country or region in the world where the Party or its
Subsidiaries has operations (but excluding damage to the assets or properties of
the Party or its Subsidiaries); (vi) any action or omission required by Law;
(vii) any action or omission at the request or with the written consent of all
other Parties; (viii) any failure, in and of itself, by the applicable Party to
meet internal projections or forecasts or published revenue or earnings
predictions (but in each case excluding any of the underlying reasons for,
factors contributing to, or results of, any such changes, which shall constitute
and/or be taken into consideration in the determination of “Material Adverse
Effect”); or (ix) resulting from, arising out of or otherwise related to the
public announcement or consummation (or anticipated consummation) of the Merger
(including the identities of Parent and Merger Sub, or of any action required by
the terms of this Agreement or otherwise with the consent or agreement of Parent
or Merger Sub); unless any such Change described in clauses (i) through (ix)
disproportionately affects the applicable Party and its Subsidiaries, taken as a
whole, as compared to other companies operating in the same industry as the
applicable Party.

 

(uu)“Merger Consideration” shall mean a number of unregistered Parent Shares
(whether issued or reserved for issuance) equal to (a) $15,000,000 divided by
(b) the Parent Share Price (the “Closing Shares”) plus the Contingent
Consideration.

 

(vv)“Open Source Materials” means any Software that is licensed pursuant to: (a)
any license that is, or is substantially similar to a license approved by the
Open Source Initiative and listed at http://www.opensource.org/licenses, which
licenses include all versions of the Apache License, GNU General Public License
(GPL), the GN Lesser General Public License (LGPL), the GNU Affero GPL, the MIT
license, the Eclipse Public License, the Common Public License, the CDDL, the
Mozilla Public License (MPL), the Artistic License, the Netscape Public License,
the Sun Community Source License (SCSL), and the Sun Industry Standards License
(SISL), (b) any license under which Software is distributed or licensed as “free
software,” “open source software,” or under similar terms, or (c) any license
that requires or that conditions any rights granted in such license upon (i) the
disclosure, distribution or licensing of any other Software (other than such
item of Software in its unmodified form), (ii) a requirement that any
disclosure, distribution or licensing of any other Software (other than such
item of software in its unmodified form) be at no charge, (iii) a requirement
that any other licensee of the Software be permitted to modify, make derivative
works of, or reverse-engineer (other than as prohibited under Law) any such
other Software, or (iv) a requirement that such other Software be
redistributable by other licensees, in each case ((a), (b), and (b)) whether or
not source code is available or included in such license.

 



7

 

 

(ww)“Order” shall mean any order, judgment, award, decision, decree, injunction,
ruling, writ or assessment of any Governmental Authority (whether temporary,
preliminary or permanent) that is binding on any Person or its property under
applicable Law.

 

(xx)“Ordinary Course of Business” means an action which is taken in the ordinary
course of the normal day-to-day operations of the Person taking such action
consistent with the past practices of such Person, is not required to be
authorized by the board of directors of such Person (or by any Person or group
of Persons exercising similar authority) and is similar in nature and magnitude
to actions customarily taken, without any authorization by the board of
directors (or by any Person or group of Persons exercising similar authority),
in the ordinary course of the normal day-to-day operations of other Persons that
are in the same line of business as such Person.

 

(yy)“Parent Board” shall mean the Board of Directors of Parent.

 

(zz)“Parent Material Adverse Effect” shall mean a Material Adverse Effect on
Parent and its Subsidiaries taken as a whole.

 

(aaa)“Parent Share Price” shall mean the average closing price of Parent Shares
quoted on the website of OTC Markets Group over the forty-five (45) trading day
period ending three (3) trading days prior to the Closing Date.

 

(bbb)“Parent Shares” shall mean shares of Parent’s common stock, par value
$0.001 per share.

 

(ccc)“Permitted Liens” shall mean any of the following: (a) Liens for Taxes
either (i) not yet due and payable or (b) that are being contested in good faith
by appropriate proceedings, are set forth in Section 3.10 of the Company
Schedule of Exceptions, and for which appropriate reserves have been established
on the consolidated financial statements of the Company and the Company
Subsidiaries in accordance with GAAP as adjusted in the Ordinary Course of
Business through the Effective Time; (b) mechanics, carriers’, workmen’s,
warehouseman’s, repairmen’s, materialmen’s or other Liens that are not yet due
or that are being contested in good faith and by appropriate proceedings and for
which appropriate reserves have been established on the consolidated financial
statements of the Company and the Company Subsidiaries in accordance with GAAP
as adjusted in the Ordinary Course of Business through the Effective Time; (c)
pledges or deposits to secure obligations under workers’ compensation Laws or
similar legislation or to secure public or statutory obligations; and (d) such
imperfections in title and easements and encumbrances, if any, as are not
substantial in character, amount or extent and do not materially impair the
business operations of the Company or its Subsidiaries.

 



8

 

 

(ddd)“Person” shall mean any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Authority.

 

(eee)“Post-Closing Tax Period” means any Tax Period or portion thereof beginning
on or after the Closing Date, including the portion of any Straddle Period
beginning the day after the Closing Date.

 

(fff)“Post-Closing Tax” means any Tax for a Post-Closing Tax Period.

 

“Pre-Closing Tax Period” means any Tax Period or portion thereof ending on or
before the Closing Date, including the portion of any Straddle Period ending on
the Closing Date.

 

(ggg)“Pre-Closing Tax” means any Tax for a Pre-Closing Tax Period.

 

(hhh)“Pro Rata Share” shall mean, with respect to a Company Shareholder and
expressed as a percentage, the quotient of (a) the aggregate number of Parent
Shares such Company Shareholder is deemed to receive by virtue of the Merger and
this Agreement in respect of such Company Shareholder’s Company Shares
outstanding immediately prior to the Effective Time divided by (b) the aggregate
number of Parent Shares that all Company Shareholders are deemed to receive by
virtue of the Merger and this Agreement in respect of all Company Shareholders’
Company Shares outstanding immediately prior to the Effective Time. For the
avoidance of doubt, “Pro Rata Share” excludes Company Options and Company
Warrants that are outstanding and unexercised as of the Effective Time or any
Parent Shares issuable upon exercise of such Company Warrants or Company Options
after the Effective Time following conversion into options or warrants to
purchase Parent Shares, as applicable, pursuant to this Agreement.

 

(iii)“Product” means Technology and services that (a) are currently sold,
licensed, sublicensed, published, offered for sale or otherwise offered,
provided, distributed, made available, or commercialized by or for the Company
or any of its Affiliates (including by the way of “Software as a service”
offerings), on a hosted basis, or otherwise or (b) are being developed by or for
the Company or any of its Affiliates to any other Person.

 

(jjj)“Registered Intellectual Property” means all United States, international
and foreign: (a) Patents; (b) registered trademarks, service marks, applications
to register trademarks, applications to register service marks, intent-to-use
applications, or other registrations or applications related to trademarks;
(c) registered copyrights and applications for copyright registration;
(d) domain name registrations and Internet number assignments, social network
application names and application IDs, usernames, user IDs and identification
numbers; and (e) any other Intellectual Property that is the subject of an
application, certificate, filing, registration or other document issued, filed
with, or recorded by any Governmental Authority.

 

(kkk)“Representative” shall mean, with respect to any Person, any direct or
indirect Affiliate of such Person, or any officer, director, manager, employee,
investment banker, attorney or other authorized agent, advisor or representative
of such Person or any direct or indirect Affiliate of such Person.

 



9

 

 

(lll)“SEC” shall mean the United States Securities and Exchange Commission or
any successor thereto.

 

(mmm)“Securities Act” shall mean the United States Securities Act of 1933, as
amended.

 

(nnn)“Securityholder Representative” shall mean and refer to Steve Janjic or any
replacement thereof as set forth in Section 11.01.

 

(ooo)“Shrink-Wrap License” means a generally and commercially available license,
having standardized terms, granting end users the right to use generally and
commercially available off-the-shelf Software available for a cost of not more
than $5,000, for a fully-paid up license for a single user or work station (or
$20,000 in the aggregate for all users and work stations) and that is not
material to the business of the Company or any Company Subsidiary or their
conduct.

 

(ppp)“Software” shall mean computer programs, including any and all software
implementations of algorithms, models and methodologies whether in source code,
object code or other form, databases and compilations, including any and all
data and collections of data, descriptions, flow-charts and other work product
used to design, plan, organize and develop any of the foregoing and all
documentation, including user manuals and training materials related to any of
the foregoing.

 

(qqq)“Special Representations” shall mean the representations and warranties of
the Company contained in (a) Section 3.10 (No Undisclosed Liabilities), (b)
Section 3.15 (Intellectual Property), (c) Section 3.18 (Privacy and Data
Protection), and (d) Section 3.20 (Employee Plans).

 

(rrr)“Straddle Period” means any Tax Period ending after and including the
Closing Date.

 

(sss)“Subsidiary” of any Person shall mean (a) a corporation more than fifty
percent (50%) of the combined voting power of the outstanding voting stock of
which is owned, directly or indirectly, by such Person or by one of more other
Subsidiaries of such Person or by such Person and one or more other Subsidiaries
thereof, (b) a partnership of which such Person, or one or more other
Subsidiaries of such Person or such Person and one or more other Subsidiaries
thereof, directly or indirectly, is the general partner and has the power to
direct the policies, management and affairs of such partnership, (c) a limited
liability company of which such Person or one or more other Subsidiaries of such
Person or such Person and one or more other Subsidiaries thereof, directly or
indirectly, is the managing member and has the power to direct the policies,
management and affairs of such company, or (d) any other Person (other than a
corporation, partnership or limited liability company) in which such Person, or
one or more other Subsidiaries of such Person or such Person and one or more
other Subsidiaries thereof, directly or indirectly, has at least a majority
ownership and power to direct the policies, management and affairs thereof,
including by way of controlling fifty percent (50%) of the “means of control” of
such Person.

 

(ttt)“Tax Period” or “Taxable Period” means any period prescribed by any
Governmental Authority for which a Tax Return is required to be filed or a Tax
is required to be paid.

 



10

 

 

(uuu)“Tax Representation” shall mean the representations and warranties of the
Company contained in Section 3.19 (Tax Matters).

 

(vvv)“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

(www) “Tax” shall mean (a) any and all federal, state, provincial, local and
foreign taxes, including taxes based upon or measured by gross receipts, capital
gain, windfall, income, profits, severance, property, production, sales, use,
license, excise, franchise, employment, social security and occupation, and
value added, ad valorem, transfer, franchise, withholding, payroll, recapture,
employment, excise and property taxes, alternative or add-on minimum, ad
valorem, value-added, transfer, stamp, or environmental tax (including, for the
avoidance of doubt, any liability arising from any Law relating to escheat or
unclaimed property) or any other tax, custom, duty or other like assessment or
charge of any kind whatsoever, together with all interest, penalties and
additions imposed with respect to such amounts and (b) any liability for the
payment of amounts determined by reference to amounts described in clause (a) as
a result of being or having been a member of any group of corporations that
files, will file, or has filed Tax Returns on an affiliated, combined,
consolidated or unitary basis, as a result of any obligation under any agreement
or arrangement (including any Tax sharing arrangement), as a result of being a
transferee or successor, or otherwise.

 

(xxx)“Technology” shall mean all designs, formulas, algorithms, procedures,
techniques, ideas, know-how, Software (whether in source code, object code or
human readable form), databases and data collections, hardware, equipment,
Internet websites and web content, tools, inventions (whether patentable or
unpatentable and whether or not reduced to practice), invention disclosures,
developments, creations, improvements, works of authorship, other similar
materials and all recordings, graphs, drawings, reports, analyses, other
writings and any other embodiment of the above, in any form or media, whether or
not specifically listed herein, and all related technology, documentation and
other materials used in, incorporated in, embodied in or displayed by any of the
foregoing, or used in the design, development, reproduction, maintenance or
modification of any of the foregoing.

 

(yyy)“Third-Party Hardware” means any hardware component, part, assembly, tool
or product that has been used, is used, or is held for use in the business of
the Company or any of the Company Subsidiaries as previously conducted, as
currently conducted or as currently proposed to be conducted or incorporated
into any Product or used in connection with any support or development of any
Product.

 

(zzz)“Third-Party Software” means any Software (including object code, binary
code, source code, firmware, microcode, libraries, routines, subroutines or
other code, and including commercial, open-source and freeware software) and any
documentation or other material related to such Software, and any derivative of
any of the foregoing, that is (a) not solely owned by the Company and (b)
incorporated in, distributed with, accessed by, or required, necessary or
depended upon for the development, use or commercialization of, any Product.
Third-Party Software includes any and all of the following, to the extent not
solely owned by the Company: (i) Software that is provided to the Company’s or
any of the Company Subsidiaries’ end-users in any manner, whether for free or
for a fee, whether distributed or hosted, and whether embedded or incorporated
in, accessed by or bundled with any Product or on a standalone basis, (ii)
Software that is used for development, maintenance and/or support of any
Product, including development tools such as compilers, converters, debuggers or
parsers, tracking and database tools such as project management Software, source
code control and bug tracking software, and Software used for internal testing
purposes, and (iii) Software that is used to generate code or other Software
that is described in clauses (ii) or (iii).

 



11

 

 

Section 1.02 Certain Interpretations.

 

(a)Unless otherwise indicated, all references herein to Articles, Sections,
Annexes, Exhibits or Schedules, shall be deemed to refer to Articles, Sections,
Annexes, Exhibits or Schedules of or to this Agreement, as applicable.

 

(b)Unless otherwise indicated, the words “include,” “includes” and “including,”
when used herein, shall be deemed, in each case, to be followed by the words
“without limitation.”

 

(c)The headings set forth in this Agreement are for convenience of reference
purposes only and shall not affect or be deemed to affect in any way the meaning
or interpretation of this Agreement or any term or provision hereof.

 

(d)Unless otherwise indicated or the context otherwise requires, all references
herein to the Subsidiaries of a Person shall be deemed to include all direct and
indirect Subsidiaries of such Person.

 

(e)Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural, and vice versa.

 

(f)Any dollar or percentage thresholds set forth herein shall not be used as a
benchmark for the determination of what is or is not “material” or a “Company
Material Adverse Effect” under this Agreement.

 

(g)When used herein, the word “extent” and the phrase “to the extent” shall mean
the degree to which a subject or other thing extends, and such word or phrase
shall not simply mean “if.”

 

(h)Except as otherwise indicated, all references in this Agreement to dollar
amounts and to “$” are intended to refer to U.S. dollars.

 

(i)Any reference to a law or statute shall include such law or statute, as
amended (including by succession of comparable successor statutes), and the
rules and regulations promulgated thereunder, or any successor statute, rules or
regulations thereto, unless the context requires otherwise.

 

(j)The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

(k)Unless otherwise expressly provided, wherever the consent of any Person is
required or permitted herein, such consent may be withheld in such Person’s sole
and absolute discretion.

 



12

 

 

(l)Unless the context otherwise requires “or” is disjunctive but not necessarily
exclusive.

 

(m)References to any Person include the successors and permitted assigns of that
Person.

 

(n)References from or through any date mean, unless otherwise specified, from
and including or through and including, respectively.

 

(o)If any action under this Agreement is required to be done or taken on a day
that is not a Business Day, then such action shall be required to be done or
taken not on such day but on the first succeeding Business Day thereafter.

 

(p)The Parties agree that they have been represented by counsel during the
negotiation and execution of this Agreement and, therefore, waive the
application of any Law, holding or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

 

Article II. The Merger

 

Section 2.01 The Merger. Upon the terms and subject to the conditions set forth
in this Agreement, at the Effective Time, Merger Sub shall be merged with and
into the Company and the separate corporate existence of Merger Sub shall
thereupon cease. The Company shall be the surviving corporation in the Merger
(sometimes hereinafter referred to as the “Surviving Corporation”) and the
separate corporate existence of the Company under the laws of the State of
Colorado, with all of its rights, privileges, immunities, powers and franchises
shall continue unaffected by the Merger, except as otherwise set forth in this
Article II.

 

Section 2.02 The Closing. Unless this Agreement shall have been terminated in
accordance with Article X, the closing of the Merger (the “Closing”) will take
place on the third Business Day following the satisfaction, or waiver by the
Party for whose benefic such condition exists, of the conditions to closing as
set forth in Article VIII, or such other time as agreed to by the Parties in
writing, each in their sole discretion, at the offices of Nelson Mullins Riley &
Scarborough LLP. The date upon which the Closing actually occurs is referred to
herein as the “Closing Date.”

 

Section 2.03 Effective Time. On the Closing Date, the Parties will cause the
Merger to be consummated by filing of a Statement of Merger in the form as
reasonably agreed to by the Parties as set forth in Section 2.20 (the “Statement
of Merger”), with the Secretary of State of the State of Colorado (the
“Secretary of State”) as provided in Section 7-111-104.5 of the Colorado
Business Corporation Act (the “CBCA”) and Section 7-90-203.7 of the Colorado
Corporations and Associations Act (the “CCAA” and, together with the CBCA, the
“Colorado Corporation Law”). The Merger shall become effective at the time when
the Statement of Merger has been duly filed with the Secretary of State, or at
such later time as may be agreed by the Parties in writing and specified in the
Statement of Merger. The date and time at which the Merger becomes effective is
referred to in this Agreement as the “Effective Time.”

 

Section 2.04 Effect of the Merger. The Merger shall have the effects set forth
in this Agreement. Without limiting the generality of the foregoing, and subject
thereto, at the Effective Time, by virtue of, and simultaneously with, the
Merger and without any further action (other than the filing of documents
required by the Secretary of State or as otherwise required pursuant to
applicable Law) on the part of Parent, the Company or any Company
Securityholder, (a) Merger Sub shall merge with and into the Company and the
Company shall continue as the Surviving Corporation, (b) all the properties,
rights, privileges, powers and franchises of the Company and Merger Sub shall
vest in the Surviving Corporation, (c) all debts, liabilities and duties of the
Company and Merger Sub shall become the debts, liabilities and duties of the
Surviving Corporation, and (d) all the rights, privileges, immunities, powers
and franchises of the Company (as the Surviving Corporation) shall continue
unaffected by the Merger.

 



13

 

 

Section 2.05 The Surviving Corporation Articles of Incorporation. At the
Effective Time, Parent shall take such actions as required to cause the articles
of incorporation of the Company to be in the form as reasonably agreed to by the
Parties as set forth in Section 2.20 (the “Surviving Articles”), until duly
amended and restated in accordance with its terms and as provided by applicable
Law.

 

Section 2.06 The Surviving Corporation Bylaws. At the Effective Time, Parent
shall take such actions as required to cause the bylaws of the Surviving
Corporation (the “Bylaws”) to be in the form as reasonably agreed to by the
Parties as set forth in Section 2.20 (the “Surviving Bylaws”) until duly amended
in accordance with their terms, the Surviving Articles and as provided by
applicable Law.

 

Section 2.07 Directors and Officers.

 

(a)Directors. The directors of Merger Sub immediately prior to the Effective
Time shall, from and after the Effective Time, be the directors of the Surviving
Corporation until the earlier of their resignation or removal or until their
respective successors are duly elected and qualified, as the case may be, in
accordance with the Surviving Articles and the Bylaws.

 

(b)Officers. The officers of the Company prior to the Effective Time shall, from
and after the Effective Time, be the officers of the Surviving Corporation until
their resignation or removal by the Surviving Corporation’s Board of Directors.

 

Section 2.08 Effects on Company Securities. Upon the terms and subject to the
conditions set forth in this Agreement, at the Effective Time, by virtue of the
Merger and without any action on the part of Parent, Merger Sub, the Company or
any Company Securityholder other than as set forth herein, the following shall
occur:

 

(a)Company Shares.

 

(i)Cancellation of Treasury Stock. Each Company Share held in the treasury of
the Company or owned by any direct or indirect wholly owned Subsidiary of the
Company immediately prior to the Effective Time, if any, shall be canceled and
retired without any conversion or consideration paid in respect thereof and
shall cease to exist.

 

(ii)Conversion of Company Common Stock. Subject to Section 2.08(a)(iv) and
Section 2.17, each share of Company Common Stock issued and outstanding
immediately prior to the Effective Time (excluding Dissenting Shares), shall
automatically be converted into and represent the right to receive a number of
Parent Shares equal to the Common Exchange Ratio (provided that the Parties
agree that the Holdback Shares shall be deposited with the Escrow Agent pursuant
to the provisions of Section 2.11 and released pursuant to the provisions in
Section 2.12).

 



14

 

 

(iii)Treatment of Unvested Company Common Stock. If any shares of Company Common
Stock outstanding immediately prior to the Effective Time are unvested or are
subject to a repurchase option or the risk of forfeiture under any applicable
restricted stock purchase agreement or other agreement with the Company (other
than those shares (if any) which, as a result of the Merger and by the terms of
the agreements applicable thereto, vest or for which any such repurchase options
or other such restrictions or risks of forfeiture lapse), then the Parent Shares
issued in exchange for such shares of Company Common Stock will to the same
extent be unvested and subject to the same repurchase option or risk of
forfeiture, and the book-entry entitlements representing such Parent Shares
shall accordingly be marked with appropriate legends. Prior to the Closing, the
Company shall take all action that may be necessary to ensure that, from and
after the Effective Time, Parent is entitled to exercise any such repurchase
option or other right set forth in any such restricted stock purchase agreement
or other agreement in accordance with its terms.

 

(iv)No Fractional Parent Shares. No fractional Parent Shares shall be issued in
connection with the Merger as a result of the conversion provided for in Section
2.08, and no certificates or scrip for any such fractional shares shall be
issued. Any holder of Company Shares who would otherwise be entitled to receive
a fraction of a Parent Share (after aggregating all fractional Parent Shares
issuable to such holder) shall, in lieu thereof and upon surrender of such
holder’s Company Shares will be entitled to receive, in accordance with the
provisions of this Section 2.08(a), a cash payment (rounded to the nearest whole
cent) equal to the value of such fractional Parent Share determined by
multiplying such fraction by the Parent Share Price.

 

(b)Company Options. Subject to the terms and conditions of this Agreement, at
the Effective Time, by virtue of the Merger and without any action on the part
of the Parties, the Surviving Corporation or any holder of any Company Option
that is outstanding immediately prior to the Effective Time, each Company
Option, whether vested or unvested, shall be cancelled. Each holder of a vested
Company Option who delivers a properly completed and executed Option Surrender
and Cancellation Agreement in substantially the form as reasonably agreed to by
the Parties as set forth in Section 2.20 (an “Option Surrender Agreement”),
shall be entitled to receive cash in an amount equal to the product of: (i) the
excess, if any, of the dollar value of the portion of the Merger Consideration
payable in respect of a share of Company Common Stock (as set forth in the
Closing Statement) over the exercise price of such Company Option, multiplied by
(ii) the number of shares of Company Common Stock subject to such Company Option
(the aggregate amount so payable for all such Company Options, the “Option
Settlement Amount”).

 

(c)Company Warrants. Subject to the terms and conditions of this Agreement, at
the Effective Time, by virtue of the Merger and without any action on the part
of the Parties, the Surviving Corporation or any holder of any Company Warrant
that is outstanding immediately prior to the Effective Time, each Company
Warrant shall be cancelled. Each holder of a Company Warrant who delivers a
properly completed and executed Warrant Surrender and Cancellation Agreement in
substantially the form as reasonably agreed to by the Parties as set forth in
Section 2.20 (a “Warrant Surrender Agreement”), shall be entitled to receive
cash in an amount equal to the product of: (i) the excess, if any, of the dollar
value of portion of the Merger Consideration payable in respect of a share of
Company Preferred Stock (as set forth in the Closing Statement) over the
exercise price of such Company Warrant, multiplied by (ii) the number of shares
of Company Preferred Stock subject to such Company Warrant (the aggregate amount
so payable for all such Company Warrants, the “Warrant Settlement Amount”).

 

(d)Maximum Consideration. Notwithstanding anything in this Agreement to the
contrary, the number of Parent Shares issued, or subject to options or warrants
issued or assumed, pursuant to this Agreement will not exceed the Merger
Consideration.

 



15

 

 

Section 2.09 Effect on Capital Stock of Merger Sub. Upon the terms and subject
to the conditions set forth in this Agreement, at the Effective Time, by virtue
of the Merger and without any action on the part of Parent, Merger Sub, the
Company or any Company Securityholder other than as set forth herein, each
outstanding share of common stock of Merger Sub, par value $0.001 per share,
shall be automatically and without further action converted into one validly
issued, fully paid and non-assessable share of common stock of the Surviving
Corporation and such shares of common stock shall constitute the only
outstanding capital stock of the Surviving Corporation. Each certificate
evidencing ownership of such shares of Merger Sub immediately prior to the
Effective Time shall, as of the Effective Time, evidence ownership of such
shares of the Surviving Corporation.

 

Section 2.10 Exchange of Certificates.

 

(a)Exchange Agent. Promptly following the Effective Date, Parent shall enter
into an agreement (reasonably satisfactory to the Company and reflecting the
terms hereof) with a bank or trust company of recognized standing that may be
designated by Parent and is reasonably satisfactory to the Company which shall
act as the exchange agent in connection with the Transactions (the “Exchange
Agent”). At the Effective Time, Parent shall deposit, or shall cause to be
deposited, with the Exchange Agent, for the benefit of the Company
Securityholders, for exchange in accordance with this Agreement through the
Exchange Agent, (x) certificates representing the number of Parent Shares
issuable pursuant to Section 2.08(a)(ii) and (y) the amount of cash payable
pursuant to Section 2.08(a)(iv) as of the Effective Time (such cash and
certificates for Parent Shares, together with any dividends or distributions
with respect thereto and together with such cash as may be required to make
payments in lieu of any fractional shares, being hereinafter referred to as the
“Exchange Fund”). The Exchange Agent shall, pursuant to irrevocable
instructions, deliver (x) the Parent Shares contemplated to be issued pursuant
to Section 2.08(a)(ii) and (y) such cash as may be required to make payments in
lieu of any fractional shares pursuant to Section 2.08(a)(iv), out of the
Exchange Fund. Notwithstanding the above, the Parties acknowledge and agree that
the Holdback Shares shall be deposited with the Escrow Agent pursuant to Section
2.11 and released pursuant to the provisions in Section 2.12. Except as
contemplated herein, the Exchange Fund shall not be used for any other purpose.

 



16

 

 

(b)Exchange Procedures. As promptly as practicable after the Effective Time (and
in no event later than two Business Days after the Effective Time), Parent shall
cause the Exchange Agent to mail to each holder of record of a certificate or
certificates which immediately prior to the Effective Time represented
outstanding Shares (the “Certificates”) (1) a letter of transmittal (which shall
be in customary form and shall specify that delivery shall be effected, and risk
of loss and title to the Certificates shall pass, only upon proper delivery of
the Certificates to the Exchange Agent), and (2) instructions for use in
effecting the surrender of the Certificates in exchange for cash and
certificates representing Parent Shares and cash in lieu of any fractional
shares (each as pursuant to Section 2.08). Upon surrender to the Exchange Agent
of a Certificate for cancellation, together with such letter of transmittal,
duly executed and completed in accordance with the instructions thereto, and
such other documents as may be reasonably required pursuant to such
instructions, the holder of such Certificate shall be entitled to receive in
exchange therefor: (x) a certificate representing that number of whole Parent
Shares that such holder has the right to receive in respect of the Shares
formerly represented by such Certificate (after taking into account all Shares
then held by such holder) pursuant to Section 2.08(a)(ii); (y) cash in lieu of
any fractional Parent Shares to which such holder is entitled pursuant to
Section 2.08(a)(iv); and (z) any dividends or other distributions to which such
holder is entitled pursuant to Section 2.10(c), and the Certificate so
surrendered shall forthwith be canceled. In the event of a transfer of ownership
of Company Shares that is not registered in the transfer records of the Company,
the amount of cash and a certificate representing the number of Parent Shares to
which such holder is entitled pursuant to Section 2.08(a)(ii), cash in lieu of
any fractional Parent Shares to which such holder is entitled pursuant to
Section 2.08(a)(iv) and any dividends or other distributions to which such
holder is entitled pursuant to Section 2.10(c) may be issued to a transferee if
the Certificate representing such Company Shares is presented to the Exchange
Agent, accompanied by all documents required to evidence and effect such
transfer and by evidence satisfactory to the Surviving Corporation that any
applicable share transfer taxes have been paid. Until surrendered as
contemplated by this Section 2.10, each Certificate (other than Certificates
representing Dissenting Shares) shall be deemed at all times after the Effective
Time to represent only the right to receive upon such surrender that amount of
cash and a certificate representing that number of Parent Shares to which such
holder is entitled pursuant to Section 2.08(a)(ii), cash in lieu of any
fractional Parent Shares to which such holder is entitled pursuant to Section
2.08(a)(iv) and any dividends or other distributions to which such holder is
entitled pursuant to Section 2.10(c).

 

(c)Distributions with Respect to Unexchanged Parent Shares. No dividends or
other distributions with respect to the Parent Shares with a record date after
the Effective Time shall be paid to the holder of any un-surrendered Certificate
with respect to the Parent Shares entitled to be received upon surrender
thereof, and no cash payment in lieu of any fractional shares shall be paid to
any such holder pursuant to Section 2.08(a)(iv), until the holder of such
Certificate shall surrender such Certificate as provided in Section 2.10(b).

 

(d)Lost, Stolen or Destroyed Certificates. If any Certificate shall have been
lost, stolen or destroyed, upon the making of an affidavit of that fact by the
Person claiming such Certificate to be lost, stolen or destroyed, and, if
required by the Surviving Corporation or the Exchange Agent, the posting by such
Person of a bond, in such reasonable amount as the Surviving Corporation or
Exchange Agent may direct, as indemnity against any claim that may be made
against it with respect to such Certificate and the payment of any fee charged
by the Exchange Agent for such service, the Exchange Agent will issue in
exchange for such lost, stolen or destroyed Certificate the amount of cash and
number of Parent Shares to which the holder thereof is entitled pursuant to this
Agreement.

 

Section 2.11 Holdback Shares. On the Closing Date, Steve Janjic and Adam Martin
shall undertake such actions as required to deliver the Holdback Shares to an
escrow agent as reasonably acceptable to Parent, Steve Janjic and Adam Martin
(the “Escrow Agent”). On the Closing Date, and as a condition to the Closing
hereunder, Escrow Agent, Parent, Steve Janjic and Adam Martin shall enter into
an escrow agreement with the Escrow Agent in form and substance as reasonably
agreed to by the Parties as set forth in Section 2.20 (the “Escrow Agreement”),
which shall provide that the Holdback Shares shall be held by the Escrow Agent
and shall be released in accordance with the provisions of Section 2.12.

 



17

 

 

Section 2.12 Release of Holdback Shares.

 

(a)Revenue Release. In the event that the revenues of the Company in the initial
12 month period following the Closing Date are less than $1.5 million, the
Escrow Agent shall, upon joint written notice from Parent and the Securityholder
Representative, release all of the Holdback Shares to Parent. Parent agrees
that, during the period such 12 month period, (i) Parent shall continue to
operate the Company substantially in the Ordinary Course of Business as the
Company is operated as of the Closing Date, unless the Securityholder
Representative agrees otherwise, which agreement the Securityholder
Representative may give or withhold in his sole discretion and (ii) Parent
agrees that it shall not take any action, or omit to take any reasonable action
as required, so as to eliminate or minimize the revenues received by the Company
during such period, including, by way of illustration and not limitation, by
delaying the receipt of any revenues of the Company to a period beyond the time
periods as set forth in this Section 2.12(a). In the event that the revenues of
the Company in the initial 12 month period following the Closing Date are equal
to or in excess of $1.5 million the Holdback Shares shall not be released to
Parent pursuant to this Section 2.12(a) but shall be held by the Escrow Agent
and released pursuant to the remaining provisions of this Section 2.12.

 

(b)Release for Indemnification. Upon a final determination pursuant to the terms
and conditions herein, including any resolution of any disputes or disagreements
related thereto, that Parent is entitled to receive any Holdback Shares with
respect to an indemnification claim hereunder by Parent, Parent and the
Securityholder Representative shall jointly instruct the Escrow Agent to release
a portion of the Holdback Shares to Parent in accordance with the provisions of
Section 9.06 and otherwise subject to the remaining terms and conditions herein
and in the Escrow Agreement.

 

(c)Holdback Release Date. Within ten (10) Business Days after the date that is
twelve (12) months after the Closing Date, 50% of the Holdback Shares remaining
held by the Escrow Agent (other than those Holdback Shares equal in value (based
on the Parent Share Price) as to any claims by the Indemnified Parties then
unresolved as of such date) shall be released by the Escrow Agent and shall be
distributed to the Steve Janjic and Adam Martin pro rata based on their
respective contributions to the total number of Holdback Shares at the Closing.
Within ten (10) Business Days after the date that is twenty four (24) months
after the Closing Date all Holdback Shares then remaining held by the Escrow
Agent (other than those Holdback Shares equal in value (based on the Parent
Share Price) as to any claims by the Indemnified Parties then unresolved as of
such date) shall be released by the Escrow Agent and shall be distributed to the
Steve Janjic and Adam Martin pro rata based on their respective contributions to
the total number of Holdback Shares at the Closing.

 

(d)The Parties covenant and agree to direct the Escrow Agent in accordance with
the terms of this Section 2.12.

 

Section 2.13 Contingent Consideration.

 

(a)Contingent Consideration.

 

(i)As additional consideration for the closing of the Transactions, in the event
that the Closing occurs and thereafter, in the event that the revenues of the
Company in the second 12 month period following the Closing Date exceed $5
million and are less than or equal to $10 million, Parent shall issue to the
Company Shareholders a number of unregistered Parent Shares (whether issued or
reserved for issuance) equal to the quotient of (a) $5 million divided by (b)
the Parent Share Price multiplied by the quotient of (c) the revenues of the
Company in the second 12 month period following the Closing Date less $5 million
divided by (d) $5 million.

 



18

 

 

(ii)As additional consideration for the closing of the Transactions, in the
event that the Closing occurs and thereafter, if the revenues of the Company in
the second 12 month period following the Closing Date exceed $10 million, Parent
shall issue to the Company Shareholders a number of unregistered Parent Shares
(whether issued or reserved for issuance) equal to the quotient of (a) $5
million divided by (b) the Parent Share Price.

 

(iii)The Parties agree that only one of Section 2.13(a)(i) or Section
2.13(a)(ii) shall apply, and the Parties further agree that if the revenues of
the Company in the second 12 month period following the Closing Date are less
than $5 million, the Contingent Consideration shall be zero.

 

(iv)Any Parent Shares to be issued pursuant to this Section 2.13 shall be issued
to the Company Shareholders within five Business Days of determination of the
revenues of the Company as provided herein, and shall be apportioned between the
Company Shareholders based on their respective Pro Rata Shares as of the Closing
Date.

 

(b)Upside Remuneration. As additional consideration for the closing of the
Transactions, in the event that the Closing occurs and thereafter the Company,
between the date of the Closing and the third anniversary of the Closing, sells
one or more additional seats (each, a “Seat”) on the ACExchange, an online
marketplace for professional cannabis industry participants operated by the
Company (the “Exchange”), then, subject to the terms and conditions herein, the
Parent shall pay additional consideration to the Company Shareholders an amount
equal to 37.5% of the consideration actually received by the Company for the
sale of such Seat(s) in excess of $5,000 per seats for up to 2,500 seats sold,
and shall pay an additional portion of the consideration received by the Company
to the Payee Seatholders (as defined in the Upside Payment Agreement (as defined
below), in accordance with the terms of the Upside Payment Agreement attached
hereto as Exhibit C and incorporated herein by reference (the “Upside Payment
Agreement”).

 

(d)Operations of the Company. Parent agrees that, during the period that the
Contingent Consideration may be earned or payable hereunder, (i) Parent shall
continue to operate the Company and the Exchange substantially in the Ordinary
Course of Business as the Company is operated as of the Closing Date, unless the
Securityholder Representative agrees otherwise, which agreement the
Securityholder Representative may give or withhold in his sole discretion and
(ii) Parent agrees that it shall not take any action, or omit to take any
reasonable action as required, so as to eliminate or minimize the amount of the
Contingent Consideration that may otherwise become payable hereunder, including,
by way of illustration and not limitation, by delaying the receipt of any
revenues of the Company to a period beyond the time periods as set forth in this
Section 2.13.

 



19

 

 

Section 2.14 No Further Ownership Rights in Company Shares. Except as set forth
in Section 2.17, from and after the Effective Time, all Company Shares shall no
longer be outstanding and shall automatically be cancelled, retired and cease to
exist, and each holder of a Certificate or uncertificated Company Shares shall
cease to have any rights with respect thereto, except the right to receive a
portion of the Merger Consideration upon the surrender thereof in accordance
with the provisions of Section 2.08 and Section 2.10; provided however that if a
holder has not complied with Section 2.08 and Section 2.10 within 12 months of
the Effective Date, that holder’s Merger Consider shall be forfeited. The Merger
Consideration payable in accordance with the terms of this Article II shall be
deemed to have been paid in full satisfaction of all rights pertaining to
Company Securities. From and after the Effective Time, there shall be no further
registration of transfers on the records of the Surviving Corporation of Company
Shares that were issued and outstanding immediately prior to the Effective Time,
other than transfers to reflect, in accordance with customary settlement
procedures, trades effected prior to the Effective Time. If, after the Effective
Time, Certificates or uncertificated Company Shares are presented to the
Surviving Corporation for any reason, they shall be canceled and exchanged as
provided in this Article II.

 

Section 2.15 Restricted Securities; Legend.

 

(a)Parent Shares and any other securities issued by Parent under this Agreement
are “restricted securities” as defined in Rule 144. Such Parent Shares and other
securities issued by Parent hereunder must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available. The Company Securityholders have been advised or are
aware of the provisions of Rule 144, which permits limited resale of shares
purchased in a private placement subject to the satisfaction of certain
conditions, including, among other things, the availability of certain current
public information about Parent, the resale occurring following the required
holding period under Rule 144 and in certain circumstances, the number of shares
being sold during any three-month period not exceeding specified limitations.

 

(b)Each Parent Share issued pursuant to this Agreement will be endorsed with a
legend, in addition to any other legends required by this Agreement or any other
agreement to which the Parent Shares issued pursuant to this Agreement are
subject, substantially as follows:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO
DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS, OR THE AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION
PROVISIONS.”

 

Section 2.16 No Interest. No interest shall accumulate on any amount payable in
respect of any Company Securities in connection with the Merger, and any
interest actually accrued shall be payable to Parent.

 



20

 

 

Section 2.17 Dissenting Shares.

 

(a)Notwithstanding any provision of this Agreement to the contrary, Company
Shares that are outstanding immediately prior to the Effective Time and which
are held by Company Shareholders who have exercised and perfected appraisal or
dissenters’ rights for such Company Shares in accordance with the Colorado
Corporation Law (collectively, the “Dissenting Shares”) shall not be converted
into or represent the right to receive the applicable portion of the Merger
Consideration described in Section 2.08 attributable to such Dissenting Shares.
Such Company Shareholders shall be entitled to receive payment of the fair value
of such Company Shares held by them in accordance with Colorado Corporation Law,
unless and until such Company Shareholders fail to perfect or effectively
withdraw or otherwise lose their appraisal or dissenters’ rights under Colorado
Corporation Law. All Dissenting Shares held by Company Shareholders who shall
have failed to perfect or who effectively shall have withdrawn or lost their
right to appraisal of such Company Shares under the Colorado Corporation Law
shall thereupon be deemed to be converted into and to have become exchangeable
for, as of the Effective Time, the right to receive the applicable portion of
the Merger Consideration attributable to such Dissenting Shares upon their
surrender in the manner provided in Section 2.08 and Section 2.10.

 

(b)The Company shall give Parent prompt written notice of any demands by
dissenting shareholders received by the Company, withdrawals of such demands and
any other instruments served on the Company and any material correspondence
received by the Company in connection with such demands.

 

Section 2.18 Effects on Parent Directors. At Closing and as a condition thereof,
the Parent Board shall be increased to eight (8) persons and Steve Janjic shall
be added to the Parent Board. Each such member of Parent’s board of directors
shall serve until his resignation, removal, or until his successor is elected
and qualified at a subsequent annual or special meeting of Parent’s stockholders
at which directors are to be elected. Richard Schaeffer shall be added as a
member of the Parent’s advisory board.

 

Section 2.19 The Approved Business Plan. The officers of the Company following
the Closing will prepare a post-Merger Company business plan and present such
plan to the Parent Board within forty-five (45) calendar days of the Closing
Date. Upon approval of such business plan with any revisions required by the
Parent Board, such business plan shall become the Company’s business plan.

 

Section 2.20 Ancillary Documents. Between the Effective Date and the Closing
Date, the Parties shall reasonably cooperate and negotiate in order to come to
agreement on the form, terms and conditions of each of (i) the Statement of
Merger, (ii) the Surviving Articles, (iii) the Surviving Bylaws, (iv) the Option
Surrender Agreement, (v) the Warrant Surrender Agreement and (vi) the Escrow
Agreement (collectively, the “Ancillary Documents”).

 

Section 2.21 Necessary Further Actions. If, at any time after the Effective
Time, any further action is necessary or desirable to carry out the purposes of
this Agreement and to vest the Surviving Corporation with full right, title and
possession to all assets, property, rights, privileges, powers and franchises of
the Company and Merger Sub, the directors and officers of the Surviving
Corporation are fully authorized in the name and on behalf of the Company and
the Company Shareholders to take all such lawful and necessary action.

 



21

 

 

Article III. Representations and Warranties of the Company

 

Except as expressly set forth or specifically referred to with respect to a
particular representation or warranty set forth in the schedule of exceptions
delivered by the Company to Parent on the Effective Date (the “Company Schedule
of Exceptions”), and provided that any information disclosed pursuant to any
section of the Company Schedule of Exceptions will be deemed to be disclosed for
all purposes of this Agreement to the extent that such disclosure contains such
information on its face so as to enable a reasonable person to determine that
such disclosure qualifies or otherwise specifically applies to other sections
herein the Company hereby represents and warrants to Parent and Merger Sub as
follows:

 

Section 3.01 Incorporation, Good Standing and Qualification. The Company is a
corporation duly incorporated and validly existing under the laws of the State
of Colorado, and has the requisite corporate power and authority to conduct its
business as it is presently being conducted and to own, lease, operate or
otherwise hold its properties and assets. The Company is duly qualified to do
business and is in good standing (to the extent either such concept is
recognized under applicable Law) in each jurisdiction where the character of its
properties owned or leased or the nature of its activities make such
qualification necessary, except where the failure to be so qualified or in good
standing has not had and would not reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect.

 

Section 3.02 Company Charter Documents. The Company has delivered or made
available to Parent prior to the Effective Date complete and correct copies of
the Company’s articles of incorporation and bylaws and the Shareholders
Agreement, each as amended to date (collectively, the “Charter Documents”). The
Company has delivered or made available to Parent prior to the Effective Date
complete and correct copies of the minutes and other records of all meetings and
other proceedings (including any actions taken by written consent or otherwise
without a meeting) of the shareholders of the Company, the Company Board, and
all committees thereof. The Charter Documents are in full force and effect. The
Company is not in violation of any of the provisions of the Charter Documents
and/or its code of conduct. The Company has not taken any action that is
inconsistent in any material respects with any resolution adopted by the
Company’s shareholders, the Company Board or any committee thereof.

 

Section 3.03 Corporate Power; Enforceability. The Company has all requisite
corporate power and authority to execute and deliver this Agreement and each
Ancillary Agreement to which it is, or is specified to be, a party, and, subject
to obtaining the approval of this Agreement by the requisite Company
Shareholders required by the Charter Documents or applicable provisions of the
Colorado Corporation Law, to consummate the Transactions (the “Company
Shareholder Approval”), to perform its covenants and obligations hereunder and
thereunder consummate the Transactions. Other than the Company Shareholder
Approval, the execution and delivery by the Company of this Agreement and each
Ancillary Agreement to which it is, or is specified to be, a party, the
performance by the Company of its covenants and obligations hereunder and
thereunder and the consummation by the Company of the Transactions, including
the Merger, have been duly authorized by all necessary corporate action on the
part of the Company and no additional corporate proceedings on the part of the
Company are necessary to authorize the execution and delivery by the Company of
this Agreement or any Ancillary Agreement to which it is, or is specified to be,
a party, the performance by the Company of its covenants and obligations
hereunder and thereunder or the consummation of the Transactions, including the
Merger. This Agreement has been duly executed and delivered by the Company and,
at or before the Closing, the Company will have duly executed and delivered each
Ancillary Agreement to which it is, or is specified to be, a party. Subject to
receipt of the Company Shareholder Approval, this Agreement constitutes, and
each Ancillary Agreement to which it is, or is specified to be, a party will
after such execution and delivery constitute, assuming the due authorization,
execution and delivery by the other parties thereto, a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
their terms, except that such enforceability may be limited by the
Enforceability Exceptions.

 



22

 

 

Section 3.04 Board and Shareholders Actions.

 

(a)At a meeting duly called and held prior to the execution of this Agreement in
compliance with the requirements of the Charter Documents, the Company Board (i)
determined that this Agreement, the Merger and the Transactions are fair to, and
in the best interests of, the Company and the Company Shareholders and that,
considering the financial position of the merging companies, no reasonable
concern exists that the Surviving Corporation will be unable to fulfill the
obligations of the Company to its creditors, (ii) approved this Agreement, the
Merger and the Transactions, and (iii) resolved to recommend that the Company
Shareholders vote for the approval of this Agreement, the Merger and the
Transactions.

 

(b)Assuming the receipt of the Company Shareholder Approval, no other vote of
holders of any stock or other securities of the Company is necessary in order to
approve and adopt this Agreement and the Merger under the Charter Documents.

 

Section 3.05 Non-Contravention. Except as set forth in Section 3.05 of the
Company Schedule of Exceptions, neither the execution, delivery and performance
by the Company of this Agreement or any of the Ancillary Agreements to which it
is, or is specified to be, a party will:

 

(a)contravene, violate or conflict with or result in the breach of or constitute
a default under any of the Charter Documents of the Company or any Company
Subsidiary;

 

(b)to the Knowledge of the Company, contravene, conflict with, or violate, or
give any Governmental Authority or other Person the right to challenge any of
the Transactions, or to exercise any remedy or obtain any relief under, any Law
or governmental order to which the Company or any Company Subsidiary, or any
assets owned or used by the Company or any Company Subsidiary, could be subject;

 

(c)contravene, conflict with, violate, result in the loss of any benefit to
which the Company is entitled under, or give any Governmental Authority the
right to revoke, suspend, cancel, terminate, or modify, any Governmental
Authorization held by the Company or that otherwise relates to the business of,
or any assets owned or used by, the Company, except to the extent that the
forgoing would not cause a Company Material Adverse Effect;

 

(d)to the Knowledge of the Company, cause any assets owned or used by the or the
Company to be reassessed or revalued by any Governmental Authority;

 

(e)breach, or give any Person the right to declare a default or exercise any
remedy or to obtain any additional rights under, or to accelerate the maturity
or performance of, or payment under, or cancel, terminate, or modify, any
Contract to which any Shareholder or the Company is a party, except to the
extent that the forgoing would not cause a Company Material Adverse Effect; or

 

(f)result in the creation of any Lien (other than Permitted Liens) upon any of
the properties or assets of the Company or any of Company Subsidiary.

 



23

 

 

Section 3.06 Required Governmental Approvals. Except for (a) the filing with the
Secretary of State of the Statement of Merger as provided in the Colorado
Corporation Law; (b) such filings and other Approvals as may be required solely
by reason of Parent’s or Merger Sub’s (as opposed to the Company’s)
participation in the Merger or the Transactions; and (c) such other Approvals
the failure of which to make or obtain has not had and would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect, no material notices, consents, authorizations, approvals, registrations,
permits, licenses, orders, reports or other filings (any of the foregoing being
referred to herein as an “Approval”) are required to be made or obtained by the
Company or any Company Subsidiary with or from any Governmental Authority in
connection with the execution, delivery and performance of this Agreement by the
Company and the consummation of the Merger and the Transactions.

 

Section 3.07 Company Capitalization.

 

(a)As of the Effective Date, the Company has (i) 30,000,000 authorized shares of
Company Common Stock, of which 29,754,333 shares are issued and outstanding;
(ii) no authorized, issued or outstanding shares of Company Preferred Stock;
(iii) no issued and outstanding Company Warrants to purchase shares of Company
Common Stock; and (iv) no issued and outstanding Company Options to purchase
shares of Company Common Stock. Between the Effective Date and the Closing Date,
the Company shall issue certain additional shares of Company Common Stock and
shall make certain grants of restricted common stock pursuant to the Incentive
Plan (as defined below) which shall vest in accordance with their terms as of
the Closing, in each case as set forth in Section 7.07.

 

(b)Except as set forth herein and as of the Effective Date, no shares, Company
Securities or other voting securities of the Company were issued, reserved for
issuance or outstanding. All outstanding Company Securities are, and all such
Company Securities that may be issued prior to the Effective Time will be when
issued, duly authorized, validly issued, fully paid, nonassessable and not
subject to or issued in violation of any purchase option, call option, right of
first refusal, preemptive rights, subscription right or any similar right under
any provision of the Colorado Corporations Law, the Charter Documents or any
Contract to which the Company is otherwise bound. From the Effective Date until
the Effective Time, the Company has not (i) issued any Company Securities or
other securities or rights to acquire Company Securities or other rights that
give the holder thereof any economic benefit accruing to the holders of any
Company Securities, other than pursuant to the vesting, exercise or settlement
of Company Options and Company Warrants or as permitted by Section 5.01(b), or
(ii) granted, committed to grant or otherwise created or assumed any obligation
with respect to any Company Securities, other than as permitted by Section
5.01(b).

 

(c)Section 3.07(c) of the Company Schedule of Exceptions lists (i) each Company
Security outstanding as of the Effective Date, (ii) the name of the holder
thereof, (iii) as to Company Options and Company Warrants, the grant date,
expiration date, the number of Company Shares issuable thereunder, the exercise
price and (iv) as to Company Options, whether each such Company Option was
granted as a nonqualified stock option or an incentive stock option. In
addition, Section 3.07(c) of the Company Schedule of Exceptions indicates, as of
the Effective Date, which holders of outstanding Company Options are not
employees of the Company (including non-employee directors, contractors,
vendors, service providers or other similar persons), including a description of
the relationship between each such person and the Company.

 



24

 

 

(d)Except as set forth in Section 3.07(c) of the Company Schedule of Exceptions,
there are (i) no outstanding Company Securities or other equity or voting
interest in the Company, (ii) no outstanding securities of the Company
convertible into or exchangeable for Company Securities or other equity or
voting interest in the Company, (iii) no outstanding options, warrants, rights
or other commitments or agreements to acquire from the Company or any Company
Subsidiary, or that obligates the Company or any Company Subsidiary to issue,
any Company Securities or other equity or voting interest in, or any securities
convertible into or exchangeable for Company Securities, or other equity or
voting interest in, nor any deferred compensation rights, agreements,
arrangements or commitments of any kind to which the Company is a party relating
to the issuance of Company Securities, (iv) no obligations of the Company to
grant, extend or enter into any subscription, warrant, right, convertible or
exchangeable security or other similar agreement or commitment relating to any
Company Securities or other equity or voting interest (including any voting
debt) in, the Company and (v) no other obligations by the Company or any of the
Company Subsidiaries to make any payments based on the price or value of any
Company Securities. Neither the Company nor any of the Company Subsidiaries is a
party to any Contract which obligates the Company or any Company Subsidiary to
repurchase, redeem or otherwise acquire any Company Securities, except in
connection with the repurchase or acquisition of Company Securities pursuant to
the terms of the Green Tree International, Inc. 2018 Incentive Plan, dates as of
on or about July 17, 2018 (the “Incentive Plan”).

 

(e)Neither the Company nor any Company Subsidiary is a party to any Contract
relating to the voting of, requiring registration of, or granting any preemptive
rights, anti-dilutive rights or rights of first refusal or other similar rights
with respect to any securities of the Company or any Company Subsidiary.

 

(f)As of the Effective Date, the Company Securityholder Schedule is true,
complete and accurate in all respects. On the Closing Date, the Company shall
deliver to Parent an updated Company Securityholder Schedule, which shall be
true, complete and accurate in all respects as of the Closing Date.

 

Section 3.08 Company Subsidiaries.

 

(a)Section 3.08(a) of the Company Schedule of Exceptions contains a complete and
accurate list of the name, jurisdiction of organization, capitalization,
schedule of shareholders or other equity holders of and the individuals who
comprise the board of directors or comparable body and officers of each Company
Subsidiary.

 

(b)Each of the Company Subsidiaries is duly incorporated or organized, validly
existing and in good standing under the Laws of the jurisdiction of its
respective incorporation or organization (to the extent either such concept is
recognized under applicable Law). Each of the Company Subsidiaries has the
requisite corporate power and authority to carry on its respective business as
it is presently being conducted and to own, lease or operate or otherwise hold
its respective properties and assets. Each of the Company Subsidiaries is duly
qualified to do business and is in good standing in each jurisdiction where the
character of its properties owned or leased or the nature of its activities make
such qualification necessary (to the extent either such concept is recognized
under applicable Law), except where the failure to be so qualified or in good
standing has not had and would not reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect.

 



25

 

 

(c)All of the outstanding equity or voting interests in each Company Subsidiary
(i) have been duly authorized, validly issued and are fully paid and
nonassessable and (ii) are owned, directly or indirectly, by the Company or
another Company Subsidiary, free and clear of all Liens (other than Liens under
applicable securities Laws) and free of any other restriction (including any
restriction on the right to vote, sell or otherwise dispose of such equity or
voting interest).

 

(d)There are no outstanding (i) securities of the Company or any Company
Subsidiary convertible into or exchangeable for any equity or voting interest in
any Company Subsidiary, (ii) options, warrants, rights or other commitments or
agreements to acquire from the Company or any Company Subsidiary, or that
obligate the Company or any Company Subsidiary to issue, any equity or voting
interest in, or any securities convertible into or exchangeable for any equity
or voting interest in, nor any deferred compensation rights, agreements,
arrangements or commitments of any kind to which the Company or any Company
Subsidiary is a party relating to the issuance of any equity or voting interest
in any Company Subsidiary, (iii) obligations of the Company or any Company
Subsidiary to grant, extend or enter into any subscription, warrant, right,
convertible or exchangeable security or other similar agreement or commitment
relating to any equity or voting interest (including any voting debt) in, any
Company Subsidiary (the items in clauses (i), (ii) and (iii), together with the
equity and voting interests in the Company Subsidiaries, being referred to
collectively as “Subsidiary Securities”), or (iv) other obligations by the
Company or any Company Subsidiary to make any payments based on the price or
value of any Subsidiary Securities. Neither the Company nor any Company
Subsidiary is a party to any Contract which obligates the Company or any Company
Subsidiary to repurchase, redeem or otherwise acquire any outstanding Subsidiary
Securities.

 

(e)The Company has made available to Parent prior to the Effective Date true and
complete copies of the articles of incorporation, bylaws, articles of
organization, operating agreements, voting agreements, shareholder agreements,
partnership agreement, trust agreement and other governing documents
(collectively, “Subsidiary Charter Documents”) of each Company Subsidiary. The
Company has delivered or made available to Parent prior to the Effective Date
accurate and complete copies of all the minutes and other records of the
meetings and other proceedings (including any actions taken by written consent
or otherwise without a meeting) of the equity holders of each of the Company
Subsidiaries and the board of directors or equivalent body of each of the
Company Subsidiaries, and all committees thereof. None of such Company
Subsidiaries is in default of such Subsidiary Charter Documents.

 

(f)Section 3.08(f) of the Company Schedule of Exceptions sets forth a true and
complete list of all capital stock, membership interests, partnership interests,
joint venture interests and other equity interests in any Person (other than a
Company Subsidiary) owned, directly or indirectly, by the Company or any Company
Subsidiary as of the Effective Date.

 

Section 3.09 Company Financial Statements.

 

(a)The consolidated, audited financial statements of the Company and the Company
Subsidiaries as of and for the years ended December 31, 2017 and December 31,
2018 (the “Financial Statements”) (i) fairly present in all material respects
the consolidated financial condition of the Company and its Subsidiaries for the
respective fiscal periods or as of the respective dates therein set forth and
(ii) have been prepared in accordance with GAAP consistently applied during the
periods involved, except, in each case, as indicated in such statements or in
the notes thereto.

 



26

 

 

(b)The Company’s principal executive officer and its principal financial officer
have disclosed to the Company’s auditors and the Company Board (i) any
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting (as defined in Rule 13a–15(f) of the
Exchange Act) that were Known to the Company and (ii) any fraud or allegation of
fraud Known to the Company that involves management or other employees who have
a significant role in the Company’s internal controls over financial reporting.

 

(c)None of the Company, any Company Subsidiary or, to the Knowledge of the
Company, any of their directors or officers has received any material complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Company, any Company Subsidiary or their respective internal accounting
controls, including any material complaint, allegation, assertion or claim that
the Company any Company Subsidiary has engaged in questionable accounting or
auditing practices, other than billing inquiries or complaints made in the
Ordinary Course of Business, and (ii) no attorney representing the Company or
any Company Subsidiary has reported to the Company Board, any committee thereof
or, the Knowledge of the Company, to any officer of the Company, evidence of a
material violation of securities Laws, a breach of fiduciary duty or a similar
material violation by the Company, any Company Subsidiary or any of their
officers, directors or employees.

 

Section 3.10 No Undisclosed Liabilities. To the Knowledge of the Company,
neither the Company nor any Company Subsidiary has any Liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise
and whether or not such Liabilities are of a nature required to be reflected or
reserved against on an audited consolidated balance sheet prepared in accordance
with GAAP or in the notes thereto), other than (a) Liabilities reflected or
otherwise reserved against in the Financial Statements, (b) Liabilities arising
under this Agreement or incurred in connection with the Transactions, and (c)
Liabilities incurred since the Company Balance Sheet Date in the Ordinary Course
of Business that would not reasonably be expected to have a Company Material
Adverse Effect.

 

Section 3.11 Absence of Certain Changes. Since the Company Balance Sheet Date
through the Effective Time (a) except for actions taken or not taken in
connection with the Transactions, the business of the Company and the Company
Subsidiaries has been conducted, in all material respects, in the Ordinary
Course of Business, (b) neither the Company nor any Company Subsidiary has taken
any action that, if taken after the Effective Date, would constitute a breach
of, or require Parent’s consent under, Section 5.01, and (c) there has not been
or occurred, and, to the Knowledge of the Company, no circumstances have existed
or exist that constitute or would reasonably be expected to result in,
individually or in the aggregate, a Company Material Adverse Effect.

 

Section 3.12 Material Contracts.

 

(a)For all purposes of and under this Agreement, a “Material Contract” shall
mean:

 

(i)any Contract with any Person either as an employee, director or an
independent contractor (in each case, under which the Company or any Company
Subsidiary has continuing obligations as of the Effective Date) that carries an
aggregate annual base salary or annual compensation in excess of $100,000 per
annum (excluding Contracts for “at-will” relationships or that are terminable by
the Company or the applicable Company Subsidiary at its discretion, by notice of
not more than ninety (90) days for a cost of less than $10,000);

 



27

 

 

(ii)any severance, retention, termination, golden parachute, change-of-control
or similar Contract with any current or former employee, director, officer or
independent contractor of the Company or any Company Subsidiary;

 

(iii)any Contract relating to the sale, issuance, grant, exercise, award,
purchase, repurchase or redemption of any of the Company Securities or
Subsidiary Securities or other securities or any options, warrants or other
rights to purchase or otherwise acquire any Company Securities or Subsidiary
Securities;

 

(iv)any customer, client, sales representative, distributor, franchise or supply
Contract that involves bookings during the fiscal year 2017 through the first
quarter of the fiscal year 2018 in excess of $50,000;

 

(v)any Contract with a Governmental Authority;

 

(vi)any Contract to which the Company or any Company Subsidiary is a party that
(1) contains any covenant by the Company or any Company Subsidiary that limits
the freedom of the Company or any Company Subsidiary to compete in any line of
business or with any other Person or in any geographic location, or (B)
restricts the development, manufacture, marketing or distribution of the
products and services of the Company or any Company Subsidiary, including any
Contract with any Person granting such Person the exclusive right in any
territory to sell or distribute any product, or other Contract providing “most
favored nations” pricing terms;

 

(vii)any Contract under which the Company or any Company Subsidiary has,
directly or indirectly, made any advance, loan, extension of credit or capital
contribution to, or other investment in, any Person (other than the Company or
any Company Subsidiary) in excess of $25,000 (other than extensions of trade
credit in the Ordinary Course of Business);

 

(viii)any Contract granting any Person a right of first refusal or first
negotiation or similar right with respect to any sale of the Company, any
Company Subsidiary or a substantial portion of the Company or any Company
Subsidiary’s equity or assets;

 

(ix)any Contract imposing “standstill” obligations on the Company or any Company
Subsidiary;

 

(x)any Contract that contains a license, lease, distribution, sale, resale or
incorporation of any Intellectual Property (except for Shrink-Wrap Licenses);

 

(xi)any Contract that relates to the formation, creation, operation, management
or control of any legal partnership, strategic alliance or any joint venture
entity pursuant to which the Company or any Company Subsidiary has an obligation
(contingent or otherwise) to make a material investment in or material extension
of credit to any Person or any Contract involving the sharing of revenues,
profits or losses or proprietary information by the Company or any Company
Subsidiary with any Person other than an Affiliate;

 



28

 

 

(xii)any Contract that involves or relates to Indebtedness or under which the
Company or any Company Subsidiary has issued any note, bond, debenture or other
evidence of Indebtedness to, any Person or any other note, bond, debenture or
other evidence of Indebtedness of the Company or any Company Subsidiary (whether
incurred, assumed, guaranteed or secured by any asset), in each case, for a
principal amount in excess of $10,000 (in one or a series of one or more related
transactions);

 

(xiii)any lease of personal or real property that involves anticipated
expenditures by the Company or any Company Subsidiary of more than $100,000 in
any twelve (12) month period;

 

(xiv)any Contract that the Company or any Company Subsidiary is a party to that,
by it terms, does not terminate or is not terminable by the Company or the
Company Subsidiary without penalty within six (6) months after the Effective
Date;

 

(xv)any Contract that, together with any related Contracts, provides for capital
expenditures in excess of $25,000 for any single project or related series of
projects;

 

(xvi)any Contract among the Company and any Company Subsidiary; and

 

(xvii)any Contract, or group of related Contracts with a Person (or group of
affiliated Persons), the termination or breach of which would or would
reasonably be expected to have a Company Material Adverse Effect and is not
disclosed pursuant to clauses (i) through (xvi) above.

 

(b)Section 3.12(b) of the Company Schedule of Exceptions contains a list of all
Material Contracts to which the Company or any Company Subsidiary is a party or
by which it or its assets are bound as of the Effective Date. As of the
Effective Date, true and complete copies of all Material Contracts (including
all modifications, amendments, supplements, waivers, and side letters) have been
made available to Parent. There are no Material Contracts that are not in
written form.

 

(c)(i) Each Material Contract is valid and binding on the Company (and/or each
such Company Subsidiary party thereto) and, to the Knowledge of the Company,
each other party thereto, and is in full force and effect, enforceable against
the Company or each such Company Subsidiary party thereto, as the case may be,
in accordance with its terms, subject to the Enforceability Exceptions, (ii)
neither the Company nor any Company Subsidiary that is a party thereto, nor, to
the Knowledge of the Company, any other party thereto, is in material breach of,
or material default under, any Material Contract, and, to the Knowledge of the
Company, no circumstances exist and no event has occurred that with notice or
lapse of time or both would or would be reasonably expected to constitute such a
material breach or material default thereunder by the Company or any Company
Subsidiary, or, to the Knowledge of the Company, any other party thereto or are
reasonably expected to contravene, in any material respect, conflict in any
material respect with, or result or give the Company or any Company Subsidiary
or any other Person the right to declare a material default or exercise any
material remedy under, or to materially accelerate the maturity, performance of
or right under, or to cancel, terminate or materially modify, any Material
Contract, and (iii) neither the Company nor any Company Subsidiary has received
notice of any actual, alleged, possible or potential violation of, or failure to
comply with, any material term or requirement of any Material Contract.

 



29

 

 

Section 3.13 Real Property.

 

(a)Neither the Company nor any Company Subsidiary owns any real property.

 

(b)Section 3.13(b) of the Company Schedule of Exceptions contains a complete and
accurate list of all existing leases, subleases or other agreements
(collectively, the “Leases”) under which the Company or any Company Subsidiary
uses or occupies or has the right to use or occupy, now or in the future, any
real property (such property, the “Leased Real Property”). The Company has made
available to Parent prior to the Effective Date a complete and accurate copy of
all Leases of Leased Real Property (including all modifications, amendments,
supplements, waivers and side letters thereto). The Company and/or the Company
Subsidiaries have and own valid leasehold interests in the Leased Real Property,
free and clear of all Liens other than Permitted Liens. The Company Leased Real
Property constitutes all interests in real property used, occupied or held for
use in connection with the business of the Company and the Company Subsidiaries
and which are necessary for the continued operation of the business of the
Company and the Company Subsidiaries as the business is currently conducted and
as currently proposed to be conducted.

 

(c)With respect to each of the Leases:

 

(i)the Company or the applicable Company Subsidiary’s possession, as applicable,
and quiet enjoyment of the Leased Real Property relating to each Lease has not
been disturbed, and to the Knowledge of the Company, there are no disputes with
respect to such Lease;

 

(ii)no security deposit or portion thereof deposited with respect to such Lease
has been applied in respect of a breach or default under such Lease which has
not been redeposited in full;

 

(iii)neither the Company nor any Company Subsidiary owes any brokerage
commissions or finder’s fees with respect to such Lease;

 

(iv)neither the Company nor any Company Subsidiary has assigned, collaterally
assigned, subleased, licensed, granted any option or right of first refusal or
first offer or granted any security interest in any Lease or any interest
therein other than Permitted Liens; and

 

(v)the Company and the Company Subsidiaries have paid all sums due and observed
and performed the covenants and obligations on the part of the tenant and the
conditions contained in the Leases.

 

(d)All of the Leases are each in full force and effect and valid and enforceable
by and against the Company and/or a Company Subsidiary, as applicable, and the
lessor in accordance with its terms, subject to the Enforceability Exceptions,
and neither the Company nor any Company Subsidiary is in breach of or default
under, or has received written notice of any breach of or default under, any
such Lease, and, to the Knowledge of the Company, no event has occurred that
with notice or lapse of time or both would or would reasonably be expected to
constitute a breach or default thereunder by the Company or any Company
Subsidiary or any other party thereto.

 

(e)To the Knowledge of the Company, (i) each of the Company and the Company
Subsidiaries has all material Permits necessary for the current use by it of
each applicable Leased Real Property, (ii) no material default or violation by
the Company or any Company Subsidiary has occurred in the due observance of any
such Permit and (iii) the current uses of each Leased Real Property comply with
applicable Laws.

 



30

 

 

Section 3.14 Personal Property. The Company and the Company Subsidiaries are in
possession of and have good title to, or valid leasehold interests in or valid
rights under contract to use, the tangible personal property and assets that are
material to the Company and the Company Subsidiaries, free and clear of all
Liens other than Permitted Liens.

 

Section 3.15 Intellectual Property.

 

(a)Section 3.15(a) of Company Schedule of Exceptions lists and separately
identifies: (i) all Company Registered Intellectual Property (setting forth, for
each item, the full legal name of the owner of record, applicable jurisdiction,
status, application or registration number, and date of application,
registration or issuance, as applicable, and including the following
information: (1) for each Patent included in the Company Registered Intellectual
Property (a “Company Patent”), all upcoming due dates and filing deadlines up to
and including the date that is nine (9) months after the Closing Date; (2) for
each registered trademark, trade name or service mark, the class of goods and
services covered; (3) for each URL or domain name, any renewal date and the name
of the relevant registry; and (4) for each registered mask work, the date of
first commercial exploitation); and (ii) all Products that are currently sold,
published, offered for sale, or under development by the Company or any of the
Company Subsidiaries.

 

(b)The Company has complied with all the requirements of all United States and
foreign patent offices and all other applicable Governmental Authorities to
maintain the Company Patents in full force and effect in all material respects,
including payment of all required fees when due to such offices or entities.
Other than prior art references cited in the applicable patent office file
history of any Company Patent (a complete copy of which the Company has
delivered to Parent), to the Knowledge of the Company there are no prior art
references or prior public uses, sales, offers for sale or disclosures that
could invalidate the Company Patents or any claim thereof, or of any conduct the
result of which could render the Company Patents or any claim thereof invalid or
unenforceable.

 

(c)The original, first and joint inventors of the subject matter claimed in the
Company Patents are properly named in the Company Patents, and the applicable
statutes governing marking of Products covered by the inventions in the Company
Patents have been fully complied with in all material respects.

 



31

 

 

(d)The Company Intellectual Property constitutes all of the Intellectual
Property used in the conduct of the business of the Company and its Affiliates
as now conducted or and each item of Company Intellectual Property will,
immediately following the Effective Time, continue to be owned or licensed for
use by Parent, the Surviving Corporation and their respective Affiliates on the
same terms with which the Company and its Affiliates, immediately prior to the
Effective Time, own or license such item. Each item of Company Intellectual
Property is either: (i) owned solely by the Company or one of the Company
Subsidiaries free and clear of any Liens other than Permitted Liens, or
(ii) rightfully used and authorized for use by the Company and the Company
Subsidiaries and their permitted successors pursuant to a valid and enforceable
written license, subject to the Enforceability Exceptions. The Company and the
Company Subsidiaries have and have had all rights in the Company Intellectual
Property necessary to carry out the Company’s and the Company Subsidiaries’
former activities, current activities and planned activities with respect to the
Products, including any of the Products currently under development, including
in each case rights to make, use, exclude others from using, reproduce, modify,
adapt, create derivative works based on, translate, distribute (directly and
indirectly), transmit, display and perform publicly, license, sublicense, rent,
lease, assign and sell the Company Intellectual Property in all geographic
locations and fields of use. Neither the Company nor any of the Company
Subsidiaries hosts, offers as a service, uses in a service bureau or otherwise
makes available in any similar manner any Company Intellectual Property, or
permits any customer, partner or other third party to host, offer as a service,
use in a service bureau or otherwise make available in any similar manner any
Company Intellectual Property. The Company and the Company Subsidiaries have
registered or applied to register all licenses for any Company Intellectual
Property in any jurisdiction where registration is required or otherwise
advantageous. Title to all Company Intellectual Property owned or purported to
be owned by the Company, whether beneficially or otherwise, is held by and in
the name of the Company.

 

(e)The Company and each of the Company Subsidiaries are in compliance with and
have not breached, violated or defaulted under, or received written notice that
they have breached, violated or defaulted under, any of the terms or conditions
of any license, sublicense or other Contract to which the Company or any of the
Company Subsidiaries is a party or is otherwise bound relating to any of the
Company Intellectual Property, nor to the Knowledge of the Company has there
been or is there any event or occurrence that would reasonably be expected to
constitute such a breach, violation or default (with or without the lapse of
time, giving of notice or both). Each such Contract is in full force and effect,
and to the Knowledge of the Company, no third party obligated to the Company or
any of the Company Subsidiaries pursuant to any such Contract is in default
thereunder. Immediately following the Closing, the Surviving Corporation will be
permitted to exercise all of the Company’s and the Company Subsidiaries’ rights
under such Contracts to the same extent the Company and each of the Company
Subsidiaries would have been able to had the consummation by Parent and Merger
Sub of the Transactions not occurred and without the payment of any additional
amounts or consideration other than fees, royalties or payments which the
Company or any of the Company Subsidiaries would otherwise have been required to
pay had the Transactions not occurred. No such Contract grants or could compel
any of the Company, any of the Company Subsidiaries, Parent or any of its
Affiliates, to grant or offer to any third party any license or right in or to
any Intellectual Property other than Company Intellectual Property, including
any right to use or access any Product or service of Parent or any of its
Affiliates, whether as a result of this Agreement, the Transactions or
otherwise. Neither the Company nor any of the Company Subsidiaries is obligated
to provide any consideration (whether financial or otherwise) to any third
party, nor is any third party otherwise entitled to any consideration, with
respect to any exercise of rights by the Company or any of the Company
Subsidiaries or the Surviving Corporation, as successor to the Company or any of
the Company Subsidiaries, in the Company Intellectual Property.

 



32

 

 

(f)Neither the Products nor the conduct of the business of the Company and the
Company Subsidiaries as previously conducted, as currently conducted and as
currently planned to be conducted, including the development, marketing, sale,
support and use of the Products, have infringed, or do or will infringe any
other Person’s copyrights, trade secret rights, right of privacy, right in
Personal Data, moral right, Patent, trademark, service mark, trade name, firm
name, logo, trade dress, mask work or other Intellectual Property right, or give
rise to any claim of unfair competition under any applicable Law. No claims (i)
challenging the validity, enforceability, effectiveness or ownership by the
Company or any of the Company Subsidiaries of any of the Company Intellectual
Property owned or purported to be owned by the Company or the Company
Subsidiaries or (ii) to the effect that any Product or the conduct of the
business of the Company and the Company Subsidiaries, including the development,
marketing, sale and support of the Products, has infringed or does or will
infringe or constitute a misappropriation of any Intellectual Property or other
proprietary or personal right of any Person have been asserted or, to the
Knowledge of the Company, threatened by any Person against the Company or any of
the Company Subsidiaries or their respective licensees, nor does there exist any
valid basis for such a claim. There are no Legal Proceedings, including
interference, re-examination, reissue, opposition, nullity, or cancellation
Legal Proceedings pending that relate to any of the Company Registered
Intellectual Property, other than review of pending Patent and trademark
applications, and to the Knowledge of the Company no such Legal Proceedings are
threatened or contemplated by any Governmental Authority or any other Person.
All Company Registered Intellectual Property is valid and subsisting. To the
Knowledge of the Company, there is no unauthorized use, infringement, or
misappropriation by any third party or Employee of any Company Intellectual
Property owned by the Company or any of the Company Subsidiaries.

 

(g)The Company and the Company Subsidiaries have obtained from all Persons
(including former and current employees and current or former consultants and
subcontractors) who have created any portion of, or otherwise who would have any
rights in or to, the Company Intellectual Property owned by the Company or any
of the Company Subsidiaries valid and enforceable (subject to the Enforceability
Exceptions) written assignments of any such work, invention, improvement or
other rights to the Company and the Company Subsidiaries and have delivered true
and complete copies of such assignments to Parent. No former employee, current
employee, consultant or former consultant of the Company or any of the Company
Subsidiaries has ever excluded any Intellectual Property from any written
assignment executed by any such Person in connection with work performed for or
on behalf of the Company or any of the Company Subsidiaries. All amounts payable
by the Company or any of the Company Subsidiaries to consultants and former
consultants involved in the development of any Company Intellectual Property
owned or purported to be owned by the Company or any Company Subsidiary have
been paid in full, other than amounts currently due in the Ordinary Course of
Business and consistent with prior practice, that are not delinquent.

 

(h)The Transactions will not materially alter or materially impair any right or
interest of the Company or any of the Company Subsidiaries in any Company
Intellectual Property.

 

(i)The Company is in actual possession of and has exclusive control over a
complete and correct copy of the source code for all proprietary Software of the
Company and the Company Subsidiaries used in the business of the Company or its
Affiliates. Neither the Company nor any of the Company Subsidiaries has
disclosed or delivered to any escrow agent or any other Person any of the source
code relating to any Company Intellectual Property. No person has any right to
receive, access or use any such source code except for access or use by
employees or contractors performing work on behalf of the Company or any Company
Subsidiary in the Ordinary Course of Business and pursuant to an agreement with
customary confidentiality and restriction on use terms and no event has
occurred, and no circumstance or condition exists, that (with or without notice
or lapse of time, or both) will, or would reasonably be expected to, nor will
this Agreement or the Transactions result in the delivery, license, disclosure
or release, or a requirement for the delivery, license, disclosure or release,
of such source code by the Company, any Company Subsidiary or any other Person.
All source code referred to in this Section 3.15(i) is maintained in a source
code management system with commercially reasonable revision history,
management, tracking and security measures and safeguards, and such source code
and associated documentation have been written in a commercially reasonable
manner so that they may be understood, modified, used and maintained by a
reasonably skilled and competent programmer.

 



33

 

 

(j)The Company and the Company Subsidiaries have each taken commercially
reasonable measures to protect their ownership of, and rights in, all Company
Intellectual Property owned by the Company or any of the Company Subsidiaries in
accordance with customary industry practices. Without limiting the foregoing,
neither the Company nor any of the Company Subsidiaries has made any of its
trade secrets or other confidential or proprietary information that it intended
to maintain as confidential (including source code with respect to Company
Intellectual Property) available to any other Person except pursuant to written
Contracts requiring such Person to maintain the confidentiality of such
information. Section 3.15(j) of the Company Schedule of Exceptions lists all
such Contracts. No such Contract (i) obligates the Company or any of the Company
Subsidiaries to make available any confidential or proprietary information, (ii)
grants any right (whether contingent or otherwise, including pursuant to any
“residual information,” “residual knowledge” or similar clause) to use or
practice any rights under any Company Intellectual Property, other than a
non-exclusive limited right to evaluate any confidential and proprietary
information made available thereunder and which right is freely terminable by
the Company or the applicable Company Subsidiary at any time without penalty or
other liability, or (iii) confers upon any Person other than the Company any
ownership right, exclusive license or other exclusive right with respect to any
Intellectual Property developed or delivered in connection with such Contract.

 

(k)The Company Intellectual Property does not contain (i) any instructions,
algorithms, computer code or other device or feature designed to disrupt,
disable, prevent or harm in any manner the operation of any Software, data or
hardware, including any lockout or similar license control functionality or (ii)
any unauthorized instructions, algorithms, computer code or other device or
feature (including any worm, bomb, backdoor, clock, timer, drop dead device, or
other disabling device, code, design or routine) that maliciously causes or is
intended to cause harm to any Software, data or hardware, including any such
device or feature intended to (1) cause any Software, data or hardware to be
erased, modified, damaged, or rendered inoperable or otherwise incapable of
being used, as applicable, (2) replicate or propagate itself throughout other
Software, data or hardware, (3) alter or usurp the normal operation of any
Software or hardware, (4) search for and consume memory within a computer or
system or (5) transmit data, in each case, either automatically, with the
passage of time or upon command by any Person other than the proper user.

 

(l)Section 3.15(l) of the Company Schedule of Exceptions sets forth all
Contracts pursuant to which the Company or any of the Company Subsidiaries
grants any right (whether contingent or otherwise) to use or practice any rights
under any Company Intellectual Property.

 

(m)Section 3.15(m) of the Company Schedule of Exceptions sets forth all
Contracts pursuant to which the Company or any of the Company Subsidiaries holds
any rights to any third-party Intellectual Property other than (i) Third-Party
Software and Third-Party Hardware and (ii) generally commercially available
Software licensed by the Company or any of the Company Subsidiaries for a total
contract price of $25,000 or less.

 



34

 

 

(n)Section 3.15(n)(1) of the Company Schedule of Exceptions sets forth all
Third-Party Software, setting forth for each such item (i) the name and version
of such item, (ii) the name of the owner and/or licensor of such item, (iii) all
licenses and other agreements pursuant to which the Company or any of the
Company Subsidiaries holds rights to such item, (iv) the Product(s), including
version numbers, to which such item relates, if any (v) whether such item is
used internally by or on behalf of the Company or any of the Company
Subsidiaries, (vi) whether such item is distributed by or on behalf of the
Company or any of the Company Subsidiaries (whether on a standalone basis or as
an embedded or bundled component) and, if so, whether such item is distributed
in source, binary or other form, (vii) whether such item is hosted, offered as a
service or made available in a service bureau or in any similar manner by or on
behalf of the Company or any of the Company Subsidiaries (whether on a
standalone basis or as an embedded or bundled component), (viii) whether the
Company or any of the Company Subsidiaries permits any third party to host,
offer as a service or make available in a service bureau or in any similar
manner such item (whether on a standalone basis or as an embedded or bundled
component), (ix) whether such item has been modified by or on behalf of the
Company or any of the Company Subsidiaries, (x) whether such item is used by or
on behalf of the Company or any of the Company Subsidiaries to generate code or
other material, and if so, a description (consistent with the disclosure
requirements under clauses (v) through (ix) above) of the use, modification,
hosting and/or distribution of such generated code or other material, (xi) a
summary of the Company’s and the Company Subsidiaries’ payment history in
respect of such item, as well as a summary of anticipated future payments in
respect of such item, including license fees, renewal fees, maintenance fees,
support fees and royalties, (xii) whether such item is used, held for use or
required (or generates code or other material that is used, held for use or
required) to satisfy any obligation under any Maintenance and Support Agreement,
and (xiii) any rights by a third party to audit or review any financial, license
or royalty information, if any, with respect thereto. For purposes of this
Section 3.15(n), “Product” includes any Product under development. Neither the
Company nor any of the Company Subsidiaries has been subjected to an audit of
any kind in connection with any license or other Contract pursuant to which the
Company or any of the Company Subsidiaries hold rights to any Third-Party
Software, nor received any notice of intent to conduct any such audit. Neither
the Company nor any of the Company Subsidiaries has incorporated into any
Product or otherwise accessed, used, modified or distributed any Third-Party
Software, in whole or in part, in a manner that may (1) require any Company
Intellectual Property to be licensed, sold, disclosed, distributed, hosted or
otherwise made available, including in source code form and/or for the purpose
of making derivative works, for any reason, (2) grant, or require the Company or
any of the Company Subsidiaries to grant, the right to decompile, disassemble,
reverse engineer or otherwise derive the source code or underlying structure of
any Company Intellectual Property, or (3) limit in any manner the ability to
charge license fees or otherwise seek compensation in connection with marketing,
licensing or distribution of any Company Intellectual Property, and neither the
Company nor any of the Company Subsidiaries has any plans to do any of the
foregoing. Section 3.15(n)(2) of the Company Schedule of Exceptions sets forth a
list of all Persons providing data (excluding customers providing confidential
and proprietary data solely for use by or on behalf of such customer) to the
Company or any of the Subsidiaries, as well as certain additional information
with respect to each such Person. All information set forth on Section
3.15(n)(1) and Section 3.15(n)(2) of the Company Schedule of Exceptions
(including the foregoing items (i)-(xiii)) is true and complete.

 



35

 

 

(o)None of the Company’s or any of the Company Subsidiaries’ Contracts
(including any Contract for the performance of professional services by or on
behalf of the Company or any of the Company Subsidiaries) confers upon any
Person other than the Company any ownership right, exclusive license or other
exclusive right with respect to any Intellectual Property developed or delivered
in connection with such Contract.

 

(p)Section 3.15(p) of the Company Schedule of Exceptions lists all Contracts
pursuant to which the Company or any of the Company Subsidiaries has any current
development or other professional services obligations, the rates and payment
terms applicable thereto, and a summary of the Company’s and such Company
Subsidiaries’ remaining commitments and milestones or other delivery or time for
performance requirements thereunder. Neither the Company nor any of the Company
Subsidiaries has entered into any Contract to provide custom coding, new
features or functionality or other custom development with respect to any
Product.

 

(q)Neither the Company nor any of the Company Subsidiaries has (i) transferred
ownership of, or granted any exclusive license with respect to, any Company
Intellectual Property owned or purported to be owned by the Company or any of
the Company Subsidiaries to any other Person or (ii) granted any customer the
right to use any Product or portion thereof on anything other than a
non-exclusive basis or for anything other than such customer’s internal business
purposes.

 

(r)No funding, facilities or personnel of any educational institution or
Governmental Authority were used, directly or indirectly, to develop or create,
in whole or in part, any Company Intellectual Property owned or purported to be
owned by the Company or any of the Company Subsidiaries, including any portion
of a Product. Neither the Company nor any of the Company Subsidiaries is or has
ever been a member or promoter of, or a contributor to, any industry standards
body or similar organization that could compel the Company or such Company
Subsidiary to grant or offer to any third party any license or right to such
Company Intellectual Property. Section 3.15(r)(1) of the Company Schedule of
Exceptions sets forth a complete and accurate list of (i) any and all grants and
similar funding received by the Company or any of the Company Subsidiaries
(including their respective predecessors), including the name of the granting
authority and the status and material terms thereof and (ii) any standards
bodies or similar organizations of which the Company or any of the Company
Subsidiaries (or any of their predecessors) has ever been a member, promoter or
contributor. To the Knowledge of the Company, no current or former employee,
consultant or independent contractor of the Company or any of the Company
Subsidiaries who was involved in, or contributed to, the creation or development
of any Company Intellectual Property owned or purported to be owned by the
Company or any Company Subsidiary has performed services for any Governmental
Authority, for a university, college or other educational institution or
research center immediately prior to or during a period of time during which
such employee, consultant or independent contractor was also performing services
for the Company or any of the Company Subsidiaries. Neither the Company nor any
of the Company Subsidiaries has provided Company Intellectual Property to any
Governmental Authority, under Contract or otherwise, in any manner that gives
such Governmental Authority any additional or different rights than those
contained in the Company’s standard form license terms attached to Section
3.15(r)(2) of the Company Schedule of Exceptions.

 



36

 

 

(s)To the Knowledge of the Company, there is no governmental prohibition or
restriction on the use of any Company Intellectual Property owned or purported
to be owned by the Company or any of the Company Subsidiaries in any
jurisdiction in which the Company or any of the Company Subsidiaries currently
conducts or has conducted business or on the export or import of any of the
Company Intellectual Property from or to any such jurisdiction.

 

(t)Neither the Company nor any of the Company Subsidiaries has ever agreed to
indemnify any Person for or against any interference, infringement,
misappropriation, or other conflict with respect to any of the Company
Intellectual Property or any Intellectual Property that was formerly Company
Intellectual Property.

 

(u)Section 3.15(u)(1) of the Company Schedule of Exceptions lists all Contracts
pursuant to which the Company or any of the Company Subsidiaries is obligated to
provide maintenance, support or similar services (such Contracts, as
supplemented below, are referred to collectively as the “Maintenance and Support
Obligation Agreements”). All of the Maintenance and Support Obligation
Agreements are in all material respects in the form of the agreement identified
as the Standard Maintenance Agreement set forth on Section 3.15(u)(2) of the
Company Schedule of Exceptions. No Maintenance and Support Obligation Agreement
obligates the Company, any of the Company Subsidiaries, Parent, or the Surviving
Corporation (or any of their respective Affiliates) after the Effective Time to
provide any improvement, enhancement, change in functionality or other
alteration to the performance of any Product, other than error corrections and
upgrades if and when made available to the Company’s customers generally. The
versions of the Products currently supported by the Company and the Subsidiaries
are set forth on Section 3.15(u)(3) of the Company Schedule of Exceptions. No
Maintenance and Support Obligation Agreement obligates the Company or any of the
Company Subsidiaries to provide maintenance, support or similar services with
respect to any third-party Product (including hardware, Software or code).
Neither the Company nor any of the Company Subsidiaries nor any of their
Affiliates has granted any other Person the right to furnish support or
maintenance services with respect to any Products to any other Person. The
Company and each of the Company Subsidiaries are in compliance with and have not
breached, violated or defaulted under, or received notice that they have
breached, violated or defaulted under any of the terms or conditions of any
Maintenance and Support Obligation Agreement. The level of staffing and
resources provided currently by the Company and the Company Subsidiaries for the
provision of maintenance, support and similar services is sufficient to comply
with all obligations arising under each Maintenance and Support Obligation
Agreement. Section 3.15(u)(3) of the Company Schedule of Exceptions sets forth
each Person (including any customer or partner) that is party to an active
Maintenance and Support Obligation Agreement and sets forth: (i) the name of
such Person, (ii) the Maintenance and Support Obligation Agreement(s) for such
Person and (iii) the annualized support contract value under such Maintenance
and Support Obligation Agreement(s) expressed in the local currency under the
Maintenance and Support Obligation Agreement.

 



37

 

 

(v)Section 3.15(v) of the Company Schedule of Exceptions sets forth a list of
all Third-Party Hardware, either as set forth in one or more bills of materials,
or in a list, setting forth for each such item (i) the name and version of such
item, (ii) the name of the owner, supplier and/or licensor of such item, (iii)
all licenses and other Contracts pursuant to which the Company or any of the
Company Subsidiaries holds or obtains rights to such item, (iv) the Product(s),
including version numbers, to which such item relates, if any, (v) a description
of the nature and function of such item, (vi) whether such item is used
internally by or on behalf of the Company or any of the Company Subsidiaries,
(vii) whether such item is distributed by or on behalf of the Company or any of
the Company Subsidiaries (whether on a standalone basis or as an integrated,
embedded or bundled component), (viii) whether such item is hosted, co-located,
or used in connection with hosting, service bureau or in any similar manner by
or on behalf of the Company or any of the Company Subsidiaries (whether on a
standalone basis or as an integrated, embedded or bundled component), (ix)
whether the Company or any of the Company Subsidiaries permits any third party
to host, co-locate, or use in connection with hosting, service bureau or in any
similar manner such item (whether on a standalone basis or as an integrated,
embedded or bundled component), (x) whether such item has been modified by or on
behalf of the Company or any of the Company Subsidiaries, (xi) whether such item
is used by or on behalf of the Company or any of the Company Subsidiaries to
design, assemble or test any Product or generate code or other material, and if
so, a description (consistent with the disclosure requirements under clauses
(vi) through (x) above) of the use, modification, hosting and/or distribution of
such generated code or other material; (xii) a summary of the Company’s and the
Company Subsidiaries’ payment history in respect of such item, as well as a
summary of anticipated future payments in respect of such item, including
license fees, renewal fees, maintenance fees, support fees and royalties; (xiii)
whether such item is used, held for use or required (or generates code or other
material that is used, held for use or required) to satisfy any obligation under
any Maintenance and Support Obligation Agreement; (xiv) any rights by a third
party to audit or review any financial, license or royalty information, if any,
with respect thereto; (xv) whether such item is sole or single sourced and an
assessment of the difficulty of replacing the item; (xvi) a description of the
impact on the business of the Company if the Company and the Company
Subsidiaries could no longer use, access or provide such item to any third
party; (xvii) whether the Company or any of the Company Subsidiaries has
received any notice of planned end-of-life in connection with such item; and
(xviii) whether there have been any quality failures in connection with such
item during the past twelve (12) months, and if so, a description of such
failures and the scope of impact, remedial steps taken and planned and current
status. For purposes of this Section 3.15(v), “Product” includes any Product
under development. Neither the Company nor any of the Company Subsidiaries has
been subjected to an audit of any kind in connection with any license or other
Contract pursuant to which the Company or any of the Company Subsidiaries hold
or obtain rights to any Third-Party Hardware, nor received any notice of intent
to conduct any such audit. All information set forth on Section 3.15(v) of the
Company Schedule of Exceptions (including the foregoing items (i)-(xviii)) is
true and complete.

 

(w)The Products that have been commercially released operate and perform
materially in accordance with their respective warranty documentation and
otherwise as required by the Company and the Company Subsidiaries in connection
with their business. In the past three (3) years, there has been no failure or
breakdown of any material Company Technology or Products that has resulted in a
material disruption or material interruption in the operation of the business of
the Company or any Company Subsidiary. Each of the Company and the Company
Subsidiaries has implemented commercially reasonable backup and disaster recover
technology and programs consistent with industry practices and Contracts to
which it is a party.

 



38

 

 

(x)All services provided by the Company or any of the Company Subsidiaries to
any third Person (“Services”) were performed in conformity with the terms and
requirements of all applicable express and implied warranties, all applicable
services Contracts and in all material respects with all applicable Laws. There
is no claim pending or, to the Knowledge of the Company, threatened against the
Company or any of the Company Subsidiaries relating to any Services or services
Contract and, to the Knowledge of the Company, there is no reasonable basis for
the assertion of any such claim. Section 3.15(x) of the Company Schedule of
Exceptions sets forth all Contracts that obligate the Company or any of the
Company Subsidiaries to provide Services after the Agreement Date (the “Services
Agreements”), whether any Services Agreement contains any fixed price, maximum
fee, cap or other provision that provides for payment other than on an
unrestricted “time and materials” basis, the applicable fee and rate structure
and payment terms for Services provided thereunder, a summary of the Company’s
and such Company Subsidiaries’ remaining commitments and milestones or other
delivery or time for performance requirements thereunder, and to the extent such
Services Agreement contains a fixed price provision, the Company’s budgeted
expense to fully perform and complete its obligations thereunder. Neither the
Company nor any of the Company Subsidiaries is party to or is bound by any “loss
contract” or other Contract (a “Loss Contract”) where the expected cost to
complete the Contract exceeds either (i) the fees and payments to be received
pursuant to such Contract or (ii) the Company’s budgeted expense with respect
thereto, and there is no reasonable basis to conclude that any Contract will
become a Loss Contract.

 

(y)Section 3.15(y) of the Company Schedule of Exceptions identifies all Open
Source Materials used in any Products or distributed with or used in the
development of Products or from which any Product is derived, describes the
manner in which such Open Source Materials are used (such description shall
include whether (and, if so, how) the Open Source Materials were modified and/or
distributed by the Company or any of the Company Subsidiaries) and identifies
the licenses under which such Open Source Materials were used. Section 3.15(y)
of the Company Schedule of Exceptions also identifies and describes the Products
to which each such item of Open Source Materials applies. The Company and each
of the Company Subsidiaries are in material compliance with the material terms
and conditions of all licenses for the Open Source Materials. Neither the
Company nor any of the Company Subsidiaries has (i) incorporated Open Source
Materials into, or combined Open Source Materials with, the Products, (ii)
distributed Open Source Materials in conjunction with any Products or (iii) used
Open Source Materials, in such a way that, with respect to clauses (i), (ii) or
(iii), creates obligations for the Company or any of the Company Subsidiaries
with respect to any Company Intellectual Property or grant to any third party
any rights under any Company Intellectual Property that require, as a condition
of use, modification and/or distribution of Products that other Software
incorporated into, derived from or distributed with such Open Source Materials
be (A) disclosed or distributed in source code form, (B) be licensed for the
purpose of making derivative works or (C) be redistributable at no charge. No
Product contains, is derived from, is distributed with, or is being or was
developed using Open Source Materials that is licensed under any terms that
otherwise impose any other material limitations, restriction or condition on the
right or ability of the Company to use or distribute any Product or to enforce
Company Intellectual Property.

 

(z)Section 3.15(z) of the Company Schedule of Exceptions contains a correct,
current, and complete list of all social media accounts used by the Company or
any Company Subsidiary in the conduct of the business of such Persons. The
Company has provided Parent with all user names and passwords associated with
the social media accounts. The Company and Company Subsidiaries have complied
with all terms of use, terms of service, and other Contracts and all associated
policies and guidelines relating to its use of any social media platforms,
sites, or services in the conduct of the business of the Company and its
Affiliates (collectively, “Platform Agreements”). There are no legal actions,
audits, or investigations settled, pending, or threatened alleging any breach or
other violation of any Platform Agreement by the Company or any Company
Subsidiary.

 



39

 

 

Section 3.16 Restrictions on Business Activities. There is no Contract or Order
to which the Company or any Company Subsidiary is a party or otherwise binding
upon the Company or any Company Subsidiary that has or may reasonably be
expected to have the effect of prohibiting, limiting, restricting, or impairing
in a material respect any business practice of the Company or any Company
Subsidiary, any acquisition or disposition of material property (tangible or
intangible) by the Company or any Company Subsidiary, the conduct of business by
the Company, as currently conducted, or otherwise limiting in a material respect
the freedom of the Company or any Company Subsidiary to engage in any line of
business or to compete with any Person.

 

Section 3.17 Product Claims.

 

(a)The Company has delivered to Parent an accurate form of the Company’s
customer agreements which contain typical customer warranties with respect to
the Company’s products and services and the products and services of any of the
Company Subsidiaries. There have not been any material deviations from such
warranties and none of the employees or agents of the Company or any Company
Subsidiary (i) is authorized to undertake obligations to any customer or Person
which expands such warranties, or (ii) to the Knowledge of the Company, has made
any oral warranty with respect to such products or services of the Company or
any Company Subsidiary.

 

(b)Other than warranty claims for individual Products in the Ordinary Course of
Business, none of the Company or any Company Subsidiary has received notice of
any claim or complaint or indicating an intention on the part of any Person to
bring any claim or complaint, and, to the Knowledge of the Company, no claim or
complaint has been made by any Person or is otherwise pending before any
Governmental Authority, with respect to any Products (including with respect to
any delay, defect, deficiency, or quality) or with respect to the breach of any
Contract under which such Products have been licensed, supplied, made available,
or otherwise provided. Each Product has been and is in conformity with all
applicable contractual commitments, warranties, and specifications in all
material respects, and with all applicable Laws in all material respects and
does not contain any disabling codes or virus, or material bugs or defects that
cannot reasonably be corrected in the Ordinary Course of Business.

 

Section 3.18 Privacy and Data Protection.

 

(a)Each of the Company and the Company Subsidiaries has complied in all material
respects with all applicable international, federal, state, and local laws,
rules, regulations, directives and governmental requirements relating in any way
to the availability, integrity, security, privacy, or confidentiality of
Personal Data (collectively, “Privacy Laws”), including the Health Insurance
Portability and Accountability Act of 1996 as amended and all implementing
regulations and including with respect to the privacy of Company employees and
of users of the Company’s and the Company Subsidiaries’ Products, services, and
websites. For purposes of this Section 3.18, “Personal Data” means any
information relating to an identified or identifiable individual, whether such
data is in individual or aggregate form and regardless of the media in which it
is contained; and “Process” or “Processing” means any operation or set of
operations performed upon Personal Data or confidential information, whether or
not by automatic means, such as creating, collecting, procuring, obtaining,
accessing, recording, organizing, storing, adapting, altering, retrieving,
consulting, using or disclosing, disseminating or destroying the data.

 



40

 

 

(b)Each of the Company and the Company Subsidiaries have implemented and
maintain a comprehensive written enterprise privacy and data protection program
(a “Data Protection Program” or the “Data Protection Programs,” as appropriate)
that complies with all Privacy Laws in all material respects and incorporates
industry best practices. All Data Protection Programs include appropriate
administrative, technical, and physical safeguards designed to (i) ensure the
availability, integrity, security, privacy, and confidentiality of Personal Data
and confidential information, (ii) protect Personal Data and confidential
information against any anticipated threats or hazards to the availability,
integrity, security, privacy, and confidentiality of Personal Data and
confidential information, and (iii) protect against any actual or suspected
unauthorized Processing, loss, disclosure, or acquisition of or access to any
Personal Data or confidential information (a “Data Security Incident”). At a
minimum, the Data Protection Programs include the following safeguards: Regular
comprehensive vulnerability assessments and penetration testing and appropriate
adjustments to the Data Protection Programs in light of those tests and
assessments; appropriate secure access controls; appropriate authentication
controls; periodic risk assessments and appropriate adjustments to the Data
Protection Programs in light of those assessments; appropriate training and
awareness programs; appropriate encryption of data in transit and at rest;
secure disposal of Personal Data and confidential information; and appropriate
facility security measures.

 

(c)Since the Company Balance Sheet Date (i) there has been no loss, damage, to
the Knowledge of the Company, theft, breach or unauthorized or accidental
access, acquisition, use, disclosure or other Data Security Incident involving
Personal Data or confidential information maintained by or on behalf of the
Company or any Company Subsidiary, nor any complaints or claims asserted by any
Person (including any Government Authority) related to the Processing of
Personal Data or confidential information by the Company or any Company
Subsidiary or by another Person (including any Company or Company Subsidiary
vendor) Processing Personal Data or confidential information on behalf of the
Company or any Company Subsidiary, and (ii) to the Knowledge of the Company,
there has been no legal proceeding brought by any Person that any product or
service of the Company or any Company Subsidiary was the cause of, or a
contributing cause of, or facilitated, any Data Security Incident involving
Personal Data or confidential information maintained by any other Person, nor a
legal proceeding brought by any Person that the Company or any Company
Subsidiary was otherwise liable for any Data Security Incident or violation of
any Privacy Law. Each of the Company and the Company Subsidiaries has made all
necessary disclosures to, and obtained any necessary consents from, users,
customers, employees, contractors, and other Persons as required by applicable
Privacy Laws, and has filed any required registrations with the relevant data
protection authorities.

 

(d)The Company’s and the Company Subsidiaries’ information technology hardware
and Software does not (i) contain any defect, vulnerability, or error (including
any defect, vulnerability, or error relating to or resulting from the display,
manipulation, Processing, storage, transmission, or use of any data) that
materially adversely affects Personal Data or confidential information or the
use, functionality, or security, or performance of the Company’s or the Company
Subsidiaries’ information technology hardware and Software; (ii) fail to
materially comply with any applicable warranty or other contractual commitment
relating to the Personal Data or confidential information or the use,
functionality, security, or performance of the Company’s or the Company
Subsidiaries’ information technology hardware and software; or (iii) contain any
malicious code designed or intended to perform any of the following functions:
(1) disrupting, disabling, harming or otherwise impeding in any manner the
operation of, or providing unauthorized access to, a computer system or network
or other device; or (2) damaging, destroying, disclosing, or misusing any data
(including Personal Data and confidential information) or file. The Company and
all Company Subsidiaries maintain appropriate safeguards designed to prevent
occurrence of the defects, vulnerabilities, errors, malicious code, and
noncompliance referenced in the preceding sentence.

 



41

 

 

Section 3.19 Tax Matters.

 

(a)The Company and each of the Company Subsidiaries (i) have timely filed
(taking into account any extensions of time in which to file properly requested
from and granted by a Governmental Authority) all Tax Returns and all such filed
Tax Returns are true, correct and complete in all material respects and were
prepared in material compliance with all applicable Laws and (ii) have timely
paid, or have adequately reserved (in accordance with GAAP) on the most recent
financial statements contained in the Financial Statements for the payment of,
all Taxes required to be paid (in addition to any reserve for deferred Taxes to
reflect timing differences between book and Tax items or carryforwards) for all
Taxable periods and portions thereof through the Company Balance Sheet Date and
since then, the Company and the Company Subsidiaries have not incurred any
liability for Taxes (i) from extraordinary gains or losses within the meaning of
GAAP, (ii) outside the Ordinary Course of Business, or (iii) otherwise
inconsistent with past custom and practice.

 

(b)No deficiencies for any Taxes have been asserted in writing or assessed in
writing, or to the Knowledge of the Company, proposed, against the Company or
any of the Company Subsidiaries that are not subject to adequate reserves on the
Financial Statements as adjusted in the Ordinary Course of Business through the
Effective Time, nor has the Company or any of the Company Subsidiaries executed
any waiver of any statute of limitations on or extending the period for the
assessment or collection of any Tax. There are no Liens (other than Permitted
Liens) on any of the assets of the Company or the Company Subsidiaries for
Taxes. No power of attorney granted by the Company or any of the Company
Subsidiaries with respect to any Taxes is currently in force.

 

(c)No audit of any Tax Return or Taxes of the Company or any of the Company
Subsidiaries is presently in progress, nor has the Company or any of the Company
Subsidiaries been notified in writing of any request for such an audit.

 

(d)Neither the Company nor any of the Company Subsidiaries has participated,
been a party to, or a material advisor with respect to a “reportable
transaction” within the meaning of Code Section 6707A(c)(1) or U.S. Treasury
Regulation § 1.6011-4(b)(1) (or any similar provision of the Tax Laws of any
other jurisdiction).

 

(e)No extension of time within which to file any Tax Return required to be filed
by the Company or any of the Company Subsidiaries is currently in effect.

 



42

 

 

(f)No action, suit, investigation, claim or assessment is pending or to the
Knowledge of the Company threatened with respect to Taxes for which the Company
or any of the Company Subsidiaries may be liable.

 

(g)No unresolved claim has been made by a Governmental Authority in a
jurisdiction where the Company or any Company Subsidiary does not pay Taxes or
file Tax Returns asserting that the Company or any Company Subsidiary,
respectively, is or may be subject to Taxes assessed by such jurisdiction and,
to the Knowledge of the Company, no basis exists for such a claim.

 

(h)Neither the Company nor any Company Subsidiary is bound by any Tax indemnity,
Tax sharing agreement or Tax allocation agreement or arrangement or any similar
agreement with respect to Taxes, nor is there any other reason, as transferee or
successor, by operation of Law or otherwise, that the Company or any of the
Company Subsidiaries will have, as of the Closing Date, any liability for Taxes
of any other entity.

 

(i)There are no Tax rulings, requests for rulings, private letter rulings,
technical advice memoranda, similar agreement, or closing agreements relating to
Taxes for which the Company or any Company Subsidiary is reasonably expected to
be liable that would reasonably be expected to affect the Company’s or any
Company Subsidiary’s liability for Taxes for any Post-Closing Taxable Period.

 

(j)Neither the Company nor any of the Company Subsidiaries will be required to
include or accelerate the recognition of any item in income, or exclude or defer
any deduction or other tax benefit, in each case in any taxable period (or
portion thereof) after Closing, as a result of any change in method of
accounting, closing agreement (including a “closing agreement” under Section
7121 of the Code), intercompany transaction, installment sale or open
transaction disposition governed by Section 453 of the Code (or any similar
provision of state, local, or foreign Law), the receipt of any prepaid amount,
or election pursuant to Section 965(h) of the Code, in each case, made, taken,
or entered into prior to or in connection with Closing. The Company does not
have any “long-term contracts” that are subject to a method of accounting
provided for in Section 460 of the Code. The Company has not made an election
(including a protective election) pursuant to Section 108(i) of the Code.

 

(k)All Taxes that the Company or any Company Subsidiary is required by Law or
Contract to withhold or to collect from each payment made to any employee,
contractor, consultant, shareholder or other person have been duly withheld and
collected and have been duly and timely paid to the appropriate Governmental
Authority. The Company and the Company Subsidiaries have complied in all
material respects with all record keeping and reporting requirements in
connection with amounts paid or owing to any employee, independent contractor,
creditor, shareholder or other Person.

 

(l)Neither the Company nor any Company Subsidiary is or has been a member of any
consolidated, unitary, combined or affiliated group within the meaning of
Section 1504 of the Code (or any similar provision of Law relating to Taxes) nor
has any liability for Taxes of any Person (other than the Company or any of the
Company Subsidiaries) under U.S. Treasury Regulation § 1.1502-6 (or any
comparable provision of Law relating to Taxes).

 

(m)The Company is a resident for Tax purposes of the United States and is not
subject to Tax in any other jurisdiction by virtue of having employees, a
permanent establishment, any other place of business in such jurisdiction or by
virtue of exercising management and control in such jurisdiction.

 



43

 

 

(n)Neither the Company nor any Company Subsidiary has been at any time a “United
States real property holding corporation” for purposes of Sections 897 and 1445
of the Code.

 

(o)During the last three (3) years, neither the Company nor any Company
Subsidiary has been a “distributing corporation” or a “controlled corporation”
in a distribution intended to qualify under Section 355 of the Code (or any
similar provision of Law relating to Taxes).

 

(p)All Taxes that the Company or any of the Company Subsidiaries is required by
Law or Contract to collect or assess from each payment received by a customer or
other Person have been duly assessed or collected and have been duly and timely
paid to the appropriate Governmental Authority. The Company and the Company
Subsidiaries have complied with all record keeping and reporting requirements in
connection with such amounts.

 

(q)Without regard to this Agreement, neither the Company nor any of the Company
Subsidiaries has undergone an “ownership change” within the meaning of Section
382 of the Code.

 

Section 3.20 Employee Plans.

 

(a)Section 3.20(a) of the Company Schedule of Exceptions sets forth a complete
and accurate list of each (i) “employee benefit plan” (as defined in Section
3(3) of ERISA), whether or not subject to ERISA and (ii) other bonus,
commissions, stock option, restricted stock unit, stock purchase or other
equity-based, benefit, incentive compensation, profit sharing, savings, pension,
retirement, disability, vacation (entitlement and accrual), sick days
(entitlement and accrual), deferred compensation, severance, termination,
retention, change of control, golden parachute, vacation, meal subsidies,
dependent care, medical care, employee assistance program, education or tuition
assistance, welfare, or post-employment welfare plan, program, agreement,
contract, policy or arrangement and each other material employee benefit plan,
program, agreement, contract, written and unwritten policy or binding
arrangement (whether or not in writing) maintained or contributed to by the
Company or any of the Company Subsidiaries or any other trade or business
(whether or not incorporated) that is treated as a single employer with the
Company or any of the Company Subsidiaries under Section 414(b), (c), (m) or (o)
of the Code or Sections 4001(a) (14) or 4001(b) (1) of ERISA (an “ERISA
Affiliate”), or with respect to which the Company or any ERISA Affiliate has any
Liability (the “Material Employee Plans” and, together with any other material
employment agreement with respect to which the Company or one of the Company
Subsidiaries is a party, the “Employee Plans”).

 

(b)With respect to each Employee Plan, to the extent applicable, the Company has
made available to Parent prior to the Effective Date complete and accurate
copies of (i) each Employee Plan; (ii) the three most recent annual reports on
Form 5500 required to have been filed with the IRS for each Employee Plan,
including all schedules thereto; (iii) the most recent determination letter or
opinion letter, if any, issued by the IRS for any Employee Plan that is intended
to qualify under Section 401(a) of the Code; (iv) the plan documents, summary
plan descriptions and any amendments thereto, or a written description of the
terms of any Employee Plan that is not in writing; (v) all material
communications provided to Employee Plan participants; (vi) any notices to or
from the IRS or the United States Department of Labor relating to any compliance
issues in respect of any such Employee Plan; (vii) any related trust agreements,
insurance contracts, insurance policies or other documents of any funding
arrangements; (viii) with respect to each Employee Plan that is maintained in
any non-U.S. jurisdiction, to the extent applicable, (A) the most recent annual
report or similar compliance documents required to be filed with any
Governmental Authority with respect to such plan and (B) any document comparable
to the determination letter reference under clause (iii) above issued by a
Governmental Authority relating to the satisfaction of Law necessary to obtain
the most favorable tax treatment; and (ix) all related custodial agreements,
trust agreements, insurance policies (including fiduciary liability insurance
covering the fiduciaries of the Employee Plan), administrative services and
similar agreements, and investment advisory or investment management agreements,
if any.

 



44

 

 

(c)No Material Employee Plan is (i) a “defined benefit plan” (as defined in
Section 3(35) of ERISA), whether or not subject to ERISA; (ii) a “multiemployer
plan” (within the meaning of Section 4001(a)(3) of ERISA); (iii) a “multiple
employer plan” (as defined in Section 4063 or 4064 of ERISA); or (iv) subject to
Section 302 of ERISA, Section 412 of the Code or Title IV of ERISA. None of the
Company, any of the Company Subsidiaries, any officer of the Company or any of
the Company Subsidiaries or any of the Employee Plans which are subject to
ERISA, any trusts created thereunder or any trustee or administrator thereof,
has engaged in a non- exempt “prohibited transaction” (as such term is defined
in Section 406 of ERISA or Section 4975 of the Code) or to the Knowledge of the
Company, any other breach of fiduciary responsibility that would reasonably be
expected to subject the Company, any ERISA Affiliate or any officer of the
Company or any of the ERISA Affiliates to any material tax or penalty on
prohibited transactions imposed by such Section 4975 of the Code or to any
liability under Section 409 or 502 of ERISA.

 

(d)Each Material Employee Plan has been maintained, operated and administered in
compliance in all material respects with its terms and all applicable Law
including the applicable provisions of ERISA and the Code. All contributions,
premiums or other payments that are due have been paid on a timely basis with
respect to each Employee Plan.

 

(e)There are no Legal Proceedings pending or, to the Knowledge of the Company,
threatened on behalf of or against any Employee Plan, the assets of any trust
under any Employee Plan, or the plan sponsor, plan administrator or any
fiduciary or any Employee Plan with respect to the administration or operation
of such plans, other than (i) routine claims for benefits that have been or are
being handled through an administrative claims procedure; and (ii) Legal
Proceedings that have not resulted in and would not reasonably be expected to
result in, individually or in the aggregate, material Liabilities to the Company
and the Company Subsidiaries (taken as a whole).

 

(f)With respect to each Employee Plan that is a “welfare benefit plan” within
the meaning of Section 3(1) of ERISA (i) no such Employee Plan provides (or
could require the Company or any of the Company Subsidiaries to provide)
post-employment welfare benefits to former employees of the Company or its ERISA
Affiliates, other than pursuant to Section 4980B of the Code or any similar Law;
(ii) no such Employee Plan is unfunded or funded through a “welfare benefits
fund” (as such term is defined in Section 419(e) of the Code); (iii) each such
Employee Plan that is a “group health plan” (as such term is defined in Section
5000(b)(1) of the Code), complies with the applicable requirements of Section
4980B(f) of the Code; and (iv) each such Employee Plan (including any such
Employee Plan covering retirees or other former employees) may be amended or
terminated without material liability to the Company and the Company
Subsidiaries on or at any time after the Effective Time.

 



45

 

 

(g)Each Employee Plan that is intended to be “qualified” under Section 401 of
the Code may rely on a prototype opinion letter or has received a favorable
determination letter from the IRS to such effect (or there remains sufficient
time for the Company of the Company Subsidiaries to file an application for such
determination letter from the IRS) and no such determination letter opinion has
been revoked nor, to the Knowledge of the Company, no material fact, development
or event has occurred or exists since the date of such determination or opinion
letter that would reasonably be expected to adversely affect the qualified
status of any such Material Employee Plan, nor has any such Material Employee
Plan been amended since the date of its most recent determination or opinion
letter or application therefor in any respect that would adversely affect its
qualification or materially increase its costs since the beginning of the most
recent plan year.

 

(h)Other than payments that may be made to the Persons listed in Section 3.20(h)
of the Company Schedule of Exceptions (the “Primary Company Executives”), any
amount or other entitlement that could be received (whether in cash or property
or the vesting of property) as a result of the Transactions (alone or in
conjunction with any other event, including any termination of employment) by
any current or former employee, officer, director or other service provider of
the Company or any of its Affiliates under any employment, severance or
termination agreement, other compensation arrangement or Employee Plan or
otherwise: (i) would not be characterized as an “excess parachute payment” (as
defined in Section 280G(b)(1) of the Code) (a, “280G Payment”) and would not
result in the imposition of an excise Tax under Section 4999 of the Code; and
(ii) would not be subject to any deduction limitation under Section 162(m) of
the Code. The Company is not a party to, nor is it otherwise obligated under,
any contract, agreement, plan or arrangement that provides for the gross-up of
any Tax, including any excise Tax imposed by Section 4999 or 409A of the Code.
Each Employee Plan that is a “non-qualified deferred compensation plan” (as such
term is defined in Section 409A(d)(1) of the Code and the applicable guidance
issued thereunder), has been maintained, in form and operation in compliance
with the requirements of Section 409A of the Code and applicable guidance issued
thereunder.

 

(i)Other than as set forth in Section 3.20(i) of the Company Schedule of
Exceptions, neither the execution or delivery by the Company of this Agreement
and the Ancillary Agreements to which it is a party nor the consummation by the
Company of the Transactions (alone, or in conjunction with any other event,
including any termination of employment) will (i) result in any payment or
benefit becoming due or payable, or required to be provided, to any current or
former employee, officer, director or other service provider of the Company or
any of the Company Subsidiaries; (ii) increase the amount or value of any
benefit or compensation otherwise payable or required to be provided to any such
current or former employee, officer, director or other service provider; (iii)
result in the acceleration of the time of payment, vesting, forfeiture or
funding of any such benefit or compensation (other than with respect to grants
of restricted shares of Company Common Stock which may vest in accordance with
their terms effective as of the Closing); or (iv) result in any breach or
violation of, or a default under, or limit the Company’s right to amend, modify
or terminate, any Employee Plan.

 



46

 

 

(j)Each Employee Plan that is a “nonqualified deferred compensation plan” (as
defined under Section 409A(d)(1) of the Code) has been operated and administered
in compliance with, and is in documentary compliance with, Section 409A of the
Code and the applicable treasury regulations and other official guidance
promulgated thereunder. No compensation payable by the Company or any of the
Company Subsidiaries has been reportable as nonqualified deferred compensation
in the gross income of any individual or entity, and subject to an additional
tax, as a result of the operation of Section 409A of the Code.

 

(k)Except as required by applicable Law or the terms of any Employee Plans as in
effect on the Effective Date, neither the Company nor any of the Company
Subsidiaries has any plan or commitment to amend in any material respect or
establish any new Employee Plan or to continue or materially increase any
benefits under any Employee Plan.

 

(l)Each Employee Plan to which the Patient Protection and Affordable Care Act
and its companion bill, the Health Care and Education Reconciliation Act of 2010
(collectively, the “ACA”) applies is in compliance in all respects with ACA in
all material respects, and the rules and regulations promulgated thereunder and
no federal income Taxes or penalties have been imposed or are due for
noncompliance with ACA or for failure to provide minimum coverage to employees

 

Section 3.21 Labor and Employment Matters.

 

(a)Section 3.21(a) of the Company Schedule of Exceptions includes a list
identifying all employees of each of the Company and the Company Subsidiaries
(including any employee who is on a leave of absence of any nature)
(collectively, the “Company Employees”), which list correctly reflects, in all
material respects, the following information regarding each Company Employee:
name; job title; date of hire; employer; primary work location; current salary
and any other forms of compensation payable, including compensation payable
pursuant to bonus, deferred compensation or commission arrangements; full-time
or part-time status; exempt or non-exempt status under the Fair Labor Standards
Act; vacation entitlement and accrued vacation or paid time-off balance; travel
and/or car allowance; sick leave entitlement and accrued sick leave balance; and
recuperation pay entitlement and accrual, pension entitlements and provident
funds (including manager’s insurance, pension fund, education fund and health
fund), their respective contribution rates for each component (e.g., severance
component, pension savings and disability insurance) and the salary basis for
such contributions, severance entitlements, an indication of whether such
arrangement has been applied to such person from the commencement date of their
employment and on the basis of their entire salary including other compensation
(e.g., commission); and if such Company Employee is on a leave of absence, the
type of leave (e.g., disability, workers compensation, military, family, medical
or other leave protected by applicable Law) and the anticipated date of return
to service, provided that, to the extent applicable privacy or data protection
Laws would prohibit the disclosure of certain Personal Data without the
individual’s consent, Section 3.21(a) of the Company Schedule of Exceptions
shall specify such legal prohibition and shall provide such information in
de-identified form in compliance with applicable Laws. Other than as required by
Law, no Company Employee is entitled to additional material benefits beyond
those set forth on Section 3.21(a) of the Company Schedule of Exceptions. Other
than in the Ordinary Course of Business, no commitment, promise or undertaking
has been made by the Company or any Company Subsidiary with respect to any
change in the compensation payable to any Company Employee in the last one
hundred eighty (180) days.

 



47

 

 

(b)All of the Company Employees other than those whose employment agreement
otherwise sets forth as disclosed herein are terminable at will. To the
Knowledge of the Company, no officer, Key Employee or group of Company Employees
intends to terminate his, her or their employment with the Company or the
applicable Company Subsidiary, nor has any such officer, Key Employee, or group
of Company Employees threatened or expressed any intention to do so. To the
Knowledge of the Company, no officer, director, Company Employee, or independent
contractor of the Company, or any Company Subsidiary is in material violation of
any term of any employment, consulting, independent contractor, non-disclosure,
non-competition, inventions assignment, or any other contract with a former
employer or service recipient relating to the right of any such officer,
director, Company Employee, or independent contractor to be employed or engaged
by the Company or any Company Subsidiary because of the nature of the business
conducted or proposed to be conducted by the Company or any Company Subsidiary
or because of the use of trade secrets or proprietary information of others.

 

(c)Neither the Company nor any of the Company Subsidiaries is, nor has been
within the immediately preceding five (5) years, a party to any collective
bargaining agreement, works council agreement, workforce agreement or labor
union Contract applicable to any Company Employees. To the Knowledge of the
Company, (i) no Company Employees are represented by any labor union, labor
organization, works council, worker center or other representative body in
connection with their employment by or service to the Company or the Company
Subsidiaries, and (ii) there is no organizational effort presently being made or
threatened by or on behalf of any labor union, labor organization, works
council, worker center or other representative body with respect to the Company
Employees. In the immediately preceding five (5) years, there has been no
strike, slowdown, work stoppage, lockout or other material disruption of labor
peace in connection with any of the Company Employees. No consent of any labor
union is required to consummate the Merger or the Transactions. There is no
obligation to inform, consult or obtain consent, whether in advance or
otherwise, of any works council, employee representatives or other
representative bodies in order to consummate the Merger or the Transactions.

 

(d)Each of the Company and the Company Subsidiaries has complied in all material
respects with applicable Laws and Contracts relating to the employment of labor,
employment practices, and terms and conditions of employment, including but not
limited to applicable Laws regarding minimum wage, overtime compensation,
payment of wages, days of work and rest, leaves of absence, vacation or sick
pay, employment discrimination, disability accommodation, workers’ compensation,
harassment, immigration, and occupational health and safety. Neither the Company
nor any of the Company Subsidiaries has engaged in any unfair labor practice or
other unlawful employment practice, and, to the Knowledge of the Company, there
are no complaints, claims, charges or investigations of any unfair labor
practice or other unlawful employment practice pending, threatened or planned
against the Company or any of the Company Subsidiaries before the National Labor
Relations Board, the Equal Employment Opportunity Commission, any state or
federal Department of Labor, the Occupational Safety and Health Administration,
or any other Governmental Authority. To the Knowledge of the Company, there are
no controversies pending or threatened between any of the Company or the Company
Subsidiaries, on the one hand, and any of the current or former Company
Employees or other service providers, on the other hand, which controversies,
individually or in the aggregate, would reasonably be expected to have a Company
Material Adverse Effect.

 



48

 

 

(e)Within the past five (5) years, neither the Company nor any Company
Subsidiary has implemented any mass layoff, plant closing, or other termination
of employees that could trigger obligations under the Worker Adjustment and
Retraining Notification Act or any similar state or local law.

 

(f)Notwithstanding and without limiting the foregoing clauses of this Section
3.21:

 

(i)Other than as set forth in Section 3.21(f)(i) of the Company Schedule of
Exceptions, the Company and any Company Subsidiaries’ obligations to provide
statutory or contractual severance pay are fully funded by the Company or the
Company Subsidiaries (through insurance or otherwise), or a book reserve account
has been established (in each case sufficient to procure or provide for the
accrued benefit obligations in accordance with U.S. GAAP).

 

(ii)All amounts that the Company or any Company Subsidiary is legally or
contractually required either (1) to deduct from the Company Employees’
compensation or to transfer to such Company Employees’ pension or provident,
life insurance, incapacity insurance, continuing education fund or other similar
funds or (2) to withhold from the Company Employees’ compensation and benefits
and to pay to any Governmental Authority as required by applicable Law have, in
each case, been duly deducted, transferred, withheld, paid and reported in all
respects.

 

(iii)Neither the Company nor any Company Subsidiary has engaged any employees or
independent contractors whose employment would require special licenses, permits
or other authorization of a Governmental Authority.

 

(iv)There are no material unwritten policies, practices or customs of the
Company or any Company Subsidiary which, by extension, could reasonably be
expected to entitle employees to material benefits in addition to what they are
entitled by Law or Contract (including, without limitation, unwritten customs or
practices concerning bonuses, the payment of severance pay when it is not
legally required, prior advance notice periods and accrued vacation days), other
than those included in the Employee Plans. To the Knowledge of the Company, and
there are no customs or customary practices regarding employees that could be
deemed to be binding on the Company or any of the Company Subsidiaries.

 

(g)Each person who has performed services for the Company or a Company
Subsidiary in the preceding five (5) years and who has been treated as an
independent contractor (whether referred to as independent contractor,
consultant, sub-contractor, freelancer, or any other title) has been properly
classified as such for purposes of the Code and all other applicable Laws.
Neither the Company nor any Company Subsidiary has incurred, and to the
Knowledge of the Company, there exists no circumstances under which the Company
or a Company Subsidiary could incur, any liability arising from the
misclassification of employees as independent contractors.

 

(h)In its contracts with its independent contractors, consultants,
sub-contractors and/or freelancers, the Company has included provisions
reasonably designed to protect its rights against possible claims for
reclassification of any of the aforementioned as employees of the Company or the
Company Subsidiaries or for entitlement to rights of an employee vis-à-vis the
Company (or Company Subsidiary), including but not limited to, rights to minimum
wages or overtime wages, severance pay, vacation pay, sick leave, or other
employee-related benefits.

 



49

 

 

Section 3.22 Permits. The Company and the Company Subsidiaries have, since the
Company Balance Sheet Date, complied, and are currently in material compliance
with, the terms of, and validly hold, all material permits, licenses,
authorizations, consents, approvals and franchises from Governmental Authorities
required to conduct their businesses as currently conducted (“Permits”). Except
for matters that have not had and would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, (i) neither
the Company nor any Company Subsidiary has received written notice of any Legal
Proceeding relating to (1) any actual, alleged, possible or potential violation
of, or failure to comply with, any term or requirement of any such Permit or (2)
any actual, proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination, nonrenewal or modification of any such Permit; (ii)
to the Knowledge of the Company, no event has occurred and no circumstance
exists that (with or without notice or lapse of time, or both) (1) constitute,
or would reasonably be expected to result in (directly or indirectly), a
violation of or failure to comply with, any term or requirement of any Permit or
(2) would, or would reasonably be expected to, result in (directly or
indirectly) the revocation, withdrawal, suspension, cancellation, termination,
nonrenewal or modification of any Permit; and (iii) all applications required to
have been filed for the renewal of each Permit have been duly and timely filed
with the appropriate Governmental Authority, and all other filings required to
have been made with respect to each Permit have been duly and timely made with
the appropriate Governmental Authority.

 

Section 3.23 Compliance with Laws; FCPA Matters.

 

(a)The Company and the Company Subsidiaries are, and have been at all times
since the Company Balance Sheet Date, in compliance in all material respects
with all Laws applicable to the Company and the Company Subsidiaries or their
respective assets. Neither the Company nor any of the Company Subsidiaries has
received any written communication since the Company Balance Sheet Date from a
Governmental Authority or any other Person that alleges that the Company or any
of the Company Subsidiaries is not in compliance in any material respect with
any Law.

 

(b)Neither the Company, the Company Subsidiaries nor, to the Knowledge of the
Company, any of their respective directors, officers, employees, agents or
distributors or any other Person acting on behalf of the Company or any of the
Company Subsidiaries has, in the course of their actions for or on behalf of the
Company or the Company Subsidiaries, (i) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977 (the “FCPA”), (ii)
violated or is in violation of any applicable Law enacted in any jurisdiction in
connection with or arising under the OECD Convention Combating Bribery of
Foreign Public Officials in International Business Transactions (the “OECD
Convention”), (iii) made, offered to make, promised to make or authorized or
ratified the payment or giving of, directly or indirectly, any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment or gift of money
or anything of value prohibited under any applicable Law addressing matters
comparable to those addressed by the FCPA or the OECD Convention implementing
legislation concerning such payments or gifts in any jurisdiction (any such
payment, a “Prohibited Payment”), (iv) to the Knowledge of the Company, been
subject to any investigation by any Governmental Authority with regard to any
Prohibited Payment, or (v) violated or is in violation of any other Laws
regarding use of funds for political activity or commercial bribery.

 



50

 

 

(c)None of the Company, any of the Company Subsidiaries or, to the Knowledge of
the Company, any director, officer, agent, employee, affiliate or representative
of the Company or any of the Company Subsidiaries is currently the subject or
target of any sanctions administered or enforced by the United States
Government, including, without limitation, the U.S. Department of the Treasury’s
Office of Foreign Assets Control, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority.

 

Section 3.24 Environmental Matters.

 

(a)The Company and the Company Subsidiaries are in material compliance with all
applicable Environmental Laws and neither the Company nor any Company Subsidiary
has been notified (in writing or otherwise) in the past three (3) years, whether
from a Governmental Authority, citizens group, employee or otherwise, regarding
an actual or alleged noncompliance with or violation of any Environmental Law,
or any liability or potential liability for investigation costs, cleanup costs,
response costs, corrective action costs, personal injury, property damage,
natural resources damages or attorney fees under Environmental Law.

 

(b)To the Knowledge of the Company, there are no circumstances that may prevent
or interfere with the compliance of the Company or of any of the Company
Subsidiaries with any Environmental Law in the future.

 

(c)Neither the Company nor any Company Subsidiary is a party to or is the
subject of any pending or, to the Knowledge of the Company, threatened Legal
Proceeding alleging any Liability or responsibility under or noncompliance with
any Environmental Law. Neither the Company nor any Company Subsidiary is subject
to any Order by any Governmental Authority imposing any Liability or obligation
under any Environmental Law. No site or premises currently owned, leased,
controlled or operated by the Company or any of the Company Subsidiaries is
listed or, to the Knowledge of the Company, is currently proposed for listing on
the National Priorities List or the Comprehensive Environmental Response,
Compensation, and Liability Information System, both as maintained under the
Federal Comprehensive Environmental Response, Compensation and Liability Act
(“CERCLA”), or on any comparable state governmental lists. Neither the Company
nor any Company Subsidiary has received written notification within the past
three (3) years of any potential responsibility or liability of the Company or
any Company Subsidiary pursuant to the provisions of (i) CERCLA, (ii) any
similar federal, state, local, foreign or other Environmental Law, or (iii) any
Order issued pursuant to the provisions of any such Environmental Law.

 

(d)The Company and the Company Subsidiaries have obtained all Permits required
by Environmental Laws necessary to enable them to conduct their respective
businesses as currently conducted and are in compliance with such Permits.

 

(e)The Company has furnished to Parent copies of all environmental audits and
risk and site assessments in the Company’s possession, if any, relating to
compliance with Environmental Laws, management of Hazardous Materials, or the
environmental condition of properties presently or formerly owned, operated, or
leased in connection with the business of the Company and the Company
Subsidiaries.

 



51

 

 

Section 3.25 Litigation.

 

(a)(i) There is no Legal Proceeding pending or, to the Knowledge of the Company,
threatened, against the Company, any of the Company Subsidiaries or any of the
respective properties of the Company or any of the Company Subsidiaries and (ii)
to the Knowledge of the Company, no event has occurred, and no claim, dispute or
other condition or circumstance exists, that will, or that would reasonably be
expected to, give rise to or serve as a basis for the commencement of any such
Legal Proceeding.

 

(b)The Company has provided or made available to Parent prior to the Effective
Date all pleadings and material written correspondence related to any Legal
Proceeding involving the Company or any Company Subsidiary, all insurance
policies and material written correspondence with brokers and insurers related
to such Legal Proceeding and other information material to an assessment of such
Legal Proceeding. The Company has an insurance policy or policies that is
expected to cover all Liabilities related to any such Legal Proceedings and has
complied with the requirements of such insurance policy or policies to obtain
coverage with respect to such Legal Proceedings under such insurance policy or
policies.

 

(c)None of the Company or any officer or other Key Employee of the Company or
any Company Subsidiary is subject to any Order that prohibits the Company or
such officer or other employee from engaging in or continuing any conduct,
activity or practice relating to the business of the Company or any Company
Subsidiary or to any material assets owned or used by the Company or any Company
Subsidiary.

 

Section 3.26 Insurance.

 

(a)The Company has made available to Parent prior to the Effective Date accurate
and complete copies of all insurance policies and all material self-insurance
programs and arrangements relating to the business, assets, liabilities and
operations of the Company and each of the Company Subsidiaries, and Section
3.26(a) of the Company Schedule of Exceptions sets forth a true and complete
list of all insurance policies maintained with respect to the Company or any of
the Company Subsidiaries, together with the most recent annual premiums paid by
the Company and each of the Company Subsidiaries with respect to such insurance,
deductibles, period, carriers, the liability limits for each such policy and
identifies which insurance policies are “occurrence” or “claims made” and which
Person is the policy holder.

 

(b)As of the Effective Date, each of the Company and the Company Subsidiaries
is, and continually since the later of the Company Balance Sheet Date and the
date of acquisition by the Company (in the case of a Company Subsidiary) has
been, insured by insurers reasonably believed by the Company to be of recognized
financial responsibility and solvency, against such losses and risks and in such
amounts as are customary in the businesses in which they are engaged.

 

(c)With respect to each such insurance policy listed on Section 3.26(a) of the
Company Schedule of Exceptions: (i) the policy is legal, valid, binding and
enforceable (subject to the Enforceability Exceptions) in accordance with its
terms and, except for policies that have expired under their terms in the
ordinary course, is in full force and effect, (ii) neither the Company nor any
Company Subsidiary is in material breach or default thereof (including any such
breach or default with respect to the payment of premiums or the giving of
notice), and no event has occurred which, with notice or the lapse of time,
would constitute such a breach or default, or permit termination or
modification, under the policy, and (iii) to the Knowledge of the Company, no
insurer on the policy has been declared insolvent or placed in receivership,
conservatorship or liquidation.

 



52

 

 

(d)At no time subsequent to the Company Balance Sheet Date has the Company or
any of the Company Subsidiaries (i) received notice or other communication from
any of its insurance carriers regarding any actual or possible cancellation or
invalidation of any insurance policy or (ii) received notice from any of its
insurance carriers that any insurance premiums currently in effect with respect
to its existing insurance policies will be subject to increase in an amount
materially disproportionate to the amount of the increases in the amount of
coverage with respect thereto or that any current insurance coverage will not be
available in the future, other than as a result of the Transactions,
substantially on the same terms as are now in effect. There is no pending
material claim by the Company or any Company Subsidiary under any insurance
policy. All information provided to insurance carriers (in applications and
otherwise) on behalf of the Company and each of the Company Subsidiaries is
accurate and complete. The Company and each of the Company Subsidiaries have
provided timely written notice to the appropriate insurance carrier(s) of each
Legal Proceeding pending or threatened against the Company or any Company
Subsidiary, and no such carrier has issued a denial of coverage or a reservation
of rights with respect to any such Legal Proceeding, or informed the Company or
any Company Subsidiary of its intent to do so.

 

Section 3.27 Related Party Transactions. Other than as disclosed herein, there
are no direct or indirect material transactions, agreements, arrangements or
understandings between the Company or any of the Company Subsidiaries, on the
one hand, and any current or former director, executive officer or employee of
the Company or any Company Subsidiary or any of his or her immediate family
member, or any holder of five percent (5%) or more of the outstanding Company
Shares or any of their Affiliates (each, a “Related Party”), on the other hand.
As of the Effective Date, to the Knowledge of the Company, no Related Party has
made any claim against the Company or any Company Subsidiary. Each material
transaction between the Company or any Company Subsidiary, on the one hand, and
a Related Party, on the other hand, has been authorized by all necessary
corporate action on the part of the Company or such Company Subsidiary.

 

Section 3.28 Anti-Takeover Statutes. Neither the Company nor any of the Company
Subsidiaries is bound by or has in effect any “poison pill” or similar
shareholder rights plan.

 

Section 3.29 Accounts Receivable. All accounts receivable of the Company and the
Company Subsidiaries represent valid obligations arising from bona fide sales
actually made or services actually performed by the Company or the Company
Subsidiaries. There is no contest, claim, defense or right of setoff, other than
returns in the Ordinary Course of Business, under any Contract with any account
debtor of an account receivable relating to the amount or validity of such
account receivable.

 

Section 3.30 Brokers. No agent, broker, finder or investment banker is entitled
to any brokerage, finder’s or similar fee or commission from the Company or the
Company Securityholders in connection with the Transactions based upon
arrangements made by or on behalf of the Company or any Company Securityholder.

 

Section 3.31 Information Statement. Subject to Section 4.05, the information
contained in or incorporated by reference in any materials provided by the
Company to the Company Shareholders in connection with soliciting and obtaining
the Company Shareholder Approval (the “Information Statement”) will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which it is made, not misleading at the date it
is first mailed to the Company Shareholders and at the time of the Company
Shareholders Meeting, if any, and at the time of any amendment or supplement
thereof. The Information Statement shall contain (or incorporate by reference)
all material information relating to the Company Shareholders’ decision to adopt
and approve this Agreement and the Merger that is required by applicable Law.
Notwithstanding the foregoing, no representation or warranty is made by the
Company with respect to information supplied in writing by Parent or Merger Sub
or any of their Affiliates, directors, officers, employees, affiliates, agents
or other representatives for inclusion or incorporation by reference in any such
document.

 



53

 

 

Article IV. Representations and warranties of Parent and Merger Sub

 

Parent and Merger Sub hereby represent and warrant to the Company as follows:

 

Section 4.01 Incorporation; Good Standing. Parent is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power and authority to conduct its
business as it is presently being conducted and to own, lease or operate its
respective properties and assets. Merger Sub is a corporation duly incorporated
and validly existing under the laws of the State of Colorado and has the
requisite corporate power and authority to conduct its business as it is
presently being conducted and to own, lease or operate its respective properties
and assets. Each of Parent and Merger Sub is duly qualified to do business and
is in good standing (to the extent either such concept is recognized under
applicable Law) in each jurisdiction where such good standing is necessary,
except where the failure to be so qualified or in good standing would not,
individually or in the aggregate, prevent or materially delay the consummation
by Parent and Merger Sub of the Transactions or the performance by Parent and
Merger Sub of their respective covenants and obligations hereunder.

 

Section 4.02 Corporate Power; Enforceability. Each of Parent and Merger Sub has
the requisite corporate power and authority to execute and deliver this
Agreement and each Ancillary Agreement to which it is, or is specified to be a
party, to perform their respective covenants and obligations hereunder and to
consummate the Transactions. The execution and delivery by Parent and Merger Sub
of this Agreement and each Ancillary Agreement to which each is or is specified
to be a party, the performance by Parent and Merger Sub of their respective
covenants and obligations hereunder and thereunder and the consummation by
Parent and Merger Sub of the Transactions have been duly authorized by all
necessary corporate or other action on the part of Parent and Merger Sub, and no
other corporate or other proceeding on the part of Parent or Merger Sub is
necessary to authorize the execution and delivery by Parent and Merger Sub of
this Agreement and each Ancillary Agreement to which each is or is specified to
be a party, the performance by Parent and Merger Sub of their respective
covenants and obligations hereunder or thereunder or the consummation by Parent
and Merger Sub of the Transactions. This Agreement has been duly executed and
delivered by each of Parent and Merger Sub and at or before the Closing Parent
and Merger Sub will have duly executed and delivered each Ancillary Agreement to
which each is or is specified to be a party, and this Agreement constitutes, and
each Ancillary Agreement to which each of Parent and Merger Sub is or is
specified to be a party will after such execution and delivery constitute,
assuming the due authorization, execution and delivery by the Company, a legal,
valid and binding obligation of each of Parent and Merger Sub, enforceable
against each in accordance with their terms, subject to the Enforceability
Exceptions.

 



54

 

 

Section 4.03 Non-Contravention. The execution and delivery by Parent and Merger
Sub of this Agreement, the performance by Parent and Merger Sub of their
respective covenants and obligations hereunder and the consummation by Parent
and Merger Sub of the Transactions do not and will not (a) violate or conflict
with any provision of the articles of incorporation or bylaws or other
organizational documents of Parent or the articles of incorporation of Merger
Sub, (b) violate, conflict with, or result in the breach of or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or result in the termination of, or accelerate the performance
required by, or result in a right of termination or acceleration under, any of
the terms, conditions or provisions of any note, bond, mortgage, indenture,
lease, license, contract, agreement or other instrument or obligation to which
Parent or Merger Sub is a party or by which Parent, Merger Sub or any of their
properties or assets may be bound, (c) assuming the Approvals referred to in
Section 3.06 are obtained or made, violate or conflict with any Law applicable
to Parent or Merger Sub or by which any of their properties or assets are bound
or (d) result in the creation of any Lien upon any of the properties or assets
of Parent or Merger Sub, except in the case of each of clauses (b) and (d)
above, for such violations, conflicts, defaults, terminations, accelerations or
Liens which would not, individually or in the aggregate, prevent or materially
delay the consummation by Parent and Merger Sub of the Transactions or the
performance by Parent and Merger Sub of their respective covenants and
obligations hereunder.

 

Section 4.04 Required Approvals. Except for (a) such filings of reports under
the applicable requirements of the Exchange Act and the rules and regulations
promulgated thereunder; (b) the filing with the Secretary of State of the
Statement of Merger as provided in the Colorado Corporations Law; (c) such
filings and other Approvals as may be required solely by reason of Parent’s or
Merger Sub’s (as opposed to the Company’s) participation in the Merger or the
Transactions; and (d) such other Parent Approvals the failure of which to make
or obtain has not had and would not reasonably be expected to have, individually
or in the aggregate, a material adverse effect; no material notices, consents,
authorizations, approvals, registrations, permits, licenses, orders, reports or
other filings (any of the foregoing being referred to herein as a “Parent
Approval”) are required to be made or obtained by Parent or Merger Sub with or
from any Governmental Authority in connection with the execution, delivery and
performance of this Agreement by the Parent and Merger Sub and the consummation
of the Merger and the Transactions.

 

Section 4.05 Information Statement. The information supplied in writing by
Parent, Merger Sub or any of their Representatives expressly for inclusion or
incorporation by reference in the Information Statement will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which it is made, not misleading as of the time such
information was supplied to the Company. Any document that is required to be
filed or furnished by Parent, Merger Sub or any of their respective Affiliates
with the SEC or any other Governmental Authority in connection with the
Transactions will, when filed with or furnished to the SEC or such other
Governmental Authority, comply as to form in all material respects with
applicable Law. Notwithstanding the foregoing, no representation or warranty is
made by Parent or Merger Sub with respect to information supplied by the Company
or any of its Affiliates, directors, officers, employees, affiliates, agents or
other representatives for inclusion or incorporation by reference in any such
document.

 



55

 

 

Section 4.06 Brokers. No agent, broker, finder or investment banker is entitled
to any brokerage, finder’s or similar fee or commission from Parent or any of
its Subsidiaries in connection with the Transactions based upon arrangements
made by or on behalf of Parent or Merger Sub.

 

Section 4.07 Operations of Merger Sub. Merger Sub has been formed solely for the
purpose of engaging in the Transactions and, prior to the Effective Time, Merger
Sub will not have engaged in any other business activities and will have
incurred no Liabilities or obligations other than as contemplated by this
Agreement.

 

Section 4.08 Parent and Merger Sub Board Approval. The boards of directors of
Parent and Merger Sub have each unanimously: (a) determined that the Merger is
fair to, and in the best interest of, Merger Sub and its shareholders, (b)
approved this Agreement, the Merger and the Transactions, and (c) with respect
to the board of directors of Merger Sub, resolved to recommend that the sole
shareholder of Merger Sub approve this Agreement, the Merger and the
Transactions, pursuant to the terms hereof (which approval has been obtained
simultaneously with the execution of this Agreement).

 

Section 4.09 Parent and Merger Sub Capitalization.

 

(a)As of the Effective Date, the authorized, issued and outstanding share
capital of Parent consists of 200,000,000 shares of common stock, par value
$0.001 per share (the “Parent Common Stock”), of which 73,327,492 shares are
issued and outstanding; and 20,000,000 shares of preferred stock, par value
$0.001 per share (the “Parent Preferred Stock”), of which 1,000,000 shares have
been designated as the Class A Convertible Preferred Stock and of which
1,000,000 shares are issued and outstanding and 17,000,000 shares have been
designated as the Series B Preferred Stock and of which 13,784,201 shares are
issued and outstanding.

 

(b)As of the Closing the Parent Shares to be issued to the Company Shareholders
will be duly authorized, validly issued, fully paid and non-assessable and will
have been issued in accordance with all applicable laws, including, but not
limited to, the Securities Act.

 

(c)Upon consummation of the Contemplated Transactions, the Shareholders shall
own all of the Parent Shares issued to them hereunder, free and clear of all
Liens.

 

(d)The Parent Shares are Depository Trust Company (“DTC”) eligible and listed in
transferable status and shall not be subject to any DTC “chills” or “locks” and
are quoted on the OTC Markets (or another over-the-counter market to be agreed
on) and not subject to any notice of suspension or delisting.

 

(e)All issued and outstanding shares of capital stock of Parent, immediately
prior to the Closing Date, have been duly authorized, are validly issued, fully
paid and non-assessable, and have been issued in accordance with all applicable
laws, including, but not limited to, the Securities Act.

 

(f)The authorized, issued and outstanding share capital of Merger Sub consists
of 1,000,000 shares of common stock, par value of $.0001 per share, of which at
least one (1) share is issued and outstanding and is owned by Parent.

 



56

 

 

Section 4.10 Litigation.

 

(a)(i) Except as disclosed on the Form 10-Q’s and Form 10-K’s submitted by
Parent to the SEC, there is no Legal Proceeding pending or, to the Knowledge of
Parent, threatened, against Parent or Merger Sub, and (ii) to the Knowledge of
Parent, no event has occurred, and no claim, dispute or other condition or
circumstance exists, that will, or that would reasonably be expected to, give
rise to or serve as a basis for the commencement of any such Legal Proceeding.

 

(b)None of Parent or Merger Sub or any executive officer of Parent or Merger Sub
is subject to any Order that prohibits Parent or Merger Sub or such officer or
other employee from engaging in or continuing any conduct, activity or practice
relating to the business of Parent or Merger Sub or to any material assets owned
or used by Parent or Merger Sub.

 

Section 4.11 Financial Statements and Liabilities. The financial statements
regarding the Parent provided to the Securityholders’ Representative are true
and correct in all material respects and fairly present the financial condition
of the Parent as of the respective dates they were prepared. Parent has no any
Liabilities, including but not limited to contractual commitments, service
agreements, notes payable and accounts payable, except (a) those which are
adequately reflected or reserved against in the financial statements referenced
herein and (b) those which have been incurred in the Ordinary Course of Business
since the date of the financial statements referenced herein and which are not,
individually or in the aggregate, material in amount.

 

Section 4.12 No Insolvency; Litigation.

 

The payment of the Merger Consideration will not leave the Parent insolvent or
unable to pay its debts as they become due or continue its business following
the Closing.

 

Section 4.13 Compliance with Laws, Etc.

 

(a)Parent and Merger Sub have complied with all applicable federal and state
securities laws and regulations, including being current in all of Parent’s
reporting obligations under federal securities laws and regulations; and all
prior issuances of securities have been either registered under the Securities
Act, or exempt from registration; and neither Parent nor Merger Sub is in
violation or breach of, conflict with, in default under (with or without the
passage of time or the giving of notice or both) any provisions of (i) its
certificate of incorporation, articles of incorporation, bylaws or any
shareholders’ agreement or (ii) any mortgage, indenture, lease, license or any
other agreement or instrument.

 

(b)No order suspending the effectiveness of any registration statement of Parent
under the Securities Act or the Exchange Act has been issued by the SEC and, to
the Knowledge of Parent, no proceedings for that purpose have been initiated or
threatened by the SEC.

 

(c)Neither Parent nor Merger Sub is and has not been, and the past and present
officers, directors and affiliates of Parent and Merger Sub are not and have
not, been the subject of, nor does any officer or director of Parent or Merger
Sub have any reason to believe that Parent or Merger Sub or any of their
respective officers, directors or affiliates will be the subject of, any civil
or criminal proceeding or investigation by any federal or state agency alleging
a violation of securities laws.

 

(d)Neither Parent nor Merger Sub has, and the past and present officers,
directors and affiliates of Parent and Merger Sub have not, been the subject of,
nor does any officer or director of Parent or Merger Sub have any reason to
believe that Parent or Merger Sub or any of their respective officers, directors
or affiliates will be the subject of, any civil, criminal or administrative
investigation or proceeding brought by any federal or state agency.

 



57

 

 

Section 4.14 SEC Reports.

 

(a)Parent has filed all forms, reports, schedules, statements and other
documents (including exhibits and all other information incorporated therein)
required to be filed by it with the SEC (collectively, the “Parent SEC
Reports”). As of the respective dates they were filed (and if amended or
superseded by a filing prior to the date of this Agreement then on the date of
such filing), (1) each Parent SEC Report complied in all material respects with
the requirements of the Securities Act or the Exchange Act, as the case may be,
and (2) none of the Parent SEC Reports contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

 

(b)Each of the consolidated financial statements (including, in each case, any
notes thereto) contained in the Parent SEC Reports (the “Parent Financial
Statements”) (x) complied as to form, as of their respective dates of filing
with the SEC, in all material respects with applicable accounting requirements
and the published rules and regulations of the SEC with respect thereto, and (y)
was prepared in accordance with GAAP applied on a consistent basis throughout
the periods indicated (except as may be indicated in the notes thereto or, in
the case of unaudited statements, as permitted by Form 10-Q of the SEC) and each
presents fairly, in all material respects, the consolidated financial position,
results of operations and cash flows of Parent and the its Subsidiaries as at
the respective dates thereof and for the respective periods indicated therein,
except as otherwise noted therein (subject, in the case of unaudited statements,
to normal and recurring year-end adjustments which would not reasonably be
expected to, individually or in the aggregate, have a Parent Material Adverse
Effect).

 

(c)Since December 11, 2018 there has not been any event, change or condition
that, individually or in the aggregate, has had or would be reasonably expected
to have a Parent Material Adverse Effect.

 

Article V. Covenants of the Company

 

Section 5.01 Interim Conduct of Business.

 

(a)Except as expressly contemplated or required by this Agreement, required by
applicable Law, or as approved by Parent, at all times during the period
commencing with the execution and delivery of this Agreement and continuing
until the earlier to occur of the termination of this Agreement pursuant to
Article X and the Effective Time, the Company and each Company Subsidiary shall
(i) carry on its business in the usual, regular and Ordinary Course of Business
consistent with past practice in substantially the same manner as heretofore
conducted and in compliance in all material respects with all applicable Laws,
(ii) use its commercially reasonable efforts, consistent with past practices, to
preserve substantially intact its business organization, keep available the
services of the current officers, employees and consultants of the Company and
the Company Subsidiaries, and preserve the current relationships of the Company
and each of the Company Subsidiaries with customers, suppliers, distributors,
licensors, licensees and other Persons with whom the Company or any Company
Subsidiary has significant business relations and (iii) shall not take any
action that would adversely affect or is reasonably likely to delay in any
material respect the ability of either Parent or the Company to obtain any
necessary approvals of any Governmental Authority or otherwise required for the
Transactions.

 



58

 

 

(b)Without limiting Section 5.01(a), the Company shall not do any of the
following and shall cause the Company Subsidiaries to not do any of the
following:

 

(i)cause, permit or propose any amendment to the Charter Documents or Subsidiary
Charter Documents;

 

(ii)issue, sell, pledge, dispose of, grant, transfer, encumber, authorize or
deliver or agree or commit to issue, sell, pledge, dispose of, grant, transfer,
encumber, authorize or deliver (whether through the issuance or granting of
options, restricted stock units, warrants, commitments, subscriptions, rights to
purchase or otherwise) any Company Securities or any Subsidiary Securities
(including any right to receive a payment based on the price or value of any
Company Securities or any Subsidiary Securities), except for the issuance and
sale of Company Shares pursuant to Company Options or Company Warrants
outstanding on the Effective Date upon the exercise or vesting (as applicable)
thereof and in accordance with their present terms;

 

(iii)directly or indirectly acquire, repurchase, redeem or otherwise acquire any
Company Securities or Subsidiary Securities (including any right to receive a
payment based on the price or value of any Company Securities or any Subsidiary
Securities), except in connection with Tax withholdings and exercise price
settlements upon the exercise of Company Options or Company Warrants outstanding
on the Effective Date and in accordance with their present terms;

 

(iv)(1) split, combine, subdivide or reclassify Company Securities or any
Subsidiary Securities or issue or authorize the issuance of any other securities
in respect of, in lieu of or in substitution for any Company Securities or any
Subsidiary Securities, (2) declare, set aside or pay any dividend or other
distribution (whether in cash, shares or property or any combination thereof) in
respect of any Company Securities or any Subsidiary Securities, or make any
other actual, constructive or deemed distribution in respect of any Company
Securities or any Subsidiary Securities, except for cash dividends made by any
Company Subsidiary to the Company or another Company Subsidiary or (3) enter
into, amend, or modify any shareholders rights agreement, rights plan, “poison
pill,” or other similar agreement or instrument;

 

(v)propose to adopt a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
of the Company or of any Company Subsidiary, or elect or appoint any new
directors or executive officers of the Company, except for the transactions
contemplated by this Agreement;

 



59

 

 

(vi)(1) incur, prepay, repurchase, assume or materially modify any Indebtedness
or guarantee any Indebtedness of another Person or issue any debt securities or
other rights to acquire any debt securities of the Company or any Company
Subsidiary, except for (A) debt incurred in the Ordinary Course of Business
under letters of credit, lines of credit or other credit facilities or
arrangements in effect on the Effective Date, a copy of which was made available
to Parent prior to the Effective Date, or issuances or repayment of commercial
paper in the Ordinary Course of Business, and (B) loans or advances between the
Company and any Company Subsidiary, (2) assume, guarantee, endorse or otherwise
become liable or responsible (whether directly, contingently or otherwise) for
the Indebtedness of any other Person, except with respect to obligations of the
Company Subsidiaries incurred in the ordinary course consistent with past
practice, (3) make any loans, advances or capital contributions to or
investments in any other Person (other than the Company or any Company
Subsidiary), except for business expense advances in the Ordinary Course of
Business to employees of the Company or any Company Subsidiary of not more than
$5,000 per employee, (4) mortgage or pledge any of its or the Company
Subsidiaries’ material assets, tangible or intangible, or create or permit to
exist any Lien thereupon (other than Permitted Liens or Liens granted in
connection with the incurrence of any Indebtedness permitted under this Section
5.01(b)(vi);

 

(vii)except as may be required by applicable Law or the terms of any Employee
Plan or Contract as in effect prior to the Effective Date that has been provided
or made available to Parent prior to the Effective Date and except for the grant
of bonuses to certain employees of the Company and Company Subsidiaries, in an
aggregate amount not to exceed $100,000 in accordance with Section 5.01(b)(vii)
of the Company Schedule of Exceptions, which shall be pre-approved by the
Parent, (1) enter into, adopt, amend in any material respect (including
acceleration of vesting) or terminate any material bonus, profit sharing,
incentive, compensation, severance, retention, termination, change of control,
option, restricted stock unit, appreciation right, performance unit, stock
equivalent, share purchase agreement, pension, retirement, deferred
compensation, employment, severance or other employee benefit agreement, trust,
plan, fund or other arrangement for the compensation, benefit or welfare of any
current or former employee, officer, director or other service provider of the
Company or any of the Company Subsidiaries in any manner, (2) increase the
compensation or benefits (including any severance, change of control,
termination or similar compensation or benefits) payable or to become payable to
any current or former employee, officer, director or other service provider of
the Company or any Company Subsidiary, pay or agree to pay any special bonus or
special remuneration to any such employee, officer, director or other service
provider, or pay or agree to pay any material benefit not required by any plan
or arrangement as in effect as of the Effective Date, make any loans to any of
such employees, officers, directors or other service providers (other than
advancement of business expenses in the Ordinary Course of Business and
consistent with past practices, of not more than $5,000 per employee), or make
any change in its existing borrowing or lending arrangements for or on behalf of
any such persons pursuant to an employee benefit plan or otherwise, in each case
of (1) and (2) except as permitted by Section 5.01(b)(iii), (3) announce,
implement, or effect any reduction in labor force, layoff, early retirement
program, severance program or other program or effort concerning the termination
of employment of its employees, other than routine employee terminations
consistent with past practices, (4) adopt or enter into any collective
bargaining agreement, works council agreement or other labor union Contract
applicable to its employees, or (5) hire or engage any new employee, officer,
director or other service provider of the Company or any Company Subsidiary, or
terminate the employment thereof, other than hiring or firing of employees or
other service providers with total annual compensation not in excess of $75,000
per employee or other service provider, as applicable and $200,000 in the
aggregate, and in the Ordinary Course of Business;

 



60

 

 

(viii)except as may be required as a result of a change in applicable Law or in
GAAP after the Effective Date, make any material change in any of the accounting
principles or practices used by it (including any change in depreciation or
amortization policies), or make any material change in internal accounting
controls or disclosure controls and procedures;

 

(ix)(1) acquire or license any material amount of assets, or (2) make or agree
to make any new capital expenditure or expenditures that, individually, is in
excess of $25,000 or, in the aggregate, are in excess of $100,000;

 

(x)(1) acquire or agree to acquire (by merger, consolidation or acquisition of
stock or assets or by any other manner) (A) any business or other Person or any
material equity interest therein or (B) any assets that are material,
individually or in the aggregate, to the Company and the Company Subsidiaries,
(2) enter into any Contract with respect to a joint venture, strategic alliance
or partnership that is material to the Company and the Company Subsidiaries,
taken as a whole; or (3) other than in the ordinary course consistent with past
practice, sell, lease (as lessor), license or otherwise dispose of or subject to
any Lien any properties or assets of the Company or the Company Subsidiaries,
which are material to the Company and the Company Subsidiaries, taken as a
whole;

 

(xi)prepare or file any income Tax Return or other material Tax Return in a
manner inconsistent with past practice or, on any such Tax Return, take any
position inconsistent with past practice, make or change any Tax election,
settle or otherwise compromise any claim relating to Taxes, settle any dispute
relating to Taxes, adopt or change any accounting method in respect of Taxes,
enter into any Tax indemnity, sharing, allocation or closing agreement, or
consent to any extension or waiver of the statute of limitations period
applicable to any Tax claim or assessment, request any ruling or similar
guidance with respect to Taxes;

 

(xii)(1) discharge, settle or satisfy any claims, liabilities, litigation or
obligations (absolute, accrued, asserted or unasserted, contingent or otherwise)
in an amount in excess of $50,000 individually or $100,000 in the aggregate,
other than the payment, discharge, settlement or satisfaction of liabilities
reflected or reserved against in, or contemplated by, the Financial Statements,
(2) cancel any material Indebtedness (individually or in the aggregate) or waive
any claims or rights with a value in excess of $50,000, or (3) give any material
discount, accommodation or other concession (other than in the Ordinary Course
of Business) in order to accelerate or induce the collection of any receivable;

 

(xiii)except in the Ordinary Course of Business, (1) enter into any Contract
that would constitute a Material Contract if entered into at any time prior to
the Effective Date, (2) modify or amend in any material respect any Material
Contract, (3) terminate any Material Contract, or (4) waive, release, or assign
any material rights or claims under any Material Contract;

 

(xiv)transfer, sell, lease, license, mortgage, pledge, surrender, encumber,
divest, cancel, abandon, or allow to lapse or expire or otherwise dispose of any
of the material assets, Company Intellectual Property, product lines, or
businesses of the Company or any Company Subsidiary, other than (1) pursuant to
Contracts in effect as of, and disclosed to Parent, prior to the Effective Date,
or (2) in connection with the license of Products or the distribution, sale or
license of other products or services, in each case, in the Ordinary Course of
Business;

 



61

 

 

(xv)enter into, engage in or amend any transaction or Contract with any Company
Subsidiary or Related Party;

 

(xvi)customize the source code of any Product for any customer or other third
party for which customization of the Intellectual Property rights associated
therewith is not retained by the Company;

 

(xvii)enter into any Contract that limits either the type of business in which
the Company or a Company Subsidiary (or, after the Effective Time, Parent or its
Subsidiaries) may engage or the manner or locations in which it may so engage in
any business, or would require the Company or the Company Subsidiaries to deal
exclusively with a Person or related group of Persons;

 

(xviii)cancel or fail to in good faith seek to renew any insurance policies;

 

(xix)except as expressly permitted in this Agreement, take any action that would
reasonably be expected to result in any of the conditions set forth in Article
VIII not being satisfied or that is intended to prevent, materially impair or
materially delay the ability of the Company to consummate the Merger and the
Transactions; or

 

(xx)enter into a Contract, or otherwise resolve or agree, to take any of the
actions prohibited by this Section 5.01(b).

 

(c)Notwithstanding the foregoing, nothing in this Agreement is intended to give
Parent, directly or indirectly, the right to control or direct the business or
operations of the Company or the Company Subsidiaries at any time prior to the
Effective Time. Prior to the Effective Time, the Company and the Company
Subsidiaries shall exercise, consistent with the terms and conditions of this
Agreement, complete control and supervision over their own business and
operations.

 

Section 5.02 No Solicitation.

 

(a)The Company shall, and shall cause the Company Subsidiaries and its and their
respective Representatives to, immediately cease any and all existing
discussions, communications or negotiations with any Persons (other than Parent,
Merger Sub and their Representatives) conducted heretofore with respect to any
Acquisition Proposal. The Company shall promptly (but in no event later than two
(2) Business Days after the Effective Date) revoke, terminate or withdraw access
of any Person (other than Parent, Merger Sub and their Representatives) to any
data room (virtual or actual) containing any non-public information with respect
to the Company or the Company Subsidiaries in connection with any Acquisition
Proposal.

 



62

 

 

(b)At all times during the period commencing with the execution and delivery of
this Agreement and continuing until the earlier to occur of the termination of
this Agreement pursuant to Article X and the Effective Time, the Company and the
Company Subsidiaries shall not, and shall cause their respective Representatives
not to, directly or indirectly, (i) solicit, initiate or cooperate with the
making, submission or announcement of, or encourage, facilitate or assist the
making of, any Acquisition Proposal, (ii) furnish to any Person (other than
Parent, Merger Sub or any designees of Parent or Merger Sub) any non-public
information relating to the Company or any of the Company Subsidiaries, or
afford to any Person (other than Parent, Merger Sub or any designees of Parent
or Merger Sub) access to the business, properties, assets, books, records or
other non-public information, or to any personnel, of the Company or any of the
Company Subsidiaries, in each such case that has made, submitted or announced,
or would reasonably be expected to make, submit or announce, or with the intent
to induce the making, submission or announcement of, or the intent to knowingly
encourage, facilitate or assist the making, submission or announcement of, an
Acquisition Proposal, (iii) participate or engage in any discussions or
negotiations with any Person with respect to an Acquisition Proposal or
Acquisition Transaction, or (iv) resolve or publicly propose to take any of the
actions referred to in clauses (i) through (iii). The Company agrees that any
violation of the restrictions set forth in Section 5.02 by the Company
Subsidiaries or any of the Company’s or any of the Company Subsidiaries’
Representatives shall be deemed a breach of this Agreement by the Company.

 

(c)The Company shall promptly (and in any event within twenty-four (24) hours
from the time at which the Company becomes aware thereof) notify Parent orally
and in writing if the Company becomes aware of the receipt by the Company, the
Company Subsidiaries or any of their respective Representatives of (i) any
Acquisition Proposal, (ii) any request for information that would reasonably be
expected to lead to an Acquisition Proposal or (iii) any inquiry with respect
to, or which would reasonably be expected to lead to, any Acquisition Proposal.
Such notice shall include the terms and conditions of such Acquisition Proposal,
request or inquiry, the identity of the Person or group making any such
Acquisition Proposal, request or inquiry. The Company shall keep Parent informed
of the status and terms of any such Acquisition Proposal, request or inquiry on
a prompt basis, and in any event no later than twenty-four (24) hours after the
occurrence of any material changes to any such Acquisition Proposal (including
any change to the terms and conditions thereof and of any withdrawal thereof).

 

(d)The Company shall not, and shall cause the Company Subsidiaries and its and
their respective Representatives not to, enter into any Contract with any Person
that would restrict the Company’s ability to provide to Parent the information
described in Section 5.02(c), and neither the Company nor any of the Company
Subsidiaries is currently party to or bound by any Contract that prohibits the
Company from providing the information described in Section 5.02(c) to Parent.
The Company (i) shall not, and shall cause the Company Subsidiaries not to,
terminate, waive, amend or modify, or grant permission under, any standstill,
non-compete, non-solicitation or confidentiality provision in any Contract to
which it or any of the Company Subsidiaries is or becomes a party relating to an
Acquisition Proposal (other than any such Contract with Parent or Merger Sub),
and (ii) shall, at the reasonable request of the Parent, cause the Company
Subsidiaries and its and their respective Representatives to, use reasonable
commercial efforts to enforce such standstill, non-compete, non-solicitation and
confidentiality provisions if the Company becomes aware of any material breach
thereof by the party subject thereto.

 

(e)The Company shall promptly (but in no event later than five (5) Business Days
after the Effective Date) (i) demand that each Person that has executed a
confidentiality agreement in the preceding eighteen (18) months in connection
with any Acquisition Proposal return or destroy all non-public information
furnished to such Person or its Representatives by or on behalf of the Company
or any of the Company Subsidiaries in accordance with the terms of the
applicable confidentiality agreement, and (ii) revoke, terminate or withdraw
access of any Person (other than Parent, Merger Sub and their Representatives)
to any data room (virtual or actual) containing any non-public information with
respect to the Company or the Company Subsidiaries in connection with any
Acquisition Proposal.

 



63

 

 

(f)Notwithstanding the foregoing, nothing contained in this Section 5.02 shall
prohibit the Company Board from furnishing information to, or entering into
discussions or negotiations with, or entering into any transaction with, any
person or entity that makes an unsolicited proposal to acquire the Company
pursuant to a merger, consolidation, share exchange, business combination,
tender or exchange offer or other similar transaction, if, the Company Board
determines in good faith that such proposal provides greater value to the
Company Shareholders than the Transactions (a “Superior Proposal”). The Company
will notify the Parent after receipt by the Company (or any of its officers,
directors, employees, or Representatives) of any proposal for, or inquiry
respecting, a potential Superior Proposal, or any request for nonpublic
information in connection with such proposal or inquiry or for access to the
properties, books or records of the Company by any person that informs or has
informed the Company that it is considering making or has made such a proposal
or inquiry. This provision supersedes any other prior agreement or understanding
between the Parent and Company regarding the solicitation of or marketing of the
Company.

 

Section 5.03 Access. At all times during the period commencing with the
execution and delivery of this Agreement and continuing until the earlier to
occur of the termination of this Agreement pursuant to Article X and the
Effective Time, the Company shall, and shall cause each of the Company
Subsidiaries to, afford Parent and its Representatives reasonable access during
normal business hours, upon reasonable notice, to the properties, books and
records and personnel of the Company and, during such period, the Company shall,
and shall cause each of the Company Subsidiaries to, furnish promptly to Parent
and its Representatives any information concerning its business, Taxes,
properties or personnel as Parent may reasonably request, including (i) any
report, schedule and other document filed or furnished by it with the SEC and
any material communication (including “comment letters”) received by the Company
from the SEC in respect of such filings, and (ii) internal monthly consolidated
financial statements of the Company and the Company Subsidiaries, to the extent
prepared in the Ordinary Course of Business; provided, however, that no
information or knowledge obtained by Parent in any investigation conducted
pursuant to the access contemplated by this Section 5.03 shall affect or be
deemed to modify any representation or warranty of the Company set forth in this
Agreement or otherwise impair the rights and remedies available to Parent and
Merger Sub hereunder. Subject to compliance with applicable Law, from the
Effective Date until the earlier of the termination of this Agreement and the
Effective Time, the Company shall confer from time to time as reasonably
requested by Parent with Parent or its Representatives to discuss any material
changes or developments in the operational matters of the Company and the
general status of the ongoing operations of the Company. Any investigation
conducted pursuant to the access contemplated by this Section 5.03 shall be
conducted in a manner that does not unreasonably interfere with the conduct of
the business of the Company and the Company Subsidiaries or create a risk of
damage or destruction to any property or assets of the Company or any of the
Company Subsidiaries.

 

Section 5.04 Director Resignations. Prior to the Closing, except as otherwise
may be agreed by Parent, the Company shall obtain resignation letters from each
of the members of the Company Board and the board of directors of each of the
Company Subsidiaries, in each case, with the resignation to be effective as of
the Effective Time and conditioned on the occurrence of the Closing.

 



64

 

 

Section 5.05 Company Shareholders’ Meeting.

 

(a)As soon as reasonably practicable following the Effective Date, the Company
shall, for the purpose of obtaining the Company Shareholder Approval, either (i)
establish a record date for, duly call, give and publish notice of and convene a
special meeting of its shareholders (the “Company Shareholders Meeting”) or (ii)
establish a record date for and solicit the written consent of the Company
Shareholders (the “Company Shareholders Written Consent”). The Company shall
comply with the notice requirements applicable to the Company in respect of the
Company Shareholders Meeting or the Company Shareholders Written Consent, as
applicable, pursuant to the Colorado Corporation Law and the Charter Documents.
At the Company Shareholders Meeting or by the Company Shareholders Written
Consent, Parent and Merger Sub shall cause any Company Shares owned by them (if
any) to be voted in favor of the approval of the Merger and the Transactions.

 

(b)The Company agrees that, unless this Agreement has been terminated in
accordance with Article X, it shall not submit to the vote of the Company
Shareholders any Acquisition Proposal or Acquisition Transaction prior to the
vote of the Company Shareholders with respect to this Agreement and the Merger
at the Company Shareholders Meeting or by the Company Shareholders Written
Consent. The Company shall, upon the reasonable request of Parent, advise Parent
at least on a daily basis on each of the last ten (10) Business Days prior to
the date of the Company Shareholder Meeting, if any, (unless otherwise agreed to
by Parent) as to the aggregate tally of proxies received by the Company with
respect to the Company Shareholder Approval or advise Parent at least on a daily
basis (unless otherwise agreed to by Parent) as to the status of the Company
Shareholders Written Consent with respect to the Company Shareholder Approval.
Without the prior written consent of Parent, the Company Shareholder Approval
shall be the only matter (other than procedural matters or the approval of
certain compensation arrangements in connection with the Merger) which the
Company shall propose to be acted on by the Company Shareholders at the Company
Shareholder Meeting or in the Company Shareholders Written Consent.

 

(c)The Company shall not permit the adjournment or postponement of the Company
Shareholders Meeting, if any, without the prior written consent of Parent,
unless otherwise ordered by any Government Authority or required pursuant to
applicable Law or the Charter Documents; provided, however, that if Parent so
requests, the Company shall adjourn or postpone the Company Shareholders Meeting
for a period of up to fourteen (14) days. Once the Company has established a
record date for the Company Shareholders Meeting or the Company Shareholders
Written Consent, the Company shall not change such record date or establish a
different record date without the prior written consent of Parent, unless
required to do so by applicable Law (including, in the event that the Company
Shareholders Meeting is adjourned or postponed in accordance with this Section
5.05(c), by implementing such adjournment or postponement in such a way that the
Company does not establish a new record date for the Company Shareholders
Meeting, as so adjourned or postponed, to the extent permissible under
applicable Law).

 

(d)After the approval of the Merger by the Company Shareholders and the
satisfaction or waiver of all other conditions to Closing, the Company shall
acknowledge and file to the Secretary of State, as soon as practicable, the
Statement of Merger as provided in the Colorado Corporation Law.

 



65

 

 

Section 5.06 Tail Policy. Prior to the Closing, the Company shall purchase an
extended reporting period endorsement (the “Tail Policy”) under the Company’s
and any Company Subsidiary’s existing directors’ and officers’ liability
insurance policy in effect on the Effective Date (the “Current Policy”) for the
D&O Indemnified Persons (as defined below). The Company shall be responsible for
the cost of the Tail Policy. The Tail Policy purchased by the Company shall
provide the D&O Indemnified Persons with coverage for six (6) years from and
after the Effective Time with respect to acts or omissions occurring at or prior
to the Effective Time and shall contain terms and coverage amounts at least as
favorable as the terms and coverage amounts of the Current Policy. For the
period of six (6) years from and after the Effective Time, the Surviving
Corporation shall not cancel or amend the Tail Policy.

 

Section 5.07 Financial Statements.

 

(a)The Company acknowledges that Parent may include the Financial Statements in
a registration statement or other filing made by Parent with the SEC.

 

(b)The Company shall use its commercially reasonable efforts to deliver, or
cause to be delivered, on or before the date that is ninety (90) days aft the
Effective Date, to Parent the Financial Statements, together with an unqualified
opinion with respect thereto from Daszkal Bolton LLP, an independent accounting
firm registered with the Public Company Accounting Oversight Board (the “Company
Auditor”). The Company Auditor must consent to their opinion referenced above
being used in a registration statement or other filing made by Parent with the
SEC. Within thirty (30) days following the last day of each fiscal quarter
ending after December 31, 2018, the Company shall deliver, or cause to be
delivered, to Parent, in form and substance satisfactory to Parent, the
Company’s unaudited consolidated balance sheet as of the last day of such fiscal
quarter and as of the last day of the corresponding fiscal quarter from the
prior fiscal year, and the related consolidated unaudited statements of
operations, cash flow and stockholders’ equity for the three (3) month periods
then ended, in each case reviewed by the Company’s independent accountants in
accordance with SAS-100 (the “Interim Financials”). The Company, prior to the
Effective Time, and the Securityholder Representative, on or after the Effective
Time, shall, if requested by Parent, reasonably cooperate with Parent in causing
the Company’s auditors to deliver, and shall use commercially reasonable efforts
to take such other actions as are necessary to enable the Company’s auditors to
deliver, any opinions, consents, comfort letters, or other materials necessary
for Parent to file the Financial Statements and any Interim Financials in a
registration statement or other filing made by Parent with the SEC or to comply
with the reasonable request of an underwriter in connection with a public
offering of Parent’s securities. Parent shall be entitled to include the
information contained in the Financial Statements and any Interim Financials in
a registration statement or other filing made by Parent with the SEC if such
registration statement or other filing is required in connection with Parent
satisfying its reporting obligations under the Securities Act or the Exchange
Act or any rule or regulation applicable to Parent or Parent’s securities.

 

(c)The Financial Statements and any Interim Financials, when delivered, will
(i) have been derived from the books and records of the Company, (ii) be true
and correct in all material respects, (iii) present fairly the consolidated
financial position, results of operations and cash flows of the Company and the
Company Subsidiaries at the dates and for the periods indicated (subject to
normal year-end adjustments) in accordance with past practices and Regulation
S-X promulgated under the Exchange Act, except as indicated in the footnotes
thereto and (iv) meet the standards, requirements, conditions and thresholds set
forth on Exhibit A.

 



66

 

 

Section 5.08 Company Securityholder Schedule.

 

(a)Notwithstanding anything herein to the contrary, before the Exchange Agent or
Parent shall make any payment or issuances hereunder to the Company
Securityholders, the Company shall deliver to Parent and the Exchange Agent at
least two (2) Business Days prior to the Closing the Financial Statements and a
schedule (the “Company Securityholder Schedule”) setting forth: (i) the name and
mailing address of each Company Securityholder entitled to distribution of a
portion of the Merger Consideration, (ii) the number of Company Shares of each
class and series of Company Shares held by each Company Shareholder as of
immediately prior to the Effective Time and the certificate number or numbers
corresponding to such shares, (iii) the exercise price per share and the number
of shares of Company Common Stock subject to each Company Option held by each
such Company Securityholder as of immediately prior to the Effective Time, (iv)
the exercise price per share and the number of shares of Company Common Stock
subject to each Company Warrant held by each such Company Securityholder as of
immediately prior to the Effective Time, (v) the number of shares of Company
Common Stock outstanding immediately prior to the Effective Time on a
Fully-Diluted Basis, (vi) each Company Shareholder’s Pro Rata Share, (vi) each
Company Securityholder’s status as an “accredited investor” as defined in Rule
501 under Regulation D of the Securities Act or a non-accredited investor, (vii)
the aggregate amount and type of Merger Consideration to which each Company
Securityholder is entitled (whether such Merger Consideration consists or Parent
Shares or options or warrants to purchase Parent Shares), (viii) the amount of
any Taxes required to be withheld under applicable Law, and (ix) as applicable,
with respect to each holder of Company Shares issued on or after January 1, 2011
or any other security that, in each case, would be deemed a “covered security”
under Treasury Regulation §1.6045-1(a)(15), the cost basis and date of issuance
of such shares or securities.

 

(b)The Securityholder Representative shall be responsible for instructing the
Exchange Agent and Parent as to the distribution of the Merger Consideration.
Parent, the Exchange Agent and the Surviving Corporation may rely on the
instructions of the Securityholder Representative and the Company Securityholder
Schedule for distributions of the Merger Consideration and shall have no
responsibility or liability with respect thereto if the distribution
instructions of the Securityholder Representative are followed. Upon Parent
making the payments required of it under this Agreement to the Exchange Agent as
provided herein, Parent shall have fulfilled its obligations with respect to
such payment. Neither Parent (including indirectly through the Surviving
Corporation) nor the Exchange Agent shall have any liability whatsoever with
respect to the distribution of such payments pursuant to the Company
Securityholder Schedule.

 

Article VI. Covenants of Parent and Merger Sub

 

Section 6.01 Directors’ and Officers’ Indemnification and Insurance.

 

(a)Parent agrees that all rights to indemnification, advancement of expenses and
exculpation from liabilities for acts or omissions occurring at or prior to the
Effective Time now existing in favor of the current or former directors or
officers of the Company and the Company Subsidiaries (the “D&O Indemnified
Persons, each, an “ D&O Indemnified Person”) acting in such capacities as
provided in the Charter Documents and Subsidiary Charter Documents and any
indemnification or other agreements of the Company and any Company Subsidiary as
in effect on the Effective Date (to the extent that copies have been made
available to Parent prior to the Effective Date) shall be assumed by the
Surviving Corporation in the Merger, without further action, at the Effective
Time, and shall survive the Merger and shall continue in full force and effect
in accordance with their terms; provided that such obligations shall be subject
to any limitation imposed from time to time under applicable Law.

 



67

 

 

(b)The rights of each D&O Indemnified Person under this Section 6.01 shall
survive consummation of the Merger and are intended to benefit, and shall be
enforceable by, each D&O Indemnified Person, subject to the Enforceability
Exceptions.

 

Section 6.02 Employee Plans.

 

(a)With respect to Company Employees as of the Closing who continue to be
employed by the Company or the Company Subsidiaries immediately following the
Closing (and their dependents and beneficiaries where appropriate), (i) Parent
shall continue on a plan-by-plan basis to provide coverage and make all payments
(including all deferred and incentive compensation payments) required under each
Employee Plan identified on Section 3.20(a) of the Company Schedule of
Exceptions at least through December 31, 2018 (or, if earlier, on the date of
termination of employment of the relevant Company Employee) (other than, for the
avoidance of doubt, any equity-based plans), and (ii) Parent shall, as of the
Closing, (1) recognize such Company Employees’ employment service with the
Company or the Company Subsidiaries (including credit for service with
predecessor employers as currently recognized under the applicable Employee
Plans) for participation and vesting purposes under any Employee Plan (other
than equity-based Employee Plans) that Parent may provide to such Company
Employees to the same extent recognized under the comparable Employee Plan
immediately prior to the Closing, except to the extent a duplication of benefits
would result and (2) honor in full all accrued but unused vacation accrued in
accordance with Company policy and recognize pre- and post-Closing service with
the Company or Company Subsidiaries (including credit for service with
predecessor employers as currently recognized under the applicable Employee
Plans) to the same extent recognized under the comparable Employee Plan
immediately prior to the Closing for purposes of accrual of vacation following
the Closing Date, except to the extent a duplication of benefits would result.

 

(b)The provisions of this Section 6.02 are included for the sole benefit of the
respective Parties hereto and shall not create any right (including any
third-party beneficiary right) in any other Person, including any employee or
former employee of the Company or any Company Subsidiary or any participant or
beneficiary in any Employee Plan. Nothing contained in this Section 6.02 shall:
(i) create or confer any rights, remedies or claims upon any employee of the
Company or any Company Subsidiary or any right of employment or continued
employment or any particular term or condition of employment for any Person or
(ii) be deemed to constitute the establishment of, an amendment to, or the
modification of any Company Benefit Plan or any Employee Plan of Parent, the
Company, any of their Subsidiaries, or any of their Affiliates.

 

Section 6.03 Obligations of Merger Sub. Parent shall take all action necessary
to cause Merger Sub and the Surviving Corporation to perform their respective
obligations under this Agreement and to consummate the Transactions upon the
terms and subject to the conditions set forth in this Agreement.

 



68

 

 

Section 6.04 Additional Covenants. Between the Effective Date and the Closing or
the earlier termination of this Agreement in accordance with its terms, neither
the Parent nor any of its Affiliates shall take, or permit or suffer Parent
undertaking, any of the following actions or attempt to do so:

 

(a)Any amendment of articles of incorporation, certificate of incorporation, or
bylaws of Parent or Merger Sub;

 

(b)Any change in the primary business of Parent or Merger Sub;

 

(c)Any transfer of, or change of control with respect to, all or substantially
all the assets or business of Parent or Merger Sub, whether in an asset sale,
stock sale, merger, consolidation, or other form of transaction having
substantially similar effect;

 

(d)Any spin-off of assets of Parent or Merger Sub;

 

(e)Any issuance of capital stock of Parent or Merger Sub, or the issuance of
other securities or instruments convertible into capital stock of Parent or
Merger Sub except for the issuance of such stock of Parent required to raise
capital to fund operations of the Parent or Merger Sub;

 

(f)Any business or commercial transaction between Parent or Merger Sub, on one
hand, and any person who is or has been at any time an officer or director of
Parent or Merger Sub on the other hand;

 

(g)Any dividends or distributions to shareholders of Parent or Merger Sub; or

 

(h)Any fixing or changing of the number of Directors of Parent.

 

Section 6.05 Books and Records. In order to facilitate the resolution of any
claims made against or incurred by the Company or the Company Shareholders prior
to the Closing, or for any other reasonable purpose, for a period of five (5)
years after the Closing, Parent shall retain the books and records (including
personnel files) of the Company relating to periods prior to the Closing in a
manner reasonably consistent with the prior practices of the Company; and upon
reasonable notice, afford the Representatives of Company Shareholders reasonable
access (including the right to make, at the Company Shareholders’ expense,
photocopies), during normal business hours, to such books and records. Parent
shall not be obligated to provide any other Party with access to any books or
records (including personnel files) pursuant to this Section 6.05 where such
access would violate any Law.

 



69

 

 

Article VII. Additional Covenants of all Parties

 

Section 7.01 Commercially Reasonable Efforts to Complete. Upon the terms and
subject to the conditions set forth in this Agreement, each of Parent, Merger
Sub and the Company shall use its commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other Party or Parties in doing, all things reasonably
necessary, proper or advisable under applicable Law or otherwise to consummate
and make effective, in the most expeditious manner practicable (and in any event
prior to the Outside Date), the Transactions, including using commercial
reasonable efforts to: (a) cause the conditions set forth in Article VIII to be
satisfied (but not waived); (b) obtain all Approvals from Governmental
Authorities and third parties that are necessary to consummate the Merger; (c)
obtain all necessary or appropriate consents, waivers and approvals, or give all
necessary or appropriate notices, under any Material Contracts in connection
with this Agreement and the consummation of the Transactions so as to maintain
and preserve the benefits under such Material Contracts following the
consummation of the Transactions; and (d) execute and deliver any additional
instruments reasonably necessary to consummate the Transactions and to fully
carry out the purposes of this Agreement and the Ancillary Agreements.
Notwithstanding anything to the contrary herein (except as set forth in Section
10.03), the Company shall not be required prior to the Effective Time to pay any
consent or other similar fee, “profit sharing” or other similar payment or other
consideration (including increased rent or other similar payments or any
amendments, supplements or other modifications to (or waivers of) the existing
terms of any Contract), or the provision of additional security (including a
guaranty) to obtain the consent, waiver or approval of any Person under any
Contract.

 

Section 7.02 Regulatory Filings.

 

(a)Each of Parent and Merger Sub shall, and shall cause their respective
Affiliates to, if applicable, on the one hand, and the Company, on the other
hand, shall promptly inform the other of any communication from any Governmental
Authority regarding any of the Transactions in connection with any filings or
investigations with, by or before any Governmental Authority relating to this
Agreement or the Transactions, including any Legal Proceedings initiated by a
private party. If any party hereto or Affiliate thereof shall receive a request
for additional information or documentary material from any Governmental
Authority with respect to the Transactions or with respect to any filings that
have been made, then such party shall use its best reasonable commercial efforts
to make, or cause to be made, as soon as reasonably practicable and after
consultation with the other party, an appropriate response in compliance with
such request. In connection with and without limiting the foregoing, to the
extent reasonably practicable and unless prohibited by applicable Law or by the
applicable Governmental Authority, the Parties agree to (i) give each other
reasonable advance notice of all meetings with any Governmental Authority
relating to the Merger, (ii) give each other an opportunity to participate in
each of such meetings, (iii) keep the other party reasonably apprised with
respect to any oral communications with any Governmental Authority regarding the
Merger, (iv) cooperate in the filing of any analyses, presentations, memoranda,
briefs, arguments, opinions or other written communications explaining or
defending the Merger, articulating any regulatory or competitive argument and/or
responding to requests or objections made by any Governmental Authority, (v)
provide each other with a reasonable advance opportunity to review and comment
upon, and consider in good faith the views of the other with respect to, all
written communications (including any analyses, presentations, memoranda,
briefs, arguments and opinions) with a Governmental Authority regarding the
Merger, (vi) provide each other (or counsel of each Party, as appropriate) with
copies of all written communications to or from any Governmental Authority
relating to the Merger, and (vii) cooperate and provide each other with a
reasonable opportunity to participate in, and consider in good faith the views
of the other with respect to, all material deliberations with respect to all
efforts to satisfy the conditions set forth in Section 8.01(a). Any such
disclosures, rights to participate or provisions of information by one party to
the other may be made on a counsel-only basis to the extent required under
applicable Law or as appropriate to protect confidential information.

 



70

 

 

(b)From and after the Effective Date and until the Closing, each of the Company
and Parent shall not operate their respective businesses in such manner or take
any action that would reasonably be expected to increase in any material respect
the risk of not obtaining any such Approval from a Governmental Authority or
that would violate any Law.

 

(c)Notwithstanding the foregoing or anything herein to the contrary, no Party
shall be required to dispose of any material amount of assets, or curtail any
material portion of its operations, or pay any fees to any Governmental
Authority in excess of $10,000, in order to obtain any approval or consent from
any Governmental Authority in order to consummate the Transactions.

 

Section 7.03 Anti-Takeover Statute.  In the event that any anti-takeover,
anti-trust or similar Law is or becomes applicable to this Agreement or any of
the Transactions, the Company, Parent and Merger Sub shall, subject to Section
7.02(c), use their respective reasonable commercial efforts to ensure that the
Transactions may be consummated as promptly as practicable on the terms and
subject to the conditions set forth in this Agreement and otherwise to minimize
the effect of such Law on this Agreement and the Transactions.

 

Section 7.04 Notification of Certain Matters.

 

(a)Subject to applicable Law and the instructions of any Governmental Authority,
each of the Company and Parent shall keep the other reasonably apprised of the
status of matters relating to completion of the Transactions, including (subject
to any confidentiality obligations) promptly furnishing the other with copies of
notices or other communications received by Parent or the Company, as the case
may be, or any of their Subsidiaries or Representatives, from any Governmental
Authority with respect to the Transactions.

 

(b)The Company shall give prompt notice to Parent, and Parent shall give prompt
notice to the Company, of (i) the Company or Parent, as the case may be,
becoming aware that any representation or warranty made by it in this Agreement
or any Ancillary Agreement is untrue or inaccurate in any material respect, (ii)
the Company or Parent, as the case may be, shall become aware of the occurrence,
or non-occurrence, of any event the occurrence, or non-occurrence, of which
reasonably could be expected to cause any representation or warranty contained
in this Agreement or any Ancillary Agreement to be untrue or inaccurate in any
material respect, (iii) any failure of the Company, Parent or Merger Sub, as the
case may be, to comply with or satisfy any covenant or agreement to be complied
with or satisfied by it hereunder, (iv) any notice or other communication from
any person alleging that the consent of such person is required in connection
with the consummation of any of the Transactions, and (v) any change to the
number of Company Securities issued and outstanding as set forth in Section 3.07
which results from anything other than actions specifically permitted by this
Agreement (including the exercise of Company Options or Company Warrants);
provided, however, that the delivery of any notice pursuant to this Section 7.04
shall not limit or otherwise affect the remedies available hereunder to the
party receiving such notice, and provided further, that the terms and conditions
of the Confidentiality Agreement shall apply to any information provided to
Parent pursuant to this Section 7.04(b).

 

(c)The Company shall promptly advise Parent orally and in writing of (i) any
change or event that has or could reasonably be expected to have a Company
Material Adverse Effect and (ii) any change or event that has or could
reasonably be expected to cause any of the conditions to Closing set forth in
Article VIII not to be satisfied by the Outside Date; provided, however, that
the delivery of any notice pursuant to this Section 7.04(c) shall not limit or
otherwise affect the Company’s representations and warranties in 0, any covenant
of the Company in this Agreement or any remedies available hereunder to Parent.

 



71

 

 

(d)Each Party shall promptly advise the other Parties of any Legal Proceedings
commenced after the Effective Date or threatened against such Party or any of
its directors, officers, employees (in their capacity as such) or Affiliates by
any Person, and shall keep the other Parties reasonably informed regarding any
such Legal Proceedings. The Company shall promptly notify the other Parties of
any Legal Proceeding that may be threatened or asserted in writing, brought, or
commenced against the Company or any of the Company Subsidiaries, that would
have been listed in Section 3.25 of the Company Schedule of Exceptions, if such
Legal Proceeding, had arisen prior to the Effective Date. The Company agrees
that it shall not settle, compromise or come to an arrangement regarding, or
make an offer or agree to settle, compromise or come to an arrangement
regarding, any such Legal Proceedings commenced against the Company, any Company
Subsidiary or any director, officer or employee thereof without the prior
written consent of Parent which shall not be unreasonably withheld or delayed.
After receipt of the Company Shareholder Approval, the Company shall cooperate
with Parent and, if requested by Parent, use its reasonable commercial efforts
to settle, compromise or come to an arrangement regarding any unresolved Legal
Proceedings in accordance with Parent’s direction.

 

Section 7.05 Public Statements and Disclosure. None of the Company, on the one
hand, or Parent and Merger Sub, on the other hand, shall issue any public
release or make any public announcement concerning this Agreement or the
Transactions without the prior written consent of the other Parties (which
consent shall not be unreasonably withheld, conditioned or delayed), unless (a)
such disclosing Party shall have determined in good faith, upon the advice of
outside legal counsel, that such disclosure is required by applicable Law or, in
the case of Parent, the market rules, internal rules, guidelines or other
mandatory requirements of the securities exchange on which any Parent capital
stock is then listed and (b) to the extent practicable before such press release
or disclosure is issued or made, such Party advises the other Parties of, and
consults with the other Parties regarding, the text of such press release or
disclosure. Notwithstanding the foregoing, without prior consent of the other
Parties, each of Parent and the Company may disseminate material substantially
similar to material included in a press release or other document previously
approved for public distribution by the other Party. Each Party agrees to
promptly make available to the other Parties copies of any written public
communications made without prior consultation with the other Parties.

 

Section 7.06 No Control of the Company’s or Parent’s Operations. Nothing
contained in this Agreement shall give Parent or the Company, directly or
indirectly, rights to control or direct the operations of the other prior to the
Effective Time. Prior to the Effective Time, each of Parent and the Company
shall exercise, consistent with the terms and conditions of this Agreement,
complete control and supervision of its operations.

 

Section 7.07 Articles of Amendment; Shares.

 

(a)Notwithstanding anything to the contrary set forth herein, the Parties
acknowledge and agree that, as of the Effective Date, the Company has
purportedly issued a number of shares of Company Common Stock, or rights to
acquire or be issued additional shares of Company Common Stock, in excess of the
number of shares of common stock as currently authorized by the Articles of
Incorporation of the Company (the “Articles”).

 



72

 

 

(b)Following the Effective Date, the Company shall undertake such actions as
reasonably required to effect an amendment to the Articles to increase the
number of authorized shares of common stock of the pursuant to the Articles to
no more than 40,000,000 shares of common stock, including submitted the approval
of such amendment to the shareholders of the Company, recommending that such
shareholders approve such amendment and filing the amendment to the Articles
(the “Articles Amendment”) with the Secretary of State of the State of Colorado
and causing such Articles Amendment to become effective in accordance with the
Colorado Corporation Law.

 

(c)Following the effectiveness of the Articles Amendment, the Company shall
issue a total of 3,419,002 additional shares of Company Common Stock, for no
additional consideration, to those Persons to whom shares of Company Common
Stock were purportedly issued prior to the effectiveness of the Articles
Amendment but which such issuances were not valid due to being in excess of the
number of shares of common stock authorized for issuance pursuant to the
Articles prior to the effectiveness of the Articles Amendment.

 

(d)Following the effectiveness of the Articles Amendment, the Company shall
grant to certain officers, directors and employees of the Company a total of
5,670,000 shares of restricted Company Common Stock, pursuant to the provisions
of the Incentive Plan or otherwise, which the Parties acknowledge were
purportedly made prior to the effective date, but which grants were not valid
due to being in excess of the number of shares of common stock authorized for
issuance pursuant to the Articles prior to the effectiveness of the Articles
Amendment and for being in excess of the number of shares of Company Common
Stock subject to the Incentive Plan.

 

(e)Once issued, sold or granted, the shares of Company Common Stock as issued,
sold or granted pursuant to the provisions of Section 7.07(c) and Section
7.07(d) shall be deemed Company Common Shares for all purposes of this
Agreement. The representations, warranties, covenants and agreements of the
Parties hereunder shall be deemed qualified as necessary to give effect to the
provisions of this Section 7.07.

 

Article VIII. Conditions to the Closing of the Merger

 

Section 8.01 General Conditions. The respective obligations of Parent, Merger
Sub and the Company to consummate the Merger and the Transactions shall be
subject to the satisfaction or waiver (except with respect to the condition set
forth in Section 8.01(a), which cannot be waived) by mutual written agreement of
Parent and the Company, prior to the Effective Time, of each of the following
conditions:

 

(a)Company Shareholder Approval. The Company Shareholder Approval shall have
been obtained.

 

(b)No Legal Prohibition. No Governmental Authority of competent jurisdiction
shall have enacted, issued, granted or promulgated any Law or Order that is in
effect and has the effect of making the Merger illegal or which has the effect
of prohibiting or otherwise preventing the consummation of the Merger.

 

(c)No Legal Proceedings. No Legal Proceeding initiated by any Person seeking an
Order to enjoin or prohibit the consummation of the Merger or the Transactions
shall be pending or threatened.

 



73

 

 

Section 8.02 Conditions to the Obligations of Parent and Merger Sub. The
obligations of Parent and Merger Sub to consummate the Merger and the
Transactions shall be subject to the satisfaction or waiver prior to the
Effective Time of each of the following conditions, any of which may be waived
exclusively by Parent:

 

(a)Representations and Warranties.

 

(i)Each of the representations and warranties of the Company in this Agreement,
other than the Fundamental Representations, that is qualified or limited by a
materiality or Company Material Adverse Effect shall be true and correct in all
respects on and as of the Effective Date and as of the Effective Time as though
made on and as of the Effective Time (except to the extent such representation
and warranty is expressly made as of a specified date, in which case such
representations shall be true and correct in all respects as of such date).

 

(ii)The Fundamental Representations of the Company shall be true and correct in
all respects, other than changes in such representations and warranties
resulting from the vesting, exercise or forfeiture of Company Options and
Company Warrants from the Effective Date to the Effective Time according to
their terms.

 

(iii)All other representations and warranties of the Company contained in this
Agreement (other than those described in Section 8.02(a) and Section 8.02(a)(i))
shall be true and correct in all material respects, in each case, as of the
Effective Date and as of the Effective Time as if made on and as of the
Effective Time, except to the extent such representations and warranties by
their terms speak as of a specific date, which representations and warranties
will have been true and correct as of such date (except to the extent such
representation and warranty is expressly made as of a specified date, in which
case such representations shall be true and correct in all material respects as
of such date).

 

(b)Performance of Obligations of the Company. The Company shall have performed
and complied with. in all material respects. each of the obligations and
covenants that are to be performed by it under this Agreement at or prior to the
Effective Time.

 

(c)Incumbency Certificate. Parent shall have received a certificate, dated as of
the Closing Date and executed on behalf of the Company by its Chief Executive
Officer, certifying the incumbency of each of the Company’s officers authorized
to sign, on behalf of the Company, this Agreement and the Ancillary Agreements
executed or to be executed and delivered by the Company pursuant to this
Agreement.

 

(d)Governmental and Other Approvals. The approvals, consents, waivers and
notices required to be obtained or sent by the Company to or from any Person to
consummate the Merger and the Transactions or as set forth on the Company
Schedule of Exceptions shall have been obtained, given or sent, as applicable,
by the Company.

 

(e)Company Material Adverse Effect. Since Effective Date there shall not have
been any Company Material Adverse Effect.

 



74

 

 

(f)Resignation of Company Directors. Parent shall have received duly executed
resignation letters of the members of the Company Board effective as of the
Effective Time.

 

(g)Appraisal Rights. The holders of no greater than fifteen percent (15%) of the
outstanding shares of Company Common Stock and no holders of the outstanding
shares of Company Preferred Stock shall continue to have a right to exercise
appraisal, dissenters’ or similar rights under applicable Law with respect to
such equity securities of the Company by virtue of the Merger.

 

(h)Secretary’s Certificates. Parent shall have received (i) a certificate,
validly executed by the Secretary of the Company, certifying (1) as to the terms
and effectiveness of the Charter Documents, (2) as to the valid adoption of
resolutions of the Company Board (whereby the Merger and the Transactions were
approved by the Company Board) and (3) that the Company Shareholders
constituting the Company Shareholder Approval have approved this Agreement and
the consummation of the Transactions and (ii) a certificate, validly executed by
the Secretary of each Company Subsidiary certifying as to the terms and
effectiveness of the applicable Subsidiary Charter Documents.

 

(i)Good Standing Certificate. Parent shall have received (i) a long form
certificate of good standing of the Company from the Secretary of State, (ii) a
good standing certificate from each jurisdiction in which the Company is
qualified to do business, each of which to be dated within a reasonable period
prior to Closing with respect to the Company and (iii) a certificate of good
standing of each Company Subsidiary from the Secretary of State of its
incorporation or organization.

 

(j)FIRPTA Certificate. The Company shall deliver to Parent a certificate, dated
as of the Closing Date, certifying to the effect that no interest in the Company
is a U.S. real property interest (such certificate in the form required by U.S.
Treasury Regulation § 1.897-2(h) and 1.1445-3(c)).

 

(k)Section 280G Payments. With respect to any payments or benefits that Parent
determines may constitute a Section 280G Payment, the Company Shareholders shall
have approved, pursuant to the method provided for in the regulations
promulgated under Section 280G of the Code, any such Section 280G Payments or
shall have disapproved such payments and/or benefits, and, as a consequence, no
Section 280G Payments shall be paid or provided for in any manner and Parent
shall not have any liabilities with respect to any Section 280G Payments.

 

(l)No Litigation. There shall not be pending or threatened any Legal Proceeding
in which a Governmental Authority or any Person is or is threatened to become a
party or is otherwise involved: (i) challenging or seeking to restrain or
prohibit the consummation of the Merger, (ii) relating to the Merger and seeking
to obtain from the Company or any of the Company Subsidiaries, any damages or
other relief in excess of $250,000, or (iii) that would materially and adversely
affect the right of Parent, the Surviving Corporation or any subsidiary of
Parent to (x) own the assets and operate the business of the Company and the
Company Subsidiaries, taken as a whole or (y) prohibit or limit the exercise by
Parent of any material right pertaining to ownership of the share capital of the
Surviving Corporation.

 

(m)Delivery of Financial Statements. Parent shall have received the Financial
Statements from the Company and the Financial Statements shall meet the
standards, requirements, conditions and thresholds set forth on Exhibit A in
addition to any other requirements related to the Financial Statements in this
Agreement.

 



75

 

 

(n)Tail Policy. Parent shall have received evidence that the Tail Policy has
been obtained and that all premiums, fees and charges in connection therewith
have been paid for the full term thereof.

 

(o)Officer’s Certificate of the Company. Parent shall have received a
certificate of the Company, validly executed for and on behalf of the Company
and in its name by a duly authorized officer thereof, certifying that (i) the
conditions set forth in Section 8.02(a), Section 8.02(b), Section 8.02(d),
Section 8.02(e) and Section 8.02(l) have been satisfied and (ii) the Company
Securityholder Schedule is true, complete and accurate in all respects as of the
Closing Date.

 

(p)Leak-Out Agreements. The Company Shareholders as listed on Exhibit C shall
have executed, and the Company shall have delivered to Parent, a copy of the
form Leak-Out Agreement as attached hereto as Exhibit C (the “Leak-Out
Agreements”). For the avoidance of doubt, the Parties acknowledge and agree that
the Company shall utilize its commercially reasonable efforts to cause the
Company Shareholders as listed on Exhibit C to execute and deliver the Leak-Out
Agreement as referenced in this Section 8.02(p), but the failure to so deliver
the Leak-Out Agreements from the Company Shareholders as listed on Exhibit C due
to one or more of such Company Shareholder’s refusal to sign the Leak-Out
Agreement shall not be a breach of the Company’s covenants and agreements herein
provided that the Company has so utilized its commercially reasonable efforts to
obtain the executed Leak-Out Agreements as set forth herein, provided that,
notwithstanding the foregoing, in the event Company is unable to secure executed
Leak-Out Agreements sufficient to encumber fifty percent (50%) of the
outstanding and issued Company Shares prior to the Effective Time, Parent and
Merger Sub shall have the right to terminate this Agreement in accordance with
Section 10.01(b).

 

(q)Executed Trade. A wholesale cannabis transaction shall have taken place on
the Company’s Amercanex ACExchange from which the Company generates a
transaction fee that is actually paid to Company by an unrelated third party.

 

(r)Ancillary Documents. The Parties shall have agreed on the form, terms and
conditions of the Ancillary Documents as set forth in Section 2.20.

 

(s)Articles and Shares. The actions and event as set forth in Section 7.07(b),
Section 7.07(c) and Section 7.07(d) shall have been completed.

 

Section 8.03 Conditions to the Company’s Obligations to Effect the Merger.  The
obligations of the Company to consummate the Merger and the Transactions shall
be subject to the satisfaction or waiver prior to the Effective Time of each of
the following conditions, any of which may be waived exclusively by the Company:

 

(a)Representations and Warranties. The representations and warranties of Parent
and Merger Sub contained in this Agreement that are qualified or limited by a
materiality, Material Adverse Effect or other similar standard shall be true and
correct in all respects, and all other representations and warranties of the
Parent and Merger Sub contained in this Agreement shall be true and correct in
all material respects, in each case, as of the Effective Date and as of the
Effective Time as if made on and as of the Effective Time, except to the extent
such representations and warranties by their terms speak as of a specific date,
which representations and warranties will have been true and correct as of such
date.

 



76

 

 

(b)Performance of Obligations of Parent and Merger Sub. Each of Parent and
Merger Sub shall have performed in all material respects the obligations that
are to be performed by Parent and Merger Sub under this Agreement at or prior to
the Effective Time.

 

(c)Incumbency Certificate. The Company shall have received a certificate, dated
as of the Closing Date and executed on behalf of Parent by its Chief Executive
Officer, certifying the incumbency of each of the Parent’s and Merger Sub’s
officers authorized to sign, on behalf of the Parent and Merger Sub, this
Agreement and the Ancillary Agreements executed or to be executed and delivered
by Parent or Merger Sub pursuant to this Agreement.

 

(d)Governmental and Other Approvals. The approvals, consents, waivers and
notices required to be obtained or sent by the Parent or Merger Sub to or from
any Person to consummate the Merger and the Transactions shall have been
obtained, given or sent, as applicable, by the Parent or Merger Sub.

 

(e)Parent Material Adverse Effect. Since Effective Date there shall not have
been any Parent Material Adverse Effect.

 

(f)Secretary’s Certificates. The Company shall have received (i) a certificate,
validly executed by the Secretary of Parent and Merger Sub, certifying as to the
valid adoption of resolutions of the Parent Board (whereby the Merger and the
Transactions were approved by the Parent Board).

 

(g)Good Standing Certificate. The Company shall have received (i) a certificate
of good standing of Parent from the Secretary of State of the State of Delaware,
and (ii) a certificate of good standing of Merger Sub from the Secretary of
State.

 

(h)No Litigation. There shall not be pending or threatened any Legal Proceeding
in which a Governmental Authority or any Person is or is threatened to become a
party or is otherwise involved: (i) challenging or seeking to restrain or
prohibit the consummation of the Merger, or (ii) relating to the Merger and
seeking to obtain from the Company or any of the Company Subsidiaries, any
damages or other relief in excess of $250,000.

 

(i)Officer’s Certificate of Parent and Merger Sub. The Company shall have
received a certificate of Parent and Merger Sub, validly executed for and on
behalf of Parent and Merger Sub and in their respective names by a duly
authorized officer thereof, certifying that the conditions set forth in Section
8.03(a), Section 8.03(b), Section 8.03(d), Section 8.03(e) and Section 8.03(h)
have been satisfied.

 

(j)Ancillary Documents. The Parties shall have agreed on the form, terms and
conditions of the Ancillary Documents as set forth in Section 2.20.

 

(k)Articles and Shares. The actions and event as set forth in Section 7.07(b),
Section 7.07(c) and Section 7.07(d) shall have been completed.

 



77

 

 

Article IX. Survival of Representations, Warranties and Covenants;
Indemnification

 

Section 9.01 Survival of Representations, Warranties and Covenants. All
representations, warranties, agreements, covenants and obligations in this
Agreement, the Ancillary Agreements, the Company Schedule of Exceptions, any
exhibit to this Agreement or an Ancillary Agreement or any agreement,
instrument, certificate or document specifically required to be delivered under
this Agreement or an Ancillary Agreement by any Party are material and shall be
deemed to have been relied upon by the Parties receiving the same. The
representations and warranties of the Company contained in this Agreement, the
Ancillary Agreements or in any certificate or other instrument delivered
pursuant to this Agreement or the Ancillary Agreements, shall survive until
11:59 p.m. Mountain Time on the twenty-four (24) month anniversary of the
Closing Date (the “Expiration Date”), other than the Fundamental
Representations, the Tax Representation and the Special Representations, which
shall survive each survive until 11:59 p.m. Mountain Time on the thirty-six (36)
month anniversary of the Closing Date. The date until which any representation
or warranty survives shall be referred to as the “Survival Date” for such
representation or warranty. Notwithstanding anything in this Section 9.01 to the
contrary, if, at any time prior to 11:59 p.m. Mountain Time on the applicable
Survival Date, a claim for recovery is made hereunder, then the claim so
asserted, and the applicable representations, warranties and covenants, shall
survive the applicable Survival Date until such claim is fully and finally
resolved. All covenants and agreements contained in this Agreement, the
Ancillary Agreements or in any certificate or other writing delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
Closing and shall continue to remain in full force and effect in accordance with
their express terms.

 

Section 9.02 Indemnification by the Company Shareholders. Subject to Section
9.05 and Section 9.06, if the Closing does not occur the Company agrees to, and
if the Closing does occur the Company Shareholders agree to severally but not
jointly, indemnify, reimburse and hold Parent and its officers, directors,
stockholders and Affiliates, including the Surviving Corporation (the “Parent
Indemnified Parties”), harmless against all claims, losses, Liabilities,
damages, Taxes, deficiencies, costs and expenses, including reasonable
accounting and auditors’ fees, attorneys’ fees and expenses of investigation and
defense, interest, fines and penalties (hereinafter individually a “Loss” and
collectively “Losses”) paid, incurred or sustained by the Indemnified Parties,
or any of them (including the Surviving Corporation), directly or indirectly, as
a result of, with respect to or in connection with (a) any breach or inaccuracy
of any representation or warranty of the Company contained in this Agreement,
the Ancillary Agreements or in any certificate or other instruments delivered by
or on behalf of the Company pursuant to this Agreement or the Ancillary
Agreements or, in the case of a Third-Party Claim any allegation that, if true,
would constitute such a breach or inaccuracy; (b) any failure by the Company to
perform, fulfill or comply with any covenant or obligation applicable to it
contained in this Agreement, the Ancillary Agreements or in any certificate or
other instruments delivered pursuant to this Agreement or the Ancillary
Agreements; and (c) any Pre-Closing Taxes.

 

Section 9.03 Indemnification by the Parent. Subject to Section 9.05 and Section
9.06, Parent agrees to indemnify, reimburse and hold the Company, the Company
Securityholders and their respective officers, directors, stockholders and
Affiliates (the “Company Indemnified Parties”), harmless against all Losses
paid, incurred or sustained by the Company Indemnified Parties, or any of them,
directly or indirectly, as a result of, with respect to or in connection with
(a) any breach or inaccuracy of any representation or warranty of the Parent or
Merger Sub contained in this Agreement, the Ancillary Agreements or in any
certificate or other instruments delivered by or on behalf of the Parent or
Merger Sub pursuant to this Agreement or the Ancillary Agreements or, in the
case of a Third-Party Claim any allegation that, if true, would constitute such
a breach or inaccuracy; (b) any failure by Parent or Merger Sub to perform,
fulfill or comply with any covenant or obligation applicable to either of them
contained in this Agreement, the Ancillary Agreements or in any certificate or
other instruments delivered pursuant to this Agreement or the Ancillary
Agreements; and (c) any Post-Closing Taxes.

 



78

 

 

Section 9.04 Indemnification Procedure. The Party making a claim under this
Agreement is referred to as the “Indemnified Party” and the Party against whom
such claims are asserted under this Agreement is referred to as the
“Indemnifying Party.”

 

(a)Third Party Claims. If any Indemnified Party receives notice of the assertion
or commencement of any Action made or brought by any Person who is not a party
to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) calendar days after receipt of such notice of such
Third Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third-Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume the defense
of any Third Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in
good faith in such defense. In the event that the Indemnifying Party assumes the
defense of any Third-Party Claim, subject to Section 9.04(b), it shall have the
right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third-Party Claim in the
name and on behalf of the Indemnified Party. The Indemnified Party shall have
the right to participate in the defense of any Third-Party Claim with counsel
selected by it subject to the Indemnifying Party’s right to control the defense
thereof. The fees and disbursements of such counsel shall be at the expense of
the Indemnified Party, provided, that if in the reasonable opinion of counsel to
the Indemnified Party, (A) there are legal defenses available to an Indemnified
Party that are different from or additional to those available to the
Indemnifying Party; or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party in each jurisdiction for which the Indemnified
Party determines counsel is required. If the Indemnifying Party elects not to
compromise or defend such Third Party Claim, fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this
Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 9.04(b), pay, compromise,
defend such Third Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third Party Claim. Shareholder and
Parent shall cooperate with each other in all reasonable respects in connection
with the defense of any Third Party Claim, including making available records
relating to such Third Party Claim and furnishing, without expense (other than
reimbursement of actual out-of-pocket expenses) to the defending Party,
management employees of the non-defending Party as may be reasonably necessary
for the preparation of the defense of such Third Party Claim.

 



79

 

 

(b)Settlement of Third Party Claims. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not enter into settlement of any
Third-Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 9.04(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within ten days after its
receipt of such notice, the Indemnified Party may continue to contest or defend
such Third-Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third-Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third-Party Claim, the
Indemnifying Party may settle the Third-Party Claim upon the terms set forth in
such firm offer to settle such Third-Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 9.04(a), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed).

 

(c)Direct Claims. Any Action by an Indemnified Party on account of a Loss which
does not result from a Third-Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than thirty (30) calendar days after
the Indemnified Party becomes aware of such Direct Claim. The failure to give
such prompt written notice shall not, however, relieve the Indemnifying Party of
its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure. Such
notice by the Indemnified Party shall describe the Direct Claim in reasonable
detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party. The Indemnifying Party shall
have thirty (30) calendar days after its receipt of such notice to respond in
writing to such Direct Claim. The Indemnified Party shall allow the Indemnifying
Party and its professional advisors to investigate the matter or circumstance
alleged to give rise to the Direct Claim, and whether and to what extent any
amount is payable in respect of the Direct Claim and the Indemnified Party shall
assist the Indemnifying Party’s investigation by giving such information and
assistance (including access to the Company’s premises and personnel and the
right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of its professional advisors may reasonably request.
If the Indemnifying Party does not so respond within such thirty (30) calendar
day period, the Indemnifying Party shall be deemed to have rejected such claim,
in which case the Indemnified Party shall be free to pursue such remedies as may
be available to the Indemnified Party on the terms and subject to the provisions
of this Agreement.

 

(d)Cooperation. Upon a reasonable request made by the Indemnifying Party, each
Indemnified Party seeking indemnification hereunder in respect of any Direct
Claim, hereby agrees to consult with the Indemnifying Party and act reasonably
to take actions reasonably requested by the Indemnifying Party in order to
attempt to reduce the amount of Losses in respect of such Direct Claim. Any
costs or expenses associated with taking such actions shall be included as
Losses hereunder.

 



80

 

 

Section 9.05 Maximum Payments; Remedy.

 

(a)If the Closing occurs, the maximum amount all Parent Indemnified Parties may
collectively recover from the Company Shareholders pursuant to the indemnity set
forth in Section 9.02 shall be limited to the Holdback Shares held by the Escrow
Agent.

 

(b)If the Closing does not occur, the maximum amount all Parent Indemnified
Parties may collectively recover from Company pursuant to the indemnity set
forth in Section 9.02, shall be limited to a dollar amount equal to the Parent
Share Price multiplied by the Parent Shares, in each case calculated as of the
date of expiration or termination of this Agreement as though such date were the
Closing Date.

 

(c)If the Closing occurs, the maximum amount all Company Indemnified Parties may
collectively recover from Parent pursuant to the indemnity set forth in Section
9.02 shall be limited to a dollar amount equal to the Parent Share Price
multiplied by the Holdback Shares as of the Closing Date.

 

(d)If the Closing does not occur, the maximum amount all Company Indemnified
Parties may collectively recover from Parent pursuant to the indemnity set forth
in Section 9.02, shall be limited to a dollar amount equal to the Parent Share
Price multiplied by the Parent Shares, in each case calculated as of the date of
expiration or termination of this Agreement as though such date were the Closing
Date.

 

(e)Notwithstanding anything in this Agreement to the contrary, no
indemnification claims for Losses shall be asserted by the Parent Indemnified
Parties under Section 9.02 or by the Company Indemnified Parties under Section
9.03 unless, in either case, (x) any individual Loss or group or series of
related Losses under Section 9.02 or Section 9.03, as applicable, exceeds
$100,000 (the “Basket Amount”), whereupon the Parent Indemnified Parties or the
Company Indemnified Parties, as applicable, shall be entitled to receive only
amounts for Losses in excess of the Basket Amount, subject to the limitations
set forth herein.

 

Section 9.06 Determination of Amount of Holdback Shares to Which Parent is
Entitled. For purposes of determining the number of Parent Shares to be released
by the Escrow Agent to Parent as payment for Losses suffered and for which the
Company Shareholders have indemnification obligations pursuant the terms herein,
Parent and the Securityholder Representative shall, following agreement on such
amount by Parent and the Securityholder Representative, jointly direct the
Escrow Agent (pursuant to Section 2.12(b)) to release to Parent the number of
Parent Shares equal to the quotient obtained by dividing (a) the amount of such
indemnifiable Losses by (b) the Parent Share Price. Assuming the Parent Shares
then held by the Escrow Agent at the time such Loss is paid are sufficient
(i.e., the resulting quotient is not more than the remaining Parent Shares then
held by the Escrow Agent), such Losses shall be deemed and considered paid in
full upon the release of such Parent Shares by the Escrow Agent to Parent.

 

Section 9.07 Purchase Price Adjustments. Amounts paid to or on behalf of any
Person as indemnification under this Agreement shall be treated as adjustments
to the Merger Consideration.

 

Section 9.08 Sole Remedy. Following the Closing, the Parties agree that, except
for the availability of injunctive or other equitable relief, the rights to
indemnification under this Article IX shall be the sole remedy that any
Indemnified Party will have in connection with the Transactions.

 



81

 

 

Section 9.09 Knowledge. An Indemnified Party’s rights herein shall not be
affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) by, such Indemnified Party or any of its
Representatives or Affiliates at any time, whether before or after the execution
and delivery of this Agreement or the Effective Time. The waiver of any
condition related to the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation, will not affect
the right to indemnification or other remedy based upon any such representation,
warranty, covenant or obligation.

 

Section 9.10 Limitation on Damages. In no event will any Party be liable to any
other Party under or in connection with this Agreement or in connection with the
Transactions for special, general, indirect, consequential, or punitive or
exemplary damages, including damages for lost opportunity, even if the Party
sought to be held liable has been advised of the possibility of such damage.

 

Article X. Termination, Amendment and Waiver

 

Section 10.01 Termination. This Agreement may be validly terminated only as
follows (it being understood and hereby agreed that this Agreement may not be
terminated for any other reason or on any other basis):

 

(a)at any time prior to the Effective Time (notwithstanding the prior receipt of
the Company Shareholder Approval), by mutual written agreement of Parent and the
Company; or

 

(b)by either the Company or Parent, at any time prior to the Effective Time
(notwithstanding the prior receipt of the Company Shareholder Approval), in the
event that the Effective Time shall not have occurred on or before 120 days
following the Effective Date (such date referred to herein as the “Outside
Date”); provided, however, that the right to terminate this Agreement pursuant
to this Section 10.01(b) shall not be available to any Party whose breach of the
terms and conditions of this Agreement have been a principal cause of, or
primarily resulted in, the failure of the Effective Time to occur on or before
such date; or

 

(c)by Parent, at any time prior to the Effective Time (notwithstanding the prior
receipt of the Company Shareholder Approval), in the event that (i) Parent and
Merger Sub have not breached (without a subsequent cure) any of their respective
representations, warranties or covenants under this Agreement in any material
respect, and (ii) the Company shall have breached any of its representations,
warranties, covenants or agreements under this Agreement such that the
conditions set forth in Section 8.02 would not be satisfied and shall have
failed to cure, or cannot cure, such breach within fifteen (15) Business Days
after the Company has received written notice of such breach from Parent; or

 

(d)by Parent, at any time prior to the Effective Time, if there shall have
occurred a Company Material Adverse Effect after the Effective Date; or

 

(e)by the Company, at any time prior to the Effective Time, if there shall have
occurred a Parent Material Adverse Effect after the Effective Date or if the
weighted average closing price of the Parent Shares quoted on the website of OTC
Markets Group over a forty-five (45) trading day period at any time falls below
$0.50 prior to Closing; or

 



82

 

 

(f)by the Company, at any time prior to the Effective Time (notwithstanding the
prior receipt of the Company Shareholder Approval), in the event that (i) the
Company has not breached (without a subsequent cure) any of its representations,
warranties or covenants under this Agreement in any material respect and (ii)
Parent or Merger Sub shall have breached any of its representations, warranties
or covenants under this Agreement such that the conditions set forth in Section
8.03 would not be satisfied and shall have failed to cure, or cannot cure, such
breach within fifteen (15) Business Days after Parent has received written
notice of such breach from the Company;

 

(g)by the Company in the event that the Company Shareholder Approval is not
obtained, provided that the Parties agree that the provisions of Section
10.01(h) shall apply if the failure to obtain the Company Shareholder Approval
was predated by the Company Board withdrawing or modifying its approval or
recommendation of this Agreement or the Merger in order to comply with its
fiduciary duties under applicable law as set forth in Section 10.01(h); or

 

(h)by the Company, at any time prior to the Effective Date in the event that (i)
the Company has not breached or been deemed to have breached Section 5.02; (ii)
the Company Board has received a Superior Proposal (iii) in light of such
Superior Proposal, the Company Board shall have determined in good faith, after
consultation with outside counsel, that it is necessary for the Company Board to
withdraw or modify its approval or recommendation of this Agreement or the
Merger in order to comply with its fiduciary duty under applicable law; (iv) the
Company has notified the Parent in writing of the determinations described in
clause (iii) above; (v) at least 5 Business Days following receipt by the Parent
of the notice referred to in clause (iv) above, and taking into account any
revised proposal made by the Parent, such Superior Proposal remains a Superior
Proposal and the Company Board has again made the determinations referred to in
clause (iii) above; and (vi) the Company Board concurrently approves, and the
Company concurrently enters into, a definitive agreement providing for the
implementation of such Superior Proposal, provided that, in the event the
Company terminates this Agreement pursuant to the terms of this Section
10.01(h), the Company shall pay a termination payment to Parent in the amount of
six hundred thousand dollars ($600,000).

 

Section 10.02 Notice of Termination; Effect of Termination. Any proper and valid
termination of this Agreement pursuant to Section 10.01 shall be effective
immediately upon the delivery of written notice of the terminating Party to the
other Party or Parties, as applicable, setting forth the particular subsection
of Section 10.01 pursuant to which this Agreement is being terminated. In the
event of the termination of this Agreement pursuant to Section 10.01, this
Agreement shall be of no further force or effect without liability of any Party
or Parties, as applicable (or any director, officer, employee, Affiliate, agent
or other representative of such Party or Parties) to any other Party or Parties
hereto, as applicable, except (a) for the terms of Section 7.05, this Section
10.02, Section 10.03 and Article XIII, each of which shall survive the
termination of this Agreement, and (b) nothing in this Agreement shall relieve
any Party from liability for any breach of this Agreement prior to any such
termination.

 

Section 10.03 Fees and Expenses. Each Party shall bear its own fees and Expenses
incurred in connection with this Agreement and the Transactions contemplated
hereby, whether or not the Merger is consummated; provided, however, that the
Expenses associated with the printing, filing and mailing of any solicitation
for the Company Shareholder Approval shall be borne by the Company.

 

Section 10.04 Amendment. Subject to applicable Law and the other provisions of
this Agreement, this Agreement may be amended by the Parties at any time only by
execution of an instrument in writing signed on behalf of each of Party;
provided, however, that in the event that the Company has received the Company
Shareholder Approval, no amendment shall be made to this Agreement that requires
the approval of the Company Shareholders under applicable Law without obtaining
the Company Shareholder Approval of such amendment. After the Effective Time,
the Company Securityholders agree that any amendment of this Agreement signed by
the Securityholder Representative shall be binding upon and effective against
all Company Securityholders whether or not they have signed such Amendment.

 



83

 

 

Section 10.05 Extension; Waiver. At any time and from time to time prior to the
Effective Time, any Party may, to the extent legally allowed and except as
otherwise set forth herein, (a) extend the time for the performance of any of
the obligations or other acts of any other Party, (b) waive any inaccuracies in
the representations and warranties made to such Party contained herein or in any
document delivered pursuant hereto, and (c) waive compliance with any of the
agreements or conditions for the benefit of such Party hereto contained herein.
Any agreement on the part of a Party to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
Party. Any delay in exercising any right under this Agreement shall not
constitute a waiver of such right. For purposes of this Section 10.05, the
Company Securityholders agree that any extension or waiver signed by the
Securityholder Representative shall be binding upon and effective against all
Company Securityholders whether or not they have signed such extension or
waiver.

 

Article XI. The Securityholder Representative

 

Section 11.01 Appointment of Securityholder Representative. By virtue of the
approval of the Merger and this Agreement by the Company Stockholder Approval,
each of the Company Securityholders shall be deemed to have agreed to appoint
the Securityholder Representative as its agent and attorney-in-fact, as the
representative of, for and on behalf of, the Company Securityholders to take all
actions under this Agreement that are to be taken by the Securityholder
Representative, including to amend this Agreement, to waive any provision of
this Agreement, to negotiate payments due pursuant to this Agreement, to give
and receive notices and communications, to authorize payment to any Indemnified
Party from the Holdback Shares in satisfaction of claims by any Indemnified
Party, to object to such payments, to agree to, negotiate, enter into
settlements and compromises of, comply with orders of courts with respect to,
and to assert any claims by any Indemnified Party against any Company
Securityholder or by any such Company Securityholder against any Indemnified
Party or any dispute between any Indemnified Party and any such Company
Securityholder, in each case relating to this Agreement or the Transactions, and
to take all other actions that are either (a) necessary or appropriate in the
judgment of the Securityholder Representative for the accomplishment of the
foregoing or (b) specifically mandated by the terms of this Agreement. The
Securityholder Representative may be changed by the Company Shareholders from
time to time upon not less than thirty (30) days’ prior written notice to Parent
and upon the prior written consent of holders of at least a two-thirds of the
issued and outstanding Company Shares as of the Effective Date. In the event a
vacancy in the position of Securityholder Representative exists for fifteen (15)
or more days, Parent shall have the right to petition a court of competent
jurisdiction to appoint a replacement Securityholder Representative. No bond
shall be required of the Securityholder Representative, and the Securityholder
Representative shall not receive any compensation for its services. Notices or
communications to or from the Securityholder Representative shall constitute
notice to or from the Company Securityholders.

 

Section 11.02 Representations and Warranties of the Securityholder
Representative. The Securityholder Representative represents and warrants to
Parent and to the Exchange Agent that it has the irrevocable right, power and
authority to enter into and perform this Agreement and to perform his
obligations hereunder.

 



84

 

 

Section 11.03 Right to Rely. Until notified in writing by the Securityholder
Representative that it has resigned or been replaced, Parent and the Exchange
Agent may rely conclusively and act upon the directions, instructions and
notices of the Securityholder Representative. A decision, act, consent or
instruction of the Securityholder Representative, including an amendment,
extension or waiver of this Agreement, shall constitute a decision of the
Company Securityholders and shall be final, binding and conclusive upon the
Company Securityholders; and the Exchange Agent and Parent may rely upon any
such decision, act, consent or instruction of the Securityholder Representative
as being the decision, act, consent or instruction of the Company
Securityholders. The Exchange Agent and Parent are hereby relieved from any
liability to any Person for any decision, act, consent or instruction of the
Securityholder Representative.

 

Section 11.04 Powers and Authorization of the Securityholder Representative. The
Company and the Company Securityholders each hereby authorize the Securityholder
Representative to:

 

(a)Receive all notices or documents given or to be given to the Company
Securityholders pursuant hereto or in connection herewith or therewith and to
receive and accept services of legal process in connection with any suit or
proceeding arising under this Agreement;

 

(b)Engage counsel, and such accountants and other advisors and incur such other
expenses in connection with this Agreement and the Transactions as the
Securityholder Representative may in its sole discretion deem appropriate (such
expenses, the “Representative Expenses”); and

 

(c)Take such action as the Securityholder Representative may in its sole
discretion deem appropriate in respect of: (i) waiving any inaccuracies in the
representations or warranties of Parent or Merger Sub contained in this
Agreement or in any document delivered by Parent or Merger Sub pursuant hereto;
(ii) taking such other action as the Securityholder Representative is authorized
to take under this Agreement; (iii) receiving all documents or certificates and
making all determinations, in its capacity as Securityholder Representative,
required under this Agreement; and (iv) all such actions as may be necessary to
carry out any of the Transactions, including the defense and/or settlement of
any claims for which indemnification is sought pursuant to this Agreement and
any waiver of any obligation of Parent or the Surviving Corporation.

 

Section 11.05 Reimbursement and Indemnification of the Securityholder
Representative. The Securityholder Representative shall not be liable for any
act done or omitted hereunder as Securityholder Representative while acting in
good faith and in the exercise of reasonable judgment. The Company and Parent
shall jointly indemnify the Securityholder Representative and hold the
Securityholder Representative harmless against any loss, liability or expense
incurred without gross negligence or bad faith on the part of the Securityholder
Representative and arising out of or in connection with the acceptance or
administration of the Securityholder Representative’s duties hereunder,
including the reasonable fees and expenses of any legal counsel retained by the
Securityholder Representative.

 



85

 

 

Article XII. Tax Matters

 

Section 12.01 Filing of Tax Returns; Payment of Taxes.

 

(a)From and after the Closing Date, the Surviving Corporation shall cause to be
timely prepared and filed with the appropriate Governmental Authority all Tax
Returns of the Company and the Company Subsidiaries for all Pre-Closing Tax
Periods that are required to be filed after the Closing Date, including for
those jurisdictions and Governmental Authorities that permit or require a short
period Tax Return for the period ending on the Closing Date. Except as otherwise
may be approved by the Securityholder Representative in its sole discretion, all
such Tax Returns for any Pre-Closing Tax Period or Straddle Period must be
prepared (i) in accordance with applicable Law and (ii) consistent with the past
practices of the Company or the applicable Company Subsidiary except as
otherwise required by applicable Law. The Securityholder Representative shall
cooperate fully and promptly in connection with the preparation and filing of
such Tax Returns, subject to the provisions of Section 12.01(b).

 

(b)The Securityholder Representative will be given a reasonable opportunity, and
in no event less than fifteen (15) Business Days, to review, comment upon, and
approve any Tax Returns which relate to a Pre-Closing Tax Period or the Straddle
Period or which could reasonably be expected to affect the Tax liability of a
Company Shareholder (including any indemnification obligation with respect to
Taxes pursuant this Agreement), such approval not to be unreasonably withheld,
conditioned or delayed.

 

(c)None of Parent or any of its Affiliates may (or after the Closing, may cause
or permit the Company or the Company Subsidiaries to) amend, refile or otherwise
modify (or grant an extension of any statute of limitations with respect to) any
Tax Return relating in whole or in part to the Company or the Company
Subsidiaries that relates to any Pre-Closing Tax Period except as otherwise
required by applicable Law.

 

Section 12.02 Preparation and Filing of Pre-Closing and Post-Closing Period Tax
Returns.

 

(a)The Surviving Corporation shall prepare, or cause to be prepared, and file,
or cause to be filed, all Tax Returns of the Company for all Post-Closing
Periods that are required to be filed after the Closing Date. The Surviving
Corporation shall permit the Securityholder Representative to review and comment
on each such Tax Return described in the preceding sentence prior to filing and
shall make such revisions to such Tax Returns as are reasonably requested by the
Securityholder Representative within 15 days of receipt of such Tax Returns.

 

(b)The Surviving Corporation shall prepare, or cause to be prepared, and file,
or cause to be filed, all Tax Returns of the Company for Tax periods that begin
on or before the Closing Date and end after the Closing Date (each a “Straddle
Period”). The Surviving Corporation shall permit the Securityholder
Representative to review and comment upon such Tax Returns and shall make such
revisions to such Tax Returns as are reasonably requested by the Stockholder
Representative within 15 days of receipt of such Tax Returns.

 

Section 12.03 Cooperation on Tax Matters. Subject to the provisions of Section
12.04, Parent, the Company, the Company Subsidiaries and the Securityholder
Representative shall cooperate, as and to the extent reasonably requested by the
other Party, in connection with the preparation and filing of Tax Returns
required to be filed pursuant to this Article XII. Such cooperation will include
the retention and (upon any other Party’s request) the provision of records and
information that are reasonably required in connection with the preparation and
filing of any such Tax Return. Parent and the Securityholder Representative will
retain all books and records with respect to Tax matters pertinent to the
Company and the Company Subsidiaries relating to any Taxable Period beginning
before the Closing Date until the expiration of the applicable statute of
limitations (and, to the extent notified by Parent or the Securityholder
Representative, any extensions thereof) of the respective Taxable Periods, and
to abide by all Tax record retention agreements entered into with any
Governmental Authority.

 



86

 

 

Section 12.04 Amended Tax Returns. Any amended Tax Return or refund claim the
Company or any Company Subsidiary was required by applicable Law to file but
failed to so file relating to a Pre-Closing Tax Period or a Straddle Period of
the Company or any Company Subsidiary that is prepared and filed after the
Closing Date shall be filed by Parent only after giving the Securityholder
Representative a reasonable opportunity to review and consent to such amended
Tax Return or refund claim, such consent not to be unreasonably withheld,
conditioned or delayed; provided, however, that if such amended Tax Return or
refund claim could reasonably be expected to increase the Tax liability of a
Company Shareholder (including any indemnification obligation with respect to
Taxes pursuant to this Agreement), it will be reasonable for the Securityholder
Representative to withhold consent from any such amendment or claim proposed by
or on behalf of Parent to the extent that the Tax Return filings of the Company
or any Company Subsidiary in the absence of filing such amended Tax Return or
refund claim would be in accordance with applicable Law. Without the prior
written consent of Securityholder Representative, Parent shall not make, change
or rescind any Tax election, amend any Tax Return or take any position on any
Tax Return, take any action, omit to take any action or enter into any other
transaction that would have the effect of increasing the Tax liability or
reducing any Tax asset of the Company or any Company Shareholder in respect of
any Pre-Closing Tax Period.

 

Section 12.05 Audits and Contests with Respect to Taxes.

 

(a)Parent and the Securityholder Representative will notify the other in writing
within fifteen (15) Business Days after receipt by Parent or the Securityholder
Representative of written or oral notice of any pending or threatened audit or
assessment with respect to Taxes of the Company or the Company Subsidiaries
relating to any Pre-Closing Tax Period or Straddle Period.

 

(b)Parent shall control all audits and assessments with respect to Taxes
occurring or received after the Closing Date, but to the extent that any such
matter relates to a Pre-Closing Tax Period or the Pre-Closing portion of any
Straddle Period that would increase the obligation of the Company Shareholders
for Taxes, Parent agrees (i) to keep the Securityholder Representative
reasonably informed of developments with respect to such audit or assessment,
(ii) to negotiate with the relevant Governmental Authority for a resolution of
such audit or assessment in good faith and in a manner that does not unfairly
compromise Pre-Closing Taxes as compared to Post-Closing Taxes and (iii) to
obtain the consent of the Securityholder Representative prior to the settlement
of the portion of the audit or assessment relating to the Pre-Closing Tax
Period, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

Section 12.06 Transfer Taxes.  Notwithstanding Section 12.01, all federal,
state, local, foreign and other transfers, sales, use or similar Taxes
applicable to, imposed upon or arising out of the Transactions shall be borne
equally by Parent and the Company.

 



87

 

 

Article XIII. General Provisions

 

Section 13.01 Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly delivered and received
hereunder (i) three (3) Business Days after being sent by registered or
certified mail, return receipt requested, postage prepaid, (ii) two (2) Business
Day after being sent for next Business Day delivery, fees prepaid, via a
reputable international overnight courier service, or (iii) immediately upon
delivery by email, by hand delivery or by facsimile (with a written or
electronic confirmation of receipt), in each case to the intended recipient as
set forth below:

 

(a) if to Parent or Merger Sub:

 

Helix TCS, Inc.

Attn: Zachary L. Venegas

5300 DTC Parkway, Suite 300

Greenwood Village, CO 80111

email: zvenegas@helixtcs.com

 

with a copy (which shall not constitute notice) to:

 

Nelson Mullins Riley & Scarborough LLP

4140 Parklake Avenue, Suite 200

Raleigh, North Carolina 27612

Attn: W. David Mannheim

Email: david.mannheim@nelsonmullins.com

 

(b) if to the Company or Securityholder Representative:

 

Green Tree International, Inc.

600 17th Street, Suite 2800

South Denver, CO, 80202

Attention: Steve Janjic, CEO

Email: steve.janjic@amercanex.com

 

with a copy (which shall not constitute notice) in either case to:

 

Anthony L.G., PLLC

Attn: John Cacomanolis

625 N. Flagler Drive, Suite 600

West Palm Beach, FL 33401

Email: jcacomanolis@anthonypllc.com

 

Section 13.02 Assignment. No Party may assign either this Agreement or any of
its rights, interests, or obligations hereunder without the prior written
approval of the other Parties. Subject to the preceding sentence, this Agreement
shall (i) be binding upon the Parties and their respective successors and
permitted assigns and (ii) shall inure to the benefit of the Parties and their
respective successors and permitted assigns.

 

Section 13.03 Entire Agreement. This Agreement and the documents and instruments
and other agreements among the Parties as contemplated by or referred to herein,
including the Company Schedule of Exceptions and the Exhibits hereto, constitute
the entire agreement among the Parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, both written and oral,
among the Parties with respect to the subject matter hereof.

 



88

 

 

Section 13.04 Dispute Resolution.

 

(a)If there is any dispute or controversy relating to this Agreement or any of
the Transactions (each, a “Dispute”), such Dispute shall be resolved in
accordance with this Section 13.04.

 

(b)The Party claiming a Dispute shall deliver to each of the other Parties a
written notice (a “Notice of Dispute”) that will specify in reasonable detail
the dispute that the claiming Party wishes to have resolved. In any such
arbitration pursuant to this Section 13.04, the Securityholder Representative
shall have the power to act for and to bind the Company Securityholders and
Parent shall have the power to act for and to bind Merger Sub. If the Company,
the Securityholder Representative and the Parent are not able to resolve the
dispute within five (5) Business Days of a Party’s receipt of an applicable
Notice of Dispute, then such Dispute shall be submitted to binding arbitration
in accordance with this Section 13.04.

 

(c)Any arbitration hereunder shall be conducted in accordance with the rules of
the American Arbitration Association then in effect. The Securityholder
Representative and the Parent shall each select one arbitrator, and the two
arbitrators so selected shall select a third arbitrator, and the three
arbitrators shall resolve the Dispute. The arbitrators will be instructed to
prepare in writing as promptly as practicable, and provide to the Parent and the
Securityholder Representative, such arbitrators’ determination, including
factual findings and the reasons on which the determination was based. The
decision of the arbitrators will be final, binding and conclusive and will not
be subject to review or appeal and may be enforced in any court having
jurisdiction over the Parties. Each party shall initially pay its own costs,
fees and expenses (including, without limitation, for counsel, experts and
presentation of proof) in connection with any arbitration or other action or
proceeding brought under this Section 13.04, and the fees of the arbitrators
shall be share equally, provided, however, that the arbitrators shall have the
power to award costs and expenses in a different proportion.

 

(d)The arbitration shall be conducted in Denver, Colorado.

 

Section 13.05 Third Party Beneficiaries. This Agreement is not intended to, and
shall not, confer upon any other Person any rights or remedies hereunder, except
(a) Indemnified Parties in accordance with 0, (b) D&O Indemnified Persons in
accordance with Section 6.01, and (b) from and after the Effective Time, the
rights of Company Securityholders to receive the amounts to which they are
entitled pursuant to Article II.

 

Section 13.06 Severability. In the event that any provision of this Agreement,
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably
to effect the intent of the Parties. The Parties further agree to replace such
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of such void or unenforceable provision.

 

Section 13.07 Remedies.

 

(a)Except as otherwise provided herein, any and all remedies herein expressly
conferred upon a Party will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by Law or equity upon such Party, and the
exercise by a Party of any one remedy will not preclude the exercise of any
other remedy.

 



89

 

 

(b)The Parties hereby agree that irreparable damage would occur in the event
that any provision of this Agreement were not performed in accordance with its
specific terms or was otherwise breached, and that money damages or other legal
remedies would not be an adequate remedy for any such damages. Accordingly, the
Parties acknowledge and hereby agree that in the event of any breach or
threatened breach by a Party of any of its respective covenants or obligations
set forth in this Agreement, any other Party shall be entitled to seek an
injunction or injunctions to prevent or restrain breaches or threatened breaches
of this Agreement by such Party, and to specifically enforce the terms and
provisions of this Agreement to prevent breaches or threatened breaches of, or
to enforce compliance with, the covenants and obligations of such Party under
this Agreement. Each Party hereby irrevocably and unconditionally waives any
requirement for the securing or posting of any bond in connection with any such
equitable or injunctive remedy.

 

Section 13.08 Governing Law. This Agreement and any dispute, controversy or
claim arising out of, relating to or in connection with this Agreement, the
negotiation, execution, existence, validity, enforceability or performance of
this Agreement, or for the breach or alleged breach hereof (whether in contract,
in tort or otherwise) shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to the
conflicts of law principles thereof, except to the extent as specifically set
forth herein or that it is mandatory, under the laws of the State of Colorado,
that the Colorado Corporation Law apply to this Agreement and the Merger.

 

Section 13.09 Consent to Jurisdiction and Venue; WAIVER OF JURY TRIAL.

 

(a)Each of the Parties hereby irrevocably submits to the personal jurisdiction
of United States Federal Courts and the courts of the State of Colorado, in each
case located in Arapahoe County, Colorado (the “Chosen Courts”) solely in
respect of the interpretation and enforcement of the provisions of this
Agreement and of the documents referred to in or contemplated by this Agreement,
and in respect of the Transactions, or the negotiation, execution or performance
hereof, and hereby waive, and agree not to assert, as a defense in any action,
suit or proceeding for the interpretation or enforcement hereof or of any such
document, that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in the Chosen Courts or that any
Chosen Court is an inconvenient forum or that the venue thereof may not be
appropriate, or that this Agreement or any such document may not be enforced in
or by such Chosen Court, and each of the Parties hereto irrevocably agrees that
all claims, actions, suits and proceedings or other causes of action (whether at
Law, in contract, in tort or otherwise) that may be based upon, arising out of
or relating to this Agreement or any of the Transactions, or the negotiation,
execution or performance hereof shall be heard and determined exclusively in the
Chosen Courts. Each of the Parties hereby consents to and grants any such Chosen
Court jurisdiction over the person of such Party and, to the extent permitted by
Law, over the subject matter of such dispute and agrees that mailing of process
or other papers in connection with any such action, suit or proceeding in the
manner as may be permitted by Law shall be valid, effective and sufficient
service thereof.

 

(b)Each of the Parties acknowledges and agrees that any controversy which may
arise under this Agreement is likely to involve complicated and difficult
issues, and therefore each such Party hereby irrevocably and unconditionally
waives any right such Party may have to a trial by jury in respect of any
action, suit or proceeding directly or indirectly arising out of or relating to
this Agreement or the Transactions. Each Party certifies and acknowledges that
(i) no representative, agent or attorney of any other Party has represented,
expressly or otherwise, that such other Party would not, in the event of such
action, suit or proceeding, seek to enforce the foregoing waiver, (ii) each of
the Parties understands and has considered the implications of this waiver, and
(iii) each Party makes this waiver voluntarily.

 



90

 

 

Section 13.10 Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that (i) provided that Parent does not terminate this
Agreement pursuant to the provisions herein, Parent shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which Parent is entitled at law or in equity; and (ii) provided that the Company
does not terminate this Agreement pursuant to the provisions herein, the Company
shall be entitled to specific performance of the terms hereof, in addition to
any other remedy to which the Company is entitled at law or in equity. In the
event that specific performance is granted to a Party pursuant to the terms and
conditions herein, such Party shall also be entitled to be awarded its costs and
expenses (including reasonable attorneys’ fees and expenses) incurred solely in
connection with obtaining such specific performance. The preceding sentence will
not limit the right or ability of a Party seeking specific performance to
recover damages, costs or expenses, under another provision of this Agreement or
of any other document or agreement related hereto.

 

Section 13.11 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Parties, it being understood that all
Parties need not sign the same counterpart. The exchange of a fully executed
Agreement (in counterparts or otherwise) by facsimile or by electronic delivery
(including, without limitation, in .pdf or other scan format) shall be
sufficient to bind the Parties to the terms and conditions of this Agreement.

 

[Signature Page Follows.]

 

91

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their respective duly authorized officers to be effective as of the date first
above written.

 

 

HELIX TCS, Inc.         By:     Name: Zachary Venegas     Title: Chief Executive
Officer         Helix Acquisition Sub, INC.         By:       Name: Zachary
Venegas     Title: President         GREEN TREE INTERNATIONAL, INC.         By:
      Name: Steve Janjic     Title: Chief Executive Officer        
Securityholder Representative         By:             Steve Janjic

 

[Signature Page to Agreement and Plan of Merger]

 

 

 

 

Exhibit A

 

Financial Statements Requirements

 

The Company, as of the Closing, shall have a minimum of $500,000 in assets and
maximum of $700,000 in Liabilities, in each cash calculated in accordance with
GAAP. 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1 

 

 

Exhibit B

 

Form Upside Payment Agreement

 

(Attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-1 

 

 

Exhibit C

 

Company Shareholders Subject to Leak-Out Agreement:

 

●Steve Janjic

 

●Adam Martin

 

●Michael Herron

 

●Lisa Hopkins

 

●Dennis Garces

 

●Richard Schaeffer

 

Form of Leak-Out Agreement

 

(Attached)

 

 

C-1



 

 

 